


Exhibit 10.15

 

Execution

 

THE LIMITED LIABILITY COMPANY INTERESTS EVIDENCED BY THIS AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF
ANY STATE OR FOREIGN JURISDICTION AND MAY NOT BE SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED WITHOUT COMPLIANCE WITH APPLICABLE FEDERAL, STATE OR FOREIGN
SECURITIES LAWS. IN ADDITION, TRANSFER OR OTHER DISPOSITION OF THE LIMITED
LIABILITY COMPANY INTERESTS IS RESTRICTED AS PROVIDED IN THIS AGREEMENT.

 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

BEHRINGER HARVARD ARBORS, LLC

 

DATED DECEMBER 12, 2011

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINED TERMS

1

 

 

 

1.1

Defined Terms

1

 

 

 

1.2

Other References

14

 

 

 

ARTICLE II

ORGANIZATION

14

 

 

 

2.1

Formation

14

 

 

 

2.2

Name and Principal Place of Business

15

 

 

 

2.3

Term

15

 

 

 

2.4

Registered Agent and Registered Office

15

 

 

 

2.5

Purpose

15

 

 

 

ARTICLE III

MEMBERS

16

 

 

 

3.1

Admission of Members

16

 

 

 

3.2

Limitation on Liability

17

 

 

 

ARTICLE IV

CAPITAL

17

 

 

 

4.1

Initial Capital Contributions

17

 

 

 

4.2

Additional Capital Contributions

20

 

 

 

4.3

Capital Accounts

22

 

 

 

4.4

No Further Capital Contributions

23

 

 

 

4.5

Acquistion Loan

23

 

 

 

ARTICLE V

INTERESTS IN THE COMPANY

25

 

 

 

5.1

Contribution and Promote Percentage Adjustments

25

 

 

 

5.2

Return of Capital

25

 

 

 

5.3

Ownership

25

 

 

 

5.4

Waiver of Partition; Nature of Interests in the Company

25

 

 

 

ARTICLE VI

ALLOCATIONS AND DISTRIBUTIONS

25

 

 

 

6.1

Allocations

25

 

 

 

6.2

Allocations and Compliance with Sections 704(b)

26

 

 

 

6.3

Distributions from Operations

27

 

 

 

6.4

Distributions from Capital Transactions

27

 

 

 

6.5

Special Distributions

29

 

 

 

6.6

Distributions in Liquidation

29

 

 

 

6.7

Tax Matters

29

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.8

Tax Matters Partner

30

 

 

 

6.9

Section 704(c)

30

 

 

 

6.10

Withholding

30

 

 

 

ARTICLE VII

MANAGEMENT

30

 

 

 

7.1

Managing Member and Major Decisions

30

 

 

 

7.2

Duties of Managing Member

38

 

 

 

7.3

Management of the Property; Fees

42

 

 

 

7.4

Duties and Conflicts

42

 

 

 

7.5

Company Expenses

44

 

 

 

7.6

Venture Coordinator

44

 

 

 

7.7

Enforcement of Affiliate Agreements

45

 

 

 

ARTICLE VIII

BOOKS, RECORDS, REPORTS AND PROPERTY PLAN

45

 

 

 

8.1

Books and Records

45

 

 

 

8.2

Accounting and Fiscal Year

45

 

 

 

8.3

Reports

45

 

 

 

8.4

The Company Accountant

47

 

 

 

8.5

Reserves

47

 

 

 

8.6

The Budget and Business Plan

47

 

 

 

8.7

Accounts

48

 

 

 

8.8

REIT Matters

48

 

 

 

ARTICLE IX

TRANSFER OF INTERESTS

49

 

 

 

9.1

No Transfer

49

 

 

 

9.2

Permitted Transfers

49

 

 

 

9.3

Transferees

51

 

 

 

9.4

Section 754 Election

51

 

 

 

9.5

[Reserved]

51

 

 

 

ARTICLE X

EXCULPATION AND INDEMNIFICATION

51

 

 

 

10.1

Exculpation

51

 

 

 

10.2

Indemnification

52

 

 

 

ARTICLE XI

DISSOLUTION AND TERMINATION

54

 

 

 

11.1

Dissolution

54

 

 

 

11.2

Termination

54

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

11.3

Liquidating Member

55

 

 

 

11.4

Claims of the Members

55

 

 

 

ARTICLE XII

DEFAULT BY MEMBER

55

 

 

 

12.1

Events of Default

55

 

 

 

12.2

Effect of Event of Default

56

 

 

 

ARTICLE XIII

MISCELLANEOUS

57

 

 

 

13.1

Representations and Warranties of the Members

57

 

 

 

13.2

Further Assurances

58

 

 

 

13.3

Notices

58

 

 

 

13.4

Governing Law

59

 

 

 

13.5

Captions

60

 

 

 

13.6

Pronouns and Interpretation

60

 

 

 

13.7

Successors and Assigns

60

 

 

 

13.8

Extension Not a Waiver

60

 

 

 

13.9

Creditors Not Benefited

60

 

 

 

13.10

Recalculation of Interest

60

 

 

 

13.11

Severability

61

 

 

 

13.12

Entire Agreement

61

 

 

 

13.13

Publicity and Press Releases

61

 

 

 

13.14

Confidentiality

62

 

 

 

13.15

Venue

63

 

 

 

13.16

Waiver of Jury Trial

63

 

 

 

13.17

Cooperation

63

 

 

 

13.18

Counterparts

63

 

 

 

13.19

Attorneys’ Fees

63

 

 

 

13.20

[Reserved]

63

 

 

 

ARTICLE XIV

PATRIOT ACT

64

 

 

 

14.1

Compliance with International Trade Control Laws and OFAC Regulations

64

 

 

 

14.2

Member’s Funds

64

 

 

 

14.3

Member Compliance with Patriot Act

64

 

 

 

14.4

Cooperation with Other Members

65

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

14.5

Actions Taken Pursuant to Anti-Money Laundering Laws

65

 

 

 

ARTICLE XV

BUY-SELL PROCEDURE

65

 

 

 

15.1

General Provisions

65

 

 

 

15.2

Termination of Other Agreements

66

 

 

 

15.3

Power of Attorney

67

 

 

 

ARTICLE XVI

RIGHT OF BH TO TRIGGER SALE OF THE PROPERTY; ROFO

68

 

 

 

16.1

ROFO on the Sale of the Property

68

 

 

 

16.2

Termination of Other Agreements

70

 

 

 

16.3

Power of Attorney

70

 

Appendix A  FORM OF PROPERTY AMENDMENT

 

Appendix B  INITIAL APPROVED BUDGET AND BUSINESS PLAN

 

Appendix C  INITIAL PRE-APPROVED SIGNATORIES

 

iv

--------------------------------------------------------------------------------

 

LIMITED LIABILITY COMPANY AGREEMENT OF
BEHRINGER HARVARD ARBORS, LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT of BEHRINGER HARVARD ARBORS, LLC (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Agreement”) is entered into on December 12, 2011 to be effective as
provided in Section 13.20 below (the “Effective Date”), is made by, between and
among BEHRINGER HARVARD OPPORTUNITY OP II LP, a Delaware limited partnership
(together with its successors and permitted assigns, “BH”), and HARBOR TOWN
APARTMENTS, a Tennessee general partnership (together with its successors and
permitted assigns, “CH”).

 

The Company (as hereinafter defined) was formed pursuant to a Certificate of
Formation signed by Sharon Butterworth as authorized person (the “Certificate of
Formation”), filed with the Secretary of State of Delaware on November 21, 2011.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I
DEFINED TERMS

 

1.1          Defined Terms. As used in this Agreement, the following terms have
the meanings set forth below:

 

“Acquisition Loan” has the meaning set forth in Section 4.5(a)

 

“Additional Capital Contribution” has the meaning set forth in Section 4.2(a).

 

“Adjusted Capital Account Deficit” means, with respect to any Member for any
taxable year or other period, the deficit balance, if any, in such Member’s
Capital Account as of the end of such year or other period, after giving effect
to the following adjustments:

 

(a)           credit to such Capital Account any amounts that such Member is
obligated to restore or is deemed obligated to restore as described in the
penultimate sentence of Treasury Regulation Section 1.704-2(g)(1) and in
Treasury Regulation Section 1.704-2(i)(5); and

 

(b)           debit to such Capital Account the items described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

“Adjustment Date” means the close of business on the last day of any fiscal year
of the Company and any other date as of which Profits and Losses are allocable
under this Agreement.

 

“Affiliate” or “Affiliated” means, with respect to any Person, (a) any other
Person directly or indirectly Controlling, Controlled by, or under common
Control with such Person and (b) any other Person owning or controlling ten
percent (10%) or more of the outstanding voting interests of such Person, or
(c) any officer, director, general partner or member of such Person, or (d) any
other Person which is an officer, director, general partner, member or holder of
ten percent (10%) or more of the voting interests of any other Person described
in clauses (a)

 

1

--------------------------------------------------------------------------------


 

through (c) of this definition and (e) for the avoidance of doubt, all CH
Persons are Affiliates of CH.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Anti-Money Laundering Laws” shall mean those Laws, regulations and sanctions,
state and federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (c) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (d) are designed
to disrupt the flow of funds to terrorist organizations. Such Laws, regulations
and sanctions shall be deemed to include the Patriot Act, the Bank Secrecy Act,
the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq., and
the sanction regulations promulgated pursuant thereto by the OFAC, as well as
Laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.

 

“Approve,” “Approved,” or “Approval” means a proposed decision, action, report,
budget, election or any other matter that has been proposed by a Member or the
Managing Member and which has received the written approval or consent of the
other Member or Managing Member, as applicable BH (in each case where such
consent is required under this Agreement).

 

“Bankruptcy” the “Bankruptcy” of a Person shall be deemed to have occurred upon
the happening of any of the following: (i) the filing of an application by such
Person for, or a consent to, the appointment of a trustee of its assets,
(ii) the filing by such Person of a voluntary petition for relief as a debtor
under the United States Bankruptcy Code or the filing of a pleading in any court
of record admitting in writing its inability to pay its debts as they come due,
(iii) the making by such Person of a general assignment for the benefit of
creditors, (iv) the filing against a Person of an involuntary petition or
application for relief in bankruptcy which is not dismissed within ninety (90)
days, or (v) the expiration of sixty (60) days following the entry of an order,
judgment or decree by any court of competent jurisdiction adjudicating such
Person a bankrupt or appointing a receiver, liquidator, assignee, trustee,
conservator, custodian, sequester or other similar official, over such Person’s
assets (or consenting thereto by any member of the CH Member Group). This
definition of Bankruptcy shall apply for purposes of this Agreement instead of
the definition of bankruptcy in Section 18-101 and Section 18-304 of the
Delaware Act.

 

“Bankruptcy Event” means a Bankruptcy of CH, an CH Person, or the Property
Manager, application for relief or answer seeking or acquiescing in any
reorganization, liquidation, dissolution or similar relief by CH, an CH Person
or Property Manager under any present or future federal, state or other statute,
law, code or regulation relating to bankruptcy, insolvency or other relief for
debtors, or seeking or consenting to or requesting the appointment of a
receiver, liquidator, assignee, trustee, conservator, custodian, sequester or
other similar official, over any of CH, an CH Person or Property Manager or the
making by CH, an CH Person or Property Manager of any general assignment for the
benefit of creditors, or the admission in writing by CH, an CH Person or
Property Manager of its inability to pay its debts as they become due, and

 

2

--------------------------------------------------------------------------------


 

the taking of any action by CH, an CH Person or Property Manager in preparation
of furtherance of any of the foregoing.

 

“BH” has the meaning set forth in the introductory paragraph hereof.

 

“BH Opp REIT II” means Behringer Harvard Opportunity REIT II, Inc., a Maryland
corporation.

 

“BH Reserved Tax Elections” has the meaning set forth in Section 7.1(a)(xxxi).

 

“Book Basis” means, with respect to any asset of the Company, the adjusted basis
of such asset for federal income tax purposes; provided, however, that (a) if
any asset is contributed to the Company, the initial Book Basis of such asset
shall equal its fair market value on the date of contribution as determined by
the Managing Member, and (b) the Book Basis of all Company assets shall be
adjusted to equal their respective gross fair market values, as determined by
the Managing Member, as of the following times: (i) the acquisition of an
additional Interest by any new or existing Member in exchange for more than a
de minimis Capital Contribution; (ii) the distribution by the Company to a
Member of more than a de minimis amount of property as consideration for all or
any part of an Interest; (iii) in connection with the liquidation of the Company
within the meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(g); and
(iv) in any other circumstances permitted by the Code or Treasury Regulations;
provided, however, that adjustments pursuant to clauses (i), (ii) and (iv) above
shall be made only if the Managing Member with the Approval of BH determines
that such adjustments are necessary or appropriate to reflect the relative
economic interests of the Members in the Company. The Book Basis of all assets
of the Company shall be adjusted by the depreciation, amortization, or other
cost recovery deduction allowable under federal income tax law, except that, in
accordance with Section 6.9 below, if the Book Basis of an asset differs from
its adjusted basis for federal income tax purposes, the Book Basis shall be
adjusted by depreciation or amortization as provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(g), and any other adjustment to the basis of such
assets other than depreciation or amortization.

 

“Budget” means the initial and each subsequent annual budget prepared by or on
behalf of the Managing Member covering the Company’s anticipated operating costs
and capital expenditures (including any construction costs), as Approved by BH
and in effect from time to time pursuant to the terms hereof, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.

 

“Business Day” means any day other than Saturday, Sunday, any day that is a
legal holiday in the State of Texas or Florida, or any other day on which
banking institutions in Texas or Tennessee are authorized to close.

 

“Buy-Sell Offer” shall have the meaning set forth in Section 15.1.

 

“Buy-Sell Offer Price” shall have the meaning set forth in Section 15.1(a).

 

“Capital Account” means the separate account maintained for each Member under
Section 4.3.

 

3

--------------------------------------------------------------------------------


 

“Capital Contribution” means, with respect to any Member, the aggregate amount
of all Initial Capital Contributions and any Additional Capital Contributions
made (or deemed made) by such Member to the Company pursuant to this Agreement,
in each case as the same may be adjusted from time to time in accordance with
the provisions hereof.

 

“Capital Transaction” means any insurance award or condemnation award that does
not result in rebuilding of the Property related to same, sale or other
disposition of all or any portion of the Company Property or interest therein,
sale of easements, rights of way or similar interest in the Company Property,
any financing or refinancing of indebtedness secured by part or all of the
Company Property, and any similar items, and any other transaction undertaken as
part of or which results in the dissolution of the Company, other than sales or
other dispositions of de minimis amounts of personal property in the ordinary
course of business.

 

“Carve-out Indemnity” has the meaning set forth in Section 4.5(c).

 

“Carve-out Release” has the meaning set forth in Section 4.5(c).

 

“Certificate of Formation” has the meaning set forth in the recital paragraphs
to this Agreement.

 

“CH” has the meaning set forth in the introductory paragraph hereof.

 

“CH Member Group” means the collective reference to CH, Harbor Town Apartments,
a Tennessee general partnership, FinPar Equity/Memphis II, L.L.C., a Tennessee
limited liability company, FinPar Harbor Town/Memphis II, L.L.C., a Tennessee
limited liability company, Carter-Haston Financial Partners, L.L.C., a Tennessee
limited liability company, CHRES/Management, L.L.C., a Tennessee limited
liability company, Carter-Haston Real Estate Services, Inc., a Tennessee
corporation, and all CH Persons.

 

“CH Person” means L. Marc Carter and C. Harris Haston.

 

“Change in Control” means the occurrence of any of the following:

 

(i)            The failure of at least one of the CH Persons to be a manager of
Carter-Haston Financial Partners, L.L.C. and to actively and consistently
participate in the management of CH;

 

(ii)           The failure of at least one of the CH Persons, to own a
Controlling Interest in CH and actively Control CH;

 

(iii)          CH is dissolved, terminated, liquidated, merged, consolidated or
reorganized into or with another Person, unless part of an internal (i.e., among
the CH Member Group) reorganization and at least one of CH Person owns a
Controlling Interest in CH and actively Controls CH, CH provides notice of such
reorganization and provides such information regarding the reorganization as BH
may reasonably request and any such reorganization otherwise complies with the
Loan Documents;

 

4

--------------------------------------------------------------------------------


 

(iv)          The failure of at least one CH Person to devote an adequate amount
of his business time and attention to the affairs of CH, which failure is not
remedied within a fifteen-day cure period after written demand from BH;

 

(v)           The occurrence of a Bankruptcy Event involving CH; FinPar Harbor
Town/Memphis, L.L.C., Carter-Haston Financial Partners, L.L.C., or Property
Manager, or their permitted assigns, or

 

(vi)          The occurrence of a Bankruptcy Event involving an CH Person;
provided, however, that a Bankruptcy Event involving an CH Person shall be
deemed not to constitute a Change in Control if such Bankruptcy Event (A)
involves one (and only one) CH Person, (B) does not otherwise result in a Change
in Control as defined in the foregoing clauses (i)-(vi) of this definition, and
(C) does not materially and adversely affect the management or operation of CH
or the Property.

 

“Closing Date” means the date of the “Closing” under the Purchase Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” means the limited liability company governed by the terms of this
Agreement.

 

“Company Accountant” has the meaning set forth in Section 8.4.

 

“Company Minimum Gain” means “partnership minimum gain” as defined in Treasury
Regulation Section 1.704-2(d).

 

“Company Property” means, either individually or collectively as the context
requires or otherwise indicates, any asset or other property (real, personal or
mixed) owned by the Company from time to time including, initially, the
Property.

 

“Confidential Information” has the meaning set forth in Section 13.14(a).

 

“Contributing Party” has the meaning set forth in Section 4.2(b).

 

“Contribution Percentage” means, with regard to each Member at any time, the
proportion which such Member’s aggregate Capital Contributions to the Company
bears to the total of all Capital Contributions to the Company, as adjusted
pursuant to Section 4.2(d), which shall initially be in the percentages set
forth below opposite its name below:

 

Member

 

Contribution Percentage

 

 

 

 

 

BH

 

94

%

 

 

 

 

CH

 

6

%

 

“Control” means, when used with respect to any Person, the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or other beneficial interests, by contract or
otherwise, and the terms

 

5

--------------------------------------------------------------------------------


 

“Controlling,” “Controlled by” and “under common Control with” shall have the
meanings correlative therewith.

 

“Controllable Expense” means an expense relating to administrative, payroll,
marketing and maintenance expenses included in Operating Expenses and
“Controllable Expenses” means all administrative, payroll, marketing and
maintenance expenses included in Operating Expenses.

 

“Controllable Expense Variance” means an Expense for Controllable Operating
Expenses that exceeds five percent (5.0%) of the total amount of Controllable
Expenses for the quarter in which such variance is incurred as the set forth in
the Approved Budget (individually or when aggregated with all other variances)
(in addition to individual expenditures and obligations, such test also shall be
applied to aggregate expenditures and obligations made on a quarterly basis).

 

“Controlling Interest” means, when used with respect to an entity (i) ownership,
directly or indirectly, of fifty one percent (51%) or more of the ownership
interests in such entity, or (ii) the possession, directly or indirectly, of the
power to control, direct or cause the direction of the management, policies,
business and affairs of such entity, including without limitation, decisions
regarding the sale and financing of the assets of such entity.

 

“Deadlock Event” means the failure of CH and BH to reach agreement with regard
to a Major Decision which continues for a period of at least thirty (30)
calendar days following notice from either CH or BH to the other party.

 

“Delaware Act” means the Delaware Limited Liability Company Act, as amended from
time to time.

 

“Deposit” has the meaning set forth in Section 4.1(a).

 

“Deposit Agreement” means the Agreement Regarding Acquisition and Deposits dated
November 23, 2011 between FinPar 4, L.L.C. and Behringer Harvard Opportunity OP
II LP.

 

“Election” shall have the meaning set forth in Section 15.1(c).

 

“Event of Default” has the meaning set forth in Section 12.1.

 

“Exchanging Member” has the meaning set forth in Section 13.16.

 

“Failed Contribution” has the meaning set forth in Section 4.1(e).

 

“Financial Institution” has the meaning set forth in Section 13.1(a)(vii).

 

“First Tier Promote Percentage” means ten percent (10%), subject to adjustment
as provided in Section 4.2(d).

 

“For Cause Event” has the meaning set forth in Section 7.2(e).

 

“GAAP” means United States generally accepted accounting principles consistently
applied.

 

“Guaranty” has the meaning given in the Indemnification Agreement.

 

6

--------------------------------------------------------------------------------


 

“Indemnity” has the meaning given in the Indemnification Agreement.

 

“Indemnification Agreement” means that certain Indemnification Agreement, by and
between CH, the CH Member Group, CH Person and BH Opp REIT II, in respect to the
Carve-Out Indemnity.

 

“Indemnitees” has the meaning set forth in Section 10.2.

 

“Initial Approved Budget and Operating Plan” has the meaning set forth in
Section 8.6.

 

“Initial Capital Contribution” means, with respect to any Member, any capital
contribution made by such Member pursuant to Section 4.1 hereof.

 

“Interest” means, with respect to any Member at any time, the limited liability
company interest of such Member in the Company at such time, including the right
of such Member to any and all of the benefits to which such Member may be
entitled as provided in this Agreement, together with the obligations of such
Member to comply with all of the terms and provisions of this Agreement.

 

“IRR” means the annual percentage rate, compounded monthly, which, when utilized
to calculate the present value of the distributions of Net Cash Flow and Net
Capital Proceeds to a Member, causes such present value of distributions to
equal the present value of total Capital Contributions (other than Priority
Capital Contributions) made to the Company by such Member. A specified IRR shall
be deemed to have been attained as of any date that the sum of the present
values of all amounts distributed to a Member pursuant to Sections 6.3 and 6.4
(other than Sections 6.3(a) and 6.4(a)) for all periods, as of the time of
determination, when discounted to their present values as of the Closing Date by
using a discount rate equal to such specified IRR and assuming that such amounts
were distributed or deemed distributed as of the end of the applicable month to
which such amounts relate, equals the sum of the separate present values of all
amounts taken into account in determining such Member’s total Capital
Contributions (other than Priority Capital Contributions) when discounted to
their present values as of the Closing Date, using a discount rate equal to the
specified IRR, and assuming that all such amounts were contributed or deemed
contributed as of the time such amounts are received by the Company or otherwise
taken into account pursuant to the definition of Capital Contributions. For
purposes of the foregoing, present value shall be determined using monthly
compounding periods.

 

“Key Principal” has the meaning given in Section 4.5(c).

 

“Law” or “Laws” means any and all statutes (including provisions of state
constitutions to the extent directly enforceable against non-governmental
Persons), ordinances, rules, regulations, and judicial decisions, rulings,
orders and decrees of general application of the United States or any state, or
of any authority, agency, court or political subdivision of the United States or
any state.

 

“Leasing Guidelines” means the leasing guidelines for the Property then in
effect, as Approved by BH.

 

“Lender” means Fannie Mae.

 

7

--------------------------------------------------------------------------------


 

“Liquidating Member” means the Member designated as such by the Managing Member
but subject to the Approval of BH; provided, however, that any Member that is
then in default hereunder or that causes the dissolution of the Company under
Section 11.1(a)(iii) shall not serve as the Liquidating Member (in which event
the Liquidating Member shall be the non-defaulting Member), and provided further
that in the event of a dissolution under Section 11.1(a)(iii), the Liquidating
Member shall be the bankruptcy trustee or debtor-in-possession of the bankruptcy
estate of such last Member.

 

“Loan Documents” means the documents from time to time evidencing, securing or
otherwise entered into by the Company in connection with a loan or financing
extended by a third party lender, including the Acquisition Loan.

 

“Loan Fees” has the meaning set forth in Section 4.1(a).

 

“Loss” means, for each taxable year or other period, an amount equal to the
Company’s items of taxable deduction and loss for such year or other period,
determined in accordance with Section 703(a) of the Code (including all items of
loss or deduction required to be stated separately under Section 703(a)(1) of
the Code), with the following adjustments:

 

(a)           any expenditures of the Company described in
Section 705(a)(2)(B) of the Code or treated as Section 705(a)(2)(B) expenditures
under Treasury Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Loss, will be considered an item of Loss;

 

(b)           loss resulting from any disposition of Company Property with
respect to which gain or loss is recognized for federal income tax purposes will
be computed by reference to the Book Basis of such property, notwithstanding
that the adjusted tax basis of such property may differ from its Book Basis;

 

(c)           with respect to an asset in which the Book Basis of such asset
differs from its adjusted basis for federal income tax purposes, in lieu of
depreciation, amortization and other cost recovery deductions taken into account
in computing taxable income or loss, there will be taken into account
depreciation for the taxable year or other period as determined in accordance
with Treasury Regulation Section 1.704-1(b)(2)(iv)(g);

 

(d)           any items of deduction and loss specially allocated pursuant to
Section 6.2 shall not be considered in determining Loss; and

 

(e)           any decrease to the Book Basis of Company assets pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f) shall constitute an item
of Loss.

 

“Major Decision” has the meaning set forth in Section 7.1(a).

 

“Majority-In-Interest” means, as to the class or group of Members referred to,
required or to be determined, such of those Members of that class or group
having more than 50% of the Contribution Percentages of the Members in such
class or group.

 

8

--------------------------------------------------------------------------------


 

“Management Agreements” means the collective reference to (i) the Oversight
Agreement, (ii) the Property Amendment to the Oversight Agreement in the form
attached hereto as Appendix A, and (iii) the Property Management Contract.

 

“Managing Member” means CH, and its successors and permitted assigns.

 

“Material Damage or Loss” is a violation, breach or default which causes losses
or damages in excess of $20,000.00.

 

“Member” means one or more of BH, CH or any other Person who is admitted as a
member of the Company in accordance with this Agreement and applicable Law.

 

“Member Minimum Gain” means the Company’s “partner nonrecourse debt minimum
gain” as defined in Treasury Regulation Section 1.704-2(i)(2).

 

“Member Non-recourse Deductions” means “partner nonrecourse deductions” as
defined in Treasury Regulations §§ 1.704-2(i)(1) and 1.704-2(i)(2).

 

“Missed Contribution” has the meaning set forth in Section 4.2(d).

 

“Necessary Expense” has the meaning set forth in Section 7.2(b)(iii).

 

“Net Cash Flow” means, for any period, the excess of (i) Operating Revenues for
such period, over (ii) Operating Expenses for such period.

 

“Net Capital Proceeds” means, for any period of determination, the excess of
(a) the sum of the net gross proceeds received by the Company during such period
from Capital Transactions, including all receipts or net proceeds of the Company
from or related to (i) any sale or other disposition of all or any portion of
the Company Property, (ii) any condemnation of or casualty loss with regard to
all or any portion of the Company Property (including any and all insurance
awards with regard thereto), (iii) any financing, refinancing, monetization or
securitization of the Company Property or any interest therein, and (iv) any and
all other Capital Transactions, including, without limitation, (A) distributions
and other amounts received directly or indirectly from any entity in which the
Company owns an interest which is attributable to a Capital Transaction, and
(B) net proceeds or receipts received by the Company incident to the dissolution
and liquidation of the Company, but specifically excluding revenues from
operations; over (b) the sum of the total cash expenditures of the Company
during such period attributable to Capital Transactions, including without
limitation, (i) fees and commissions paid with regard thereto, (ii) all costs
and expenses incurred as a result of the applicable Capital Transaction, (iii)
all costs, expenses and payments to discharge part or all of any loan or other
financing required to be made as a result of the applicable Capital Transaction,
(iv) all costs and expenses relating to any sale, disposition, financing,
refinancing, monetization or securitization of the Property, and (v) all other
closing costs attributable or related to the applicable Capital Transaction.

 

“Net Loss” means, for any period, the excess of (i) Losses for such period, over
(ii) Profits, if applicable, for such period determined without regard to any
Profits or Losses allocated pursuant to Section 6.2.

 

9

--------------------------------------------------------------------------------

 

“Net Profit” means, for any period, the excess of (i) Profits for such period,
over (ii) Losses, if applicable, for such period determined without regard to
any Profits or Losses allocated pursuant to Section 6.2.

 

“Non-Contributing Party” has the meaning set forth in Section 4.2(b).

 

“Non-recourse Deductions” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(1).

 

“Non-Withdrawing Member” has the meaning set forth in Section 4.1(e).

 

“Notices” has the meaning set forth in Section 13.3.

 

“OFAC” means the United States Office of Foreign Assets Control, Department of
the Treasury, any successor governmental or similar authority thereto.

 

“Offeree” shall have the meaning set forth in Section 15.1.

 

“Offeree Value” shall have the meaning set forth in Section 15.1(b).

 

“Offeror” shall have the meaning set forth in Section 15.1.

 

“Offeror Value” shall have the meaning set forth in Section 15.1(b).

 

“Operating Expenses” means, for any period, the sum of the total gross cash
expenditures of the Company attributable to operations during such period,
including without limitation (a) all cash operating expenses (including, without
limitation, all fees, commissions, expenses and allowances paid to any third
party or paid or reimbursed to any Member or any of its Affiliates pursuant to
any agreement or contract (including the Management Agreements) or otherwise, as
permitted hereunder), (b) all debt service payments including debt service on
loans made to the Company by the Members or any of their Affiliates, (c) all
expenditures which are treated as capital expenditures (as distinguished from
expense deductions), (d) all real estate taxes, personal property taxes, sales
taxes and Tennessee Franchise and Excise taxes, (e) all deposits to the
Company’s reserve accounts, and (f) all costs and expenditures related to any
acquisition of the Property; provided, however, that Operating Expenses shall
not include (i) any payment or expenditure to the extent (A) the sources of
funds used for such payment or expenditure are not included in Operating
Revenues or (B) such payment or expenditure is paid out of any reserve account
of the Company, (ii) any expenditure properly attributable to any Capital
Transaction, including the dissolution and liquidation of the Company,
(iii) non-cash expenses such as depreciation or amortization.

 

“Operating Plan” means the initial and each subsequent annual strategic and
comprehensive operating and business plan prepared by or on behalf of the
Managing Member covering the Company’s anticipated operations and including (to
the extent applicable) any capital expenditures for the benefit of the Property,
as Approved by BH and in effect from time to time pursuant to the terms hereof,
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms hereof.

 

“Operating Revenues” means, for any period, the sum of the total gross cash
revenues received by the Company during such period from operations, including
all receipts of the

 

10

--------------------------------------------------------------------------------


 

Company from (a) proceeds from Capital Contributions , (b) rent (including
additional rent and percentage rent) paid to the Company (including for parking
facilities), (c) concessions, (d) expense reimbursements, (e) proceeds from rent
or business interruption insurance, if any, (g) funds made available to the
extent such funds are withdrawn from the Company’s reserve accounts and
deposited into the Company’s operating accounts, and (h) all other operating
revenues and receipts realized by the Company, including, without limitation,
distributions and other payments and amounts received directly or indirectly
from any entity in which the Company owns an interest (and attributable to
operations) and interest accrued on any funds held by the Company; provided,
however, that Operating Revenues shall not include any revenues or receipts
realized by the Company incident to or from a Capital Transaction, including the
dissolution and liquidation of the Company.

 

“Oversight Agreement” means that certain Amended and Restated Property
Management and Leasing Agreement dated August 13, 2008 between Oversight
Manager, Behringer Harvard Opportunity REIT II, Inc., a Maryland corporation and
Behringer Harvard Opportunity OP II LP, a Texas limited partnership to the
extent applicable to the Property as a result of the Property Amendment to be
entered into on or before Closing by the Company, Behringer Harvard Opportunity
REIT II, Inc., Behringer Harvard Opportunity OP II LP and Oversight Manager in
the form attached hereto Appendix A.

 

“Oversight Manager” means Behringer Harvard Opportunity II Management Services,
LLC, a Texas limited liability company.

 

“Partially Adjusted Capital Account” means, with respect to any Member for any
taxable year or other period of the Company, the Capital Account balance of such
Member at the beginning of such year or period, adjusted for all contributions
and distributions made or deemed made to or by such Member during such year or
period and all special allocations to such Member pursuant to Section 6.2 with
respect to such year or period, but before giving effect to any allocations of
Net Profit or Net Loss to such Member pursuant to Section 6.1 with respect to
such year or period.

 

“Permitted Exceptions” has the meaning set forth in Section 16.1(a).

 

“Permitted Transferee” has the meaning set forth in Section 9.2(c).

 

“Person” means any individual, general partnership, limited partnership,
corporation, limited liability company, limited liability partnership, trust or
other entity.

 

“Priority Capital Contribution” has the meaning set forth in Section 4.2(b).

 

“Profit” means, for each taxable year or other period, an amount equal to the
Company’s items of taxable income and gain for such year or other period,
determined in accordance with Section 703(a) of the Code (including all items of
income and gain required to be stated separately under Section 703(a)(1) of the
Code), with the following adjustments:

 

(i)                                     any income of the Company that is exempt
from federal income tax and not otherwise taken into account in computing Profit
will be added to Profit;

 

11

--------------------------------------------------------------------------------


 

(ii)                                  any gain resulting from any disposition of
Company Property with respect to which gain or loss is recognized for federal
income tax purposes will be computed by reference to the Book Basis of such
property, notwithstanding that the adjusted tax basis of such property may
differ from its Book Basis;

 

(iii)                               any items specially allocated pursuant to
Section 6.2 shall not be considered in determining Profit; and

 

(iv)                              any increase to the Book Basis of Company
assets pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f) shall
constitute an item of Profit.

 

“Prohibited Person” means (a) a Person with whom a U.S. Person is prohibited
from transacting business of the type contemplated by this Agreement or any
other Transaction Document, whether such prohibition arises under United States
law, regulation, executive orders and lists published by OFAC, including those
executive orders and lists published by OFAC with respect to Persons that have
been designated by executive order or by the sanction regulations of OFAC as
Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC or otherwise, (b) any (i) “employee
benefit plan” as defined in Section 3(3) of ERISA, whether or not such plan is
subject to ERISA, (ii) “plan” as defined in Section 4975 of the Code
(iii) entity deemed to hold plan assets within the meaning of 29C.F.R.
Section 2510.3-101 or any other applicable regulation of any of the foregoing,
or (v) “governmental plan” within the meaning of Section 3932) of ERISA, (c) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; (d) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or
(e) any other Person subject to any other federal or state law or regulation
which purports to restrict or regulate its ability to borrow money..

 

“Promote-Loss For Cause Event” shall mean a For Cause Event described in
Section 7.2(e)(iii) pursuant to which CH is removed as Managing Member and which
results from the failure of the Managing Member to obtain the consent or
Approval of BH with respect to a Major Decision described in
Sections 7.1(a)(i)-(iv), 7.1(a)(ix), 7.1(a)(xi)-(xiii), 7.1(a)(xvii)-(xviii),
7.1(a)(xxi)-(xxii), 7.1(a)(xxiii)-(xxvii), 7.1(a)(xxix), 7.1(a)(xxxi)-(xxxiv),
7.1(a)(xxxv)-(xxxvii), 7.1(a)(xxxix)-(xli), 7.1(a)(xliii-xliv), and
7.1(a)(xlvii).

 

“Promote Percentages” means the collective reference to the First Tier Promote
Percentage, the Second Tier Promote Percentage and the Third Tier Promote
Percentage.

 

“Property” has the meaning set forth in the Purchase Agreement.

 

“Property Management Contract” means that certain Property Management Contract
entered into on or before the Closing Date between the Company and Property
Manager in the form Approved by BH..

 

“Property Manager” means CHRES/Management, L.L.C., a Tennessee limited liability
company, or a replacement Property Manager Approved by BH or appointed by BH in
accordance with the terms of this Agreement.

 

12

--------------------------------------------------------------------------------


 

“Purchase Agreement” means that certain Real Estate Purchase and Sale Agreement,
effective October 28, 2011 as amended, between Seller, as seller, and Purchaser,
to which the Company shall take an assignment of Purchaser’s interest to
purchase the Property as provided herein, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Purchaser” means FinPar 4, L.L.C., a Tennessee limited liability company.

 

“Pursuit Costs” has the meaning set forth in Section 4.1(b)(i).

 

“Reasonable Period” means, with respect to any defaulting Member, a period of
thirty (30) days after such defaulting Member receives written notice of its
default from a non-defaulting Member; provided, however, that if such breach can
be cured but cannot reasonably be cured within such thirty-day period, the
period shall continue, if such defaulting Member commences to cure the breach
within such thirty-day period, for so long as such defaulting Member diligently
prosecutes the cure to completion up to a maximum of the lesser of (i) an
additional sixty (60) days following the expiration of such thirty-day period,
or (ii) the period of time allowed for such performance under any applicable
Loan Documents.

 

“ROFO Election” has the meaning set forth in Section 16.1(b).

 

“ROFO Escrow Agent” has the meaning set forth in Section 16.1(c).

 

“ROFO Escrow Deposit” has the meaning set forth in Section 16.1(c).

 

“ROFO Notice” has the meaning set forth in Section 16.1(a).

 

“ROFO Response Period” has the meaning set forth in Section 16.1(b).

 

“Second Tier Promote Percentage” means twenty percent (20%), subject to
adjustment as provided in Section 4.2(d).

 

“Seller” means Arbors of Harbor Town Joint Venture, a Tennessee general
partnership.

 

“Shortfall” has the meaning set forth in Section 4.2(a).

 

“Substitute Contribution” has the meaning set forth in Section 4.2(b).

 

“Target Account” means, with respect to any Member for any taxable year of the
Company or other period, the excess of (a) an amount equal to the hypothetical
distribution such Member would receive if all assets of the Company, including
cash, were sold for cash equal to their Book Basis (taking into account any
adjustments to Book Basis for such year or other period but not adjustments
caused by any such hypothetical distributions pursuant to this clause (a)), all
liabilities allocable to such assets were then due and were satisfied according
to their terms (limited, with respect to each non-recourse liability, to the
Book Basis of the assets securing such liability) and all remaining proceeds
from such sale were distributed pursuant to Section 6.4, over (b) the amount of
Company Minimum Gain and Member Minimum Gain that would be charged back to such
Member as determined pursuant to Treasury Regulation Section 1.704-2 immediately
prior to such sale.

 

13

--------------------------------------------------------------------------------


 

“Third Tier Promote Percentage” means thirty percent (30%), subject to
adjustment as provided in Section 4.2(d).

 

“Transaction Documents” means, collectively, this Agreement, the Purchase
Agreement, the Management Agreements, and any Loan Documents, together with any
other agreement, document or instrument executed and/or delivered pursuant to
the provisions of any of the foregoing or in connection with the transactions
contemplated thereby, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

 

“Transfer” has the meaning set forth in Section 9.1.

 

“Treasury Regulation” or “Regulation” means, with respect to any referenced
provision, such provision of the regulations of the United States Department of
the Treasury or any successor provision.

 

“U.S. Person” means a United States citizen, a permanent resident of the United
States, an entity organized under the Laws of the United States or any of its
territories or having its principal place of business within the United States
or any of its territories, or any other Person that is a “United States person”
as described in, or for the purposes of, Executive Order 13224 of September 23,
2001 or any amendment, replacement or other modification thereto.

 

“Unreturned Capital Contributions” means, as to each Member and any time, the
excess, if any, of (i) such Member’s aggregate Capital Contributions made or
deemed made prior to such time, over (ii) all distributions made to such Member
pursuant to Section 6.4(b).

 

“Venture Coordinator” shall have the meaning set forth in Section 7.6.

 

“Winding Up Profit and Loss” means items of Net Profit or Net Loss in the
Winding Up Year.

 

“Winding Up Year” means the taxable year of the Company in which all of its
assets are disposed of, or the Company liquidates.

 

“Withdrawing Member” shall have the meaning set forth in Section 4.1(e).

 

1.2                               Other References. As used in this Agreement,
unless otherwise specified, all references to Sections, Articles or Appendices
are to Sections, Articles or Appendices of this Agreement.

 

ARTICLE II
ORGANIZATION

 

2.1                               Formation. The Members hereby agree to form
the Company as a limited liability company under the Delaware Act, upon the
terms and subject to the conditions set forth in this Agreement. The Managing
Member is hereby authorized to file and record any amendments to the Certificate
of Formation and such other documents as may be reasonably required or
appropriate under the Delaware Act or the Laws of any other jurisdiction in
which the Company may conduct business or own property.

 

14

--------------------------------------------------------------------------------


 

2.2                               Name and Principal Place of Business.

 

(a)                                 The name of the Company is set forth on the
cover page to this Agreement. Subject to the Approval of BH and the terms of the
Loan Documents, the Managing Member may change the name of the Company or adopt
such trade or fictitious names for use by the Company as the Managing Member may
from time to time determine. All business of the Company shall be conducted
under the name of the Company name or approved trade or fictitious name, and
title to all Company Property shall be held in the name of the Company.  In the
event that the Company shall conduct business under a trade name or assumed
name, the Managing Member shall promptly execute and duly file with the proper
offices in each state in which the Company may conduct the activities under such
trade name or assumed name one or more certificates as required by the
Fictitious Name or Assumed Name Act or similar statute in effect as to each such
state in which such activities are so conducted.

 

(b)                                 The principal place of business and office
of the Company shall be located at 3301 West End Avenue, Suite 200, Nashville,
Tennessee 37203, or such other address as may be Approved by BH.

 

2.3                               Term. The term of the Company commenced on the
date of the filing of the Certificate of Formation pursuant to the Delaware Act,
and shall continue until terminated pursuant to the provisions of this
Agreement. The existence of the Company as a separate legal entity shall
continue until cancellation of the Certificate of Formation as provided in the
Delaware Act.

 

2.4                               Registered Agent and Registered Office. The
name of the Company’s registered agent for service of process shall be
Corporation Service Company, and the address of the Company’s registered agent
and the address of the Company’s registered office in the State of Delaware
shall be 2711 Centerville Road, Suite 400, in the City of Wilmington, Delaware
19808. Subject to the Approval of BH, such agent and such office may be changed
from time to time by the Managing Member with written notice to all Members.

 

2.5                               Purpose.

 

(a)                                 The purpose of the Company shall be to:

 

(i)                                     perform its obligations and exercise its
rights and remedies under the Transaction Documents and any other agreements or
contracts contemplated by the foregoing, and to carry out the terms of and
engage in the transactions contemplated by the Transaction Documents;

 

(ii)                                  directly or indirectly acquire, own,
manage, service, operate, improve, finance, refinance, develop, redevelop,
construct, renovate, market, lease, sell and otherwise deal with and dispose of
the Company Property; and

 

(iii)                               conduct all other activities reasonably
necessary or desirable to accomplish the foregoing purposes.

 

15

--------------------------------------------------------------------------------


 

(b)                                 The Company shall not engage in other
businesses and activities except with the prior approval of all Members.

 

(c)                                  The Company shall comply with the terms of
the Loan Documents and the Company shall:

 

1.                                      not acquire any real property, personal
property or assets other than the Company Property;

 

2.                                      not own, operate or participate in any
business other than the management and operation of the Company Property;

 

3.                                      not commingle its assets or funds with
those of any other Person unless such assets or funds can be segregated and
identified and such commingling is Approved by BH;

 

4.                                      accurately maintain its financial
statements, accounting records and other limited liability company or
partnership, or other corporate documents, as the case may be, separate from
those of any other Person (provided, however, that the foregoing shall not
prohibit the financial statements from being included in the consolidated
financial statements of another Person when permitted or required by applicable
law or generally accepted accounting principles);

 

5.                                      not assume, guaranty or become obligated
for, the liabilities of any other Person (except in connection with the
Acquisition Loan or any refinancing thereof, or the endorsement of negotiable
instruments in the ordinary course of business) or hold out its credit as being
available to satisfy the obligations of any other Person; and

 

6.                                      except for capital contributions or
capital distributions permitted under this Agreement, a business management
services agreement with an affiliate of the Company and any property management
agreements with an affiliates of the Company approved by BH and any Lender,
shall not enter into, or become a party to, any transaction with any affiliate
of any Person, except in the ordinary course of business and on terms which are
no less favorable to any such Person than would be obtained in a comparable
arm’s length transaction with an unrelated third party.

 

ARTICLE III
MEMBERS

 

3.1                               Admission of Members. Effective as of the date
of this Agreement, BH and CH are admitted as Members of the Company and CH shall
be the sole Managing Member of the Company. No other Person shall be admitted as
a member of the Company and no additional Interest shall be issued, without the
Approval of all of the Members, except as expressly permitted by this Agreement.

 

16

--------------------------------------------------------------------------------


 

3.2                               Limitation on Liability. Except as otherwise
expressly provided in the Delaware Act, the debts, obligations and liabilities
of the Company, whether arising in contract, tort or otherwise, shall be solely
the debts, obligations and liabilities of the Company, and no Member shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a member of the Company. Except as otherwise expressly
provided herein as to certain recourse obligations of the Members and as may be
otherwise provided in the Delaware Act, the liability of each Member shall be
limited to the amount of Capital Contributions required to be made by such
Member in accordance with the provisions of this Agreement, but only when and to
the extent the same shall become due pursuant to the provisions of this
Agreement. Further, except as otherwise expressly provided herein to the
contrary, no general or limited partner of any Member, shareholder, member,
partner or other holder of an equity interest in any Member or Managing Member,
or any officer, director or employee of any of the foregoing or any of their
Affiliates is obligated personally for any debt, obligation or other liability
of the Company solely by reason of their being a general or limited partner of
any Member, shareholder, member, partner or other holder of an equity interest
in any Member and/or Managing Member, or officer, director or employee of any of
the foregoing or any of their Affiliates. Further, failure of the Company to
observe any corporate or company governance or other formalities or requirements
relating to the exercise of its powers or the management of its business or
affairs under this Agreement or the Delaware Act will not be grounds for any
Member, general or limited partner of any Member, shareholder, member or other
holder of an equity interest in any Member, or any officer, director or employee
of any of the foregoing or any of their Affiliates to be held liable or
obligated for any debt, obligation or other liability of the Company.

 

ARTICLE IV
CAPITAL

 

4.1                               Initial Capital Contributions.

 

(a)                                 Deposits Under the Purchase Agreement. It is
acknowledged that, on or prior to the date hereof, one or more of the Members
(or their Affiliates) has paid all or a portion of the deposits required under
the Purchase Agreement (the “Deposit”) and certain fees with respect to an
application for an Acquisition Loan (the “Loan Fees”). On the date BH elects in
a written notice from BH to CH, CH or an Affiliate will cause the Purchase
Agreement to be assigned by Purchaser to and assumed by the Company in
consideration of a credit by the Company to the Capital Account of the
applicable Member equal to the portion of the Deposit and Loan Fees paid by such
Member.

 

(b)                                 Pursuit Costs. (i)  Prior to the date
hereof, the Purchaser and BH and their respective Affiliates, have incurred, and
may hereafter incur prior to the Closing Date third party out-of-pocket costs
and expenses in connection with the negotiation and closing of the Purchase
Agreement and their respective due diligence analyses and other evaluations of
the Property (including, without limitation, costs of environmental and
engineering and other feasibility reports and studies, costs related to
analyzing the Property (including, without limitation, travel costs) and costs
(including, without limitation, attorneys’ fees) incurred by the Members in
reviewing and analyzing work conducted by Purchaser. or its agents), fees and
expenses related to the Acquisition Loan, and costs to complete a Rule 3-14
audit of the financial statements in

 

17

--------------------------------------------------------------------------------


 

respect of the Property in compliance with certain Laws and regulations
applicable to BH and/or its Affiliates (collectively, the “Pursuit Costs”).

 

(ii)                                  Provided that the Company acquires the
Property pursuant to the Purchase Agreement, the Company shall pay or reimburse
each Member for the portion of any Deposit and Loan Fees it made after the date
the Purchase Agreement is assigned to the Company and all Pursuit Costs actually
incurred by such Member in good faith pursuant to the terms hereof to the extent
set forth in a budget approved by all Members, or shall credit such amounts
against such Member’s Initial Capital Contribution as provided in
Section 4.1(d) below, so that each Member’s share of such costs shall be in
proportion to their respective Contribution Percentages. If BH elects not to
cause the Company to acquire the Property or the Company fails to acquire the
Property for any reason, then, each Member (or its Affiliate) shall be
responsible for and pay all Pursuit Costs incurred by such Member.  Pursuant to
the Purchase Agreement, Purchaser made an earnest money deposit in the amount of
$250,000 (the “Initial Deposit”). An additional earnest money deposit in the
amount of $250,000 (the “Approval Deposit”) was required to be made by
November 29, 2011 under the Purchase Agreement and in accordance with the terms
of the Deposit Agreement, as of November 29, 2011, BH deposited $250,000
(representing the entire Approval Deposit) and $220,000 (being the amount of the
Initial Deposit funded by Purchaser less Purchasers $15,000 share of the Initial
Deposit and $15,000 share of the Approval Deposit) by wire transfer to the
Escrow Holder (as defined in the Purchase Agreement). BH, CH and the Company
shall cooperate in causing the Escrow Holder to return $235,000 of the amount in
escrow to Purchaser.  Unless the Purchase Agreement is terminated on or before
December 8, 2011 as a result of a Financing Contingency (as defined in the
Second Amendment to the Purchase Agreement), the entire balance of the Initial
Deposit and the Approval Deposit (collectively, the “Deposit”) will become
non-refundable. If all or any portion of the Deposit is refunded for any reason,
the portion of the Deposit advanced by BH shall be refunded to BH and the
portion of the Deposit advanced by CH or Purchaser that has not already been
returned to Purchaser shall be refunded to CH pari passu on a pro rata basis.

 

(iii)                               Fees of legal counsel for the Members
incurred in connection with or related to the negotiation of this Agreement
shall be borne by each Member and shall not be reimbursed by the Company.

 

(iv)                              Provided that the Company acquires the
Property pursuant to the Purchase Agreement, the Company shall pay an equity
placement fee to Brush Island Capital, LLC in an amount $115,000 on the Closing
Date and applicable fees to Lender as set forth below in this
Section 4.1(b)(ii) in connection with the acquisition of the Property and the
Loan. CH and the CH Persons represent and warrant that the amount of the fee or
commission payable to Brush Island Capital, LLC in connection with the equity
placement in the Company will be in the amount provided above in this subsection
(iv) and the maximum amount of loan or commitment fees payable to the Lender
under the Loan will not exceed $110,000 and that no portion of any such fees are
or will be payable or paid to CH, any Affiliate of CH, or any CH Person.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Failure to Close Purchase. Whether the
Company shall proceed with the transactions contemplated by the Purchase
Agreement, including (without limitation) whether it shall close the purchase of
the Property, shall be determined by BH in its sole discretion, and neither the
CH Member Group nor any Affiliate of the CH Member Group shall have any claim
against the Company or BH or any of its Affiliates by reason of such
determination; provided that if BH unilaterally determines not to close the
acquisition of the Property, it shall use reasonable efforts to keep the CH
Member Group updated as to its decision making process, and it shall provide
notice of such final decision to the CH Member Group as soon as possible.

 

(d)                                 Closing Contributions. In the event that BH
decides to cause the Company to close the purchase of the Property pursuant to
the Purchase Agreement, then on or before the Closing Date, the Members shall
contribute in cash (or be credited to the extent as provided in Sections
4.1(a) and 4.1(b)(ii) with making cash contributions) to the capital of the
Company their pro rata share (based upon their relative Contribution
Percentages) of the sum of (x) the amount reasonably necessary to close the
acquisition of the Property, closing costs, Pursuit Costs, other amounts payable
or reimbursable by the Company under Section 4.1(b) and (y) a reasonable amount
of initial working capital and reserves (which shall include anticipated capital
expenditures to be made in the period following acquisition of the Property as
set forth in the Initial Approved Budget and Operating Plan as well as any and
all anticipated third party loan commitment fees and closing costs which may be
incurred in connection with any permanent financing to be obtained by the
Company) for the Company, as Approved by the Members. CH will deliver to the
Members for Approval a statement of sources and uses for the closing and a
detailed estimate of the Initial Capital Contributions. Amounts payable to the
Company by a Member on the Closing Date may be set off from amounts the Company
owes to a Member and each Member shall receive credits for payments made prior
to the Closing Date for amounts paid to a third party as set forth in such
Approved closing statement.

 

(e)                                  Withdrawing Members. Subject to the
provisions of Section 4.1(d) and this Section 4.1(e), if any Member (a
“Withdrawing Member”) fails to timely make all or any portion of its Initial
Capital Contributions pursuant to this Section 4.1 (a “Failed Contribution”),
then one or more of the other Members that is not an Affiliate of the
Withdrawing Member (the “Non-Withdrawing Member”) may either pursue all of its
rights and remedies at law and in equity, or elect to make such Failed
Contribution, in which case, as such Non-Withdrawing Member’s sole and exclusive
remedy with respect thereto (i) the Withdrawing Member shall be automatically
terminated as a Member for all purposes hereunder and (ii) the Interest of the
Withdrawing Member (and its share of the Deposit and Loan Fees) shall be deemed
forfeited in its entirety and such Withdrawing Member shall cease to have any
Interest in the Company or any rights under this Agreement with respect thereto.
Each Member acknowledges and agrees that the other Members would not be entering
into this Agreement were it not for (i) the Members agreeing to make the Initial
Capital Contributions provided for in this Section 4.1, and (ii) the remedy
provisions set forth above in this Section 4.1(e). Each Member acknowledges and
agrees that in the event any Member fails to make its Initial Capital
Contributions pursuant to this Agreement, the other Members will suffer
substantial damages and the remedy provisions set forth above are fair, just and
equitable in all respects.

 

19

--------------------------------------------------------------------------------

 

4.2                               Additional Capital Contributions.

 

(a)                                 If at any time or from time to time after
all of the Initial Capital Contributions have been contributed, the Managing
Member determines that additional funds (a “Shortfall”) are reasonably required
(i) for development and tenant improvement costs and other capital expenditures
contemplated by the Approved Budget and Operating Plan, (ii) to meet the ongoing
obligations, liabilities, Operating Expenses or reasonable business needs of the
Company in accordance with the then applicable Approved Budget or Operating
Plan, or to pay Necessary Expenses or other costs which are not provided for in
the Approved Budget and Operating Plan, but which are Approved by BH to the
extent not covered by the Initial Capital Contributions, or (iii) for any other
purpose Approved by BH, the Managing Member may (but shall not be obligated to),
request that each of the Members contribute its pro rata share (based upon the
Contribution Percentages of the Members at the time of such request) of such
Shortfall (any such contribution, an “Additional Capital Contribution”). If so
requested by the Managing Member or a Member pursuant to the foregoing
provisions, such contributions shall be due within five (5) Business Days
thereafter (or by the 1st calendar day of the next month, whichever is later).

 

(b)                                 Notwithstanding anything to the contrary
contained herein, a failure by any Member to make any Additional Capital
Contribution to the extent required or requested hereunder shall not constitute
an Event of Default by such Member and the sole consequences of such failure
shall be as set forth in this Section 4.2. If BH or CH (the “Non-Contributing
Party”) fails to timely make all or any portion of any Additional Capital
Contribution as requested pursuant to Section 4.2(a) above and the other party
(the “Contributing Party”) makes all of its share of any Additional Capital
Contribution as requested pursuant to Section 4.2(a) above, then the
Contributing Party may make the full amount of such Additional Capital
Contribution on behalf of the Non-Contributing Party (any such Capital
Contribution by a Contributing Party, a “Substitute Contribution”). In such an
event, the Contributing Party may elect by written notice given within five
(5) Business Days of making the Substitute Contribution either (i) to treat the
entire amount contributed by the Contributing Party (including both the
Contributing Party’s and the Non-Contributing Party’s pro rata portion thereof)
as a Priority Capital Contribution (a “Priority Capital Contribution”) by such
Contributing Party in accordance with Section 4.2(c) below, or (ii) to treat the
Substitute Contribution as a regular Capital Contribution in accordance with
Section 4.2(d) below.

 

(c)                                  To the extent any Contributing Party elects
to treat its own Additional Capital Contribution and such Substitute
Contribution as a Priority Capital Contribution, such Priority Capital
Contribution shall be returned on a priority basis together with an eighteen
percent (18%) per annum cumulative annual preferred return thereon as provided
in Section 6.3(a) and/or Section 6.4(a), as applicable.

 

(d)                                 If a Contributing Party elects to treat a
Substitute Contribution as a regular Capital Contribution, then the Contribution
Percentage of the Contributing Party shall be adjusted to equal the percentage
equivalent of the quotient determined by dividing:

 

(i)                                     the positive difference, if any,
between:

 

20

--------------------------------------------------------------------------------


 

(A)                               the sum of (I) one hundred percent (100%) of
the aggregate Capital Contributions (excluding Substitute Contributions) then or
theretofore made by such Member to the Company, plus (II) two hundred percent
(200%) of the Substitute Contributions then or theretofore made by such Member
to the Company (the excess of 200% of such Member’s Substitute Contributions
over the actual amount of such Member’s Substituted Contributions is referred to
herein as the “Excess Amounts”); minus

 

(B)                               the Substitute Contributions then or
theretofore made by the other Member to the Company; by

 

(ii)                                  one hundred percent (100%) of the
aggregate Capital Contributions (including, without limitation, Substitute
Contributions) then or theretofore made by all of the Members to the Company.

 

and the Contribution Percentage of the Non-Contributing Party shall be reduced
by the percentage necessary to insure that the Contribution Percentages add up
to 100%. At the same time, the Promote Percentages of each Member shall be
adjusted (increased or decreased in the same proportions as the Contribution
Percentages were adjusted pursuant to the foregoing provisions (e.g., if a
Member’s Contribution Percentage is reduced by half or 50%, then the Promote
Percentages of such Member will also be reduced by half or 50%). In addition, an
amount of Unreturned Capital Contributions equal to such Excess Amount shall be
treated as having been transferred from the Non-Contributing Party to the
Contributing Party but such transfer shall be solely for the purpose of
computing preferred return pursuant to Sections 6.3(b) and 6.4(b) and Unreturned
Capital Contributions pursuant to Section 6.4(c) with the result that each
Member will have Unreturned Capital Contributions in proportion to its adjusted
Contribution Percentage after giving effect to such transfer. The Capital
Accounts shall be adjusted accordingly.

 

Any Non-Contributing Party shall have until seventy-five (75) days after the
date on which its missed Additional Capital Contribution (the “Missed
Contribution”) was due in order to cure its failure to make such Missed
Contribution by depositing into an account designated by the Contributing Party
an amount equal to the amount of the Missed Contribution together with interest
thereon at a eighteen percent (18%) per annum rate (or the maximum rate allowed
by applicable law, if lower) from the due date established by the Managing
Member until such amount has been so deposited in full into such account, at
which point such amount shall promptly be distributed to the Contributing Party
if and to the extent the Contributing Party made a Substitute Contribution on
account of the Missed Contribution. If the Non-Contributing Party makes such
deposits as aforesaid, any adjustment to Contribution Percentages, dilution of
the Promote Percentages (and the distributions affected thereby) and transfers
of Unreturned Capital Contributions caused by its failure to make the applicable
Additional Capital Contribution shall be unwound, and the payment, dilution and
transfers described above shall not be reflected in the Members’ Capital
Accounts.

 

(e)                                  Each Member acknowledges and agrees that
the other Members would not be entering into this Agreement were it not for
(i) the Members agreeing to make the Capital Contributions provided for in this
Section 4.2, and (ii) the remedy provisions set forth above in

 

21

--------------------------------------------------------------------------------


 

this Section 4.2. Each Member acknowledges and agrees that in the event any
Member fails to make its Capital Contributions pursuant to this Agreement, the
other Members will suffer substantial damages and the remedy provisions set
forth above are fair, just and equitable in all respects.

 

(f)                                   All Capital Contributions shall be made by
wire transfer of funds to accounts designated by the Managing Member from time
to time.

 

(g)                                  Notwithstanding anything to the contrary in
this Agreement, if CH’s Contribution Percentage is reduced below three percent
(3%) as a result of the application of the provisions of this Section 4.2 after
expiration of the cure period above, then CH shall have no right to vote on or
Approve any Major Decision, the Budget, or any other matter which may or could
result in a Deadlock Event.

 

4.3                               Capital Accounts. A separate Capital Account
will be maintained for each Member in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv). Consistent therewith, the Capital Account of each
Member will be determined and adjusted as follows:

 

(a)                                 Each Member’s Capital Account will be
credited with:

 

(i)                                     any contributions of cash made by such
Member to the capital of the Company plus the fair market value of any property
contributed by such Member to the capital of the Company (net of any liabilities
to which such property is subject or which are assumed by the Company);

 

(ii)                                  the Member’s distributive share of Net
Profit and any items in the nature of income or gain specially allocated to such
Member pursuant to Section 6.2; and

 

(iii)                               any other increases required by Treasury
Regulation Section 1.704-1(b)(2)(iv), without duplication.

 

(b)                                 Each Member’s Capital Account will be
debited with:

 

(i)                                     any distributions of cash made from the
Company to such Member plus the fair market value of any property distributed in
kind to such Member (net of any liabilities to which such property is subject or
which are assumed by such Member);

 

(ii)                                  the Member’s distributive share of Net
Loss and any items in the nature of expenses or losses specially allocated to
such Member pursuant to Section 6.2; and

 

(iii)                               any other decreases required by Treasury
Regulation Section 1.704-1(b)(2)(iv), without duplication.

 

(c)                                  In the event all or a portion of any
Interest in the Company is transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred interest. In determining the

 

22

--------------------------------------------------------------------------------


 

amount of any liability for purposes of the foregoing, Code Section 752(c) and
any applicable provisions of the Code shall be taken into account

 

(d)                                 The provisions of this Section 4.3 and any
other provisions of this Agreement relating to the maintenance of Capital
Accounts have been included in this Agreement to comply with Section 704(b) of
the Code and the Treasury Regulations promulgated thereunder and will be
interpreted and applied in a manner consistent with those provisions. Subject to
the Approval of BH, in the event the Managing Member determines that it is
prudent to modify the manner in which the Capital Accounts are maintained in
order to comply with such Treasury Regulations, the Managing Member may make
such modification(s) provided that any such modifications is not likely to have
a material effect on the amounts distributable to any Member pursuant to the
terms of this Agreement.

 

4.4                               No Further Capital Contributions. Except as
expressly provided in this Agreement or with the prior written consent of all of
the Members, no Member shall be required or entitled to contribute any other or
further capital to the Company, nor shall any Member be required or entitled to
loan any funds to the Company. No Member will have any obligation to restore any
negative balance in its Capital Account at any time including upon liquidation
or dissolution of the Company.

 

4.5                               Acquisition Loan.

 

(a)                                 It is acknowledged that both BH and the
Managing Member on behalf of the Company shall use good faith efforts to secure
a permanent loan secured by the Property in the approximate aggregate amount of
$26,000,000 (the “Acquisition Loan”) on terms which are acceptable to both BH
and CH, the proceeds of which will be applied on the Closing Date to pay a
portion of the purchase price for the Property under the Purchase Agreement.

 

(b)                                 If either BH or the Managing Member does not
Approve a financing proposal for the Acquisition Loan presented by the other
party (the “Presenting Member”), the party who fails to Approve such proposal
(the “Rejecting Member”) must identify to the Presenting Member the basis for
such disapproval in writing, and provided that the Seller under the Purchase
Agreement agrees to extend the Closing Date, and the Rejecting Member will
thereafter have a period of sixty (60) calendar days in which to obtain an
alternative financing commitment including terms not materially worse (taken as
a whole) than the financing terms originally proposed by the Presenting Member
and including improved or different terms with respect to the item(s) the
Rejecting Member originally identified as the reason for its disapproval. If the
Rejecting Member has not delivered to the Presenting Member a financing
commitment on such revised terms by the end of such sixty-day period, the
Presenting Member shall be empowered to alone cause the Company to Approve the
original financing proposal by such Member (notwithstanding the provisions of
Section 7.1(a)(ii)). Each Member agrees to act in a commercially reasonable
manner in proposing, voting to Approve or dis-Approve or otherwise acting in
connection with a financing proposal under Section 7.1(a)(ii) or under this
Section 4.5.

 

(c)                                  The CH Persons will be the Key Principal
(as such term is defined in the Loan Documents) and shall be responsible for the
non-recourse carve-outs under the Loan

 

23

--------------------------------------------------------------------------------


 

Documents. Except in the case of an acquisition of CH’s interest by BH as
provided in this Agreement, neither BH nor any of its affiliates shall be
designated as the Key Principal liable under any non-recourse carve-outs under
the Loan Documents, provided that the Loan Documents may provide for the
substitution of BH or an Affiliate of BH acceptable to BH and the Lender as Key
Principal.

 

(i)                                     In the event of a removal of the
Managing Member and/or the acquisitions of the Interests of CH under any
provision of this Agreement, including, but not limited to, under Article XV or
Article XVI except in those instances as specifically set forth in subsection
(ii) below, BH shall (1) obtain the substitution of the Key Principal and the
release of the Key Principal under the Loan Documents from liability under the
Guaranty and the Indemnity as to acts, events or omissions occurring or
obligations arising after the effective date of such release; provided, however,
that the terms of such release may not apply to any acts, events or omissions
which occurred prior to the effective date of the release, whether or not the
effects of or damages from such acts, events or omissions are apparent or
ascertainable as of such effective date (a “Carve-out Release”); and (2) if BH
is unable to obtain the Carve-Out Release from the Lender after making
commercially reasonable efforts to do so, or to extent a Carve-Out Release is
not a full and complete release, the Indemnification Agreement shall remain in
place with respect to any unreleased liability relating to matters that would
otherwise be subject to the Indemnification Agreement, and provided further that
if BH Opp REIT II does not have a minimum net worth of $15,000,000 at the time
that the Carve-Out Release would otherwise be required to be provided, the
parties agree that the Property shall be marketed and sold in a commercially
reasonable manner as expeditiously as possible in lieu of the removal of the
Managing Member or acquisition of CH’s interests, unless the parties otherwise
agree differently (and provided that if CH would have been otherwise terminated
as the Managing Member due to a Promote-Loss For Cause Event or an Event of
Default, the provisions of Section 6.5 will govern any distributions to CH).

 

(ii)                                  Notwithstanding anything to the contrary
set forth in subsection (i) above, if the Managing Member is being removed or a
substitution of the Managing Member is being made under any provision of this
Agreement that allows for such removal or substitution in connection with an
event that has (due directly or indirectly to the actions or inactions of
Managing Member or another member of the CH Group) caused the Company or the Key
Principal to have personal liability under the non-recourse carve-outs under the
Loan Documents, BH shall have no obligation to obtain a Carve-out Release or
provide a Carve-Out Indemnification of the Key Principal for any such acts in
relation to the removal or substitution of the Managing Member, except as such
liability or liabilities arose directly or indirectly due to the actions or
inactions of BH and/or its Affiliates.

 

(d)                                 In recognition that BH’s actions or
inactions, pursuant to the powers, controls and authority reserved to BH in this
Agreement, could cause the Key Principal to

 

24

--------------------------------------------------------------------------------


 

become liable for certain non-recourse carve outs under the Loan Documents, BH,
a BH Affiliate acceptable to the Key Principal, the Key Principal and the CH
Member Group shall enter into the Indemnification Agreement simultaneously with
this Agreement.

 

ARTICLE V
INTERESTS IN THE COMPANY

 

5.1                               Contribution and Promote Percentage
Adjustments. The Promote Percentages and Contribution Percentages of the Members
may be adjusted only as set forth in this Agreement.

 

5.2                               Return of Capital. No Member shall be liable
for the return of the Capital Contributions (or any portion thereof) of any
other Member, it being expressly understood that any such return shall be made
solely from the assets of the Company. No Member shall be entitled to withdraw
or receive a return of any part of its Capital Contributions or Capital Account,
to receive interest on its Capital Contributions or Capital Account or to
receive any distributions from the Company, except as expressly provided for in
this Agreement. No Member shall have any obligation to restore any negative or
deficit balance in its Capital Account at any time including upon liquidation
and dissolution of the Company.

 

5.3                               Ownership. All Company Property shall be owned
by the Company, subject to the terms and provisions of this Agreement.

 

5.4                               Waiver of Partition; Nature of Interests in
the Company. Except as otherwise expressly provided for in this Agreement, each
of the Members hereby irrevocably waives any right or power that such Member
might have to:

 

(a)                                 cause the Company or any of its assets to be
partitioned;

 

(b)                                 cause the appointment of a receiver for all
or any portion of the assets of the Company;

 

(c)                                  compel any sale of all or any portion of
the assets of the Company pursuant to any applicable law; or

 

(d)                                 file a complaint, or to institute any
proceeding at law or in equity, to cause the termination, dissolution or
liquidation of the Company.

 

Each of the Members has been induced to enter into this Agreement in reliance
upon the waivers set forth in this Section 5.4, and without such waivers no
Member would have entered into this Agreement. No Member shall have any interest
in any specific Company Property. The Interests of all Members in this Company
are personal property.

 

ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS

 

6.1                               Allocations. After application of Section 6.2,
Profits and Losses for each fiscal year or the applicable portion thereof shall
be allocated among the Members as of each Adjustment Date so as to reduce,
proportionally, in the case of Profits, the differences between

 

25

--------------------------------------------------------------------------------


 

their respective Target Accounts and Partially Adjusted Capital Accounts as of
each Adjustment Date and in the case of Losses, the differences between their
respective Partially Adjusted Capital Accounts and Target Accounts as of each
Adjustment Date. To the extent, that in the fiscal year in which all or
substantially all of the Company’s assets are disposed of, or in the fiscal year
in which the Company is liquidated, the allocation of Profit or Loss set forth
in the preceding sentence does not cause each Member’s Partially Adjusted
Capital Account to equal such Member’s Target Account, items of income or gain
will be reallocated to any Member with a Partially Adjusted Capital Account
which is less than its Target Account, and items of loss, deduction or expense
will be reallocated to any Member with a Partially Adjusted Capital Account that
is greater than its Target Account, in such manner as to reduce, to the greatest
extent possible, the difference between each Member’s respective Target Account
and its Partially Adjusted Capital Account.

 

6.2                               Allocations and Compliance with
Section 704(b). The following special allocations shall, except as otherwise
provided, be made in the following order:

 

(a)                                 Notwithstanding anything to the contrary
contained in this Article VI, if there is a net decrease in Company Minimum Gain
or in any Member Minimum Gain during any taxable year or other period, prior to
any other allocation pursuant hereto, such Member shall be specially allocated
items of Profit for such year (and, if necessary, subsequent years) in an amount
and manner required by Treasury Regulation Sections 1.704-2(f) or 1.704-2(i)(4).
The items of Profit to be so allocated shall be determined in accordance with
Treasury Regulation Section 1.704-2.

 

(b)                                 Non-recourse Deductions for any taxable year
or other period shall be allocated (as nearly as possible) under Treasury
Regulation Section 1.704-2 to the Members, pro rata in proportion to their
respective Contribution Percentages.

 

(c)                                  Any Member Non-recourse Deductions for any
taxable year or other period shall be allocated to the Member that made or
guarantied or is otherwise liable with respect to the loan to which such Member
Non-recourse Deductions are attributable in accordance with principles under
Treasury Regulation Section 1.704-2(i).

 

(d)                                 Any Member who unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) which causes or increases a negative
balance in his or its Capital Account shall be allocated items of Profit
sufficient to eliminate such increase or negative balance caused thereby, as
quickly as possible, to the extent required by such Treasury Regulation.

 

(e)                                  No allocation of an item of Loss shall be
made to any Member if, as a result of such allocation, such Member would have an
Adjusted Capital Account Deficit. Any such disallowed allocation shall be made
to the Members entitled to receive such allocation under Treasury Regulation
Section 1.704 in proportion to their respective Contribution Percentages.

 

(f)                                   For purposes of Section 752 of the Code
and the Treasury Regulations thereunder, excess non-recourse liabilities (within
the meaning of Treasury Regulations

 

26

--------------------------------------------------------------------------------


 

Section 1.752-3(a)(3)) shall be allocated to the Members pro rata in proportion
to their respective Contribution Percentages.

 

6.3                               Distributions from Operations. Except as
provided in Sections 6.5 and 6.6, the Company shall, as soon as reasonably
practical (but no less often than monthly, if appropriate), make distributions
of Net Cash Flow to the Members in the following manner and order of priority:

 

(a)                                 First, an amount of such Net Cash Flow will
be distributed (in the order and priority set forth below in this
Section 6.3(a)) to the Members that have made Priority Capital Contributions
until each of such Members has received aggregate distributions pursuant to this
Section 6.3(a) and Section 6.4(a) for the current period and all previous
periods, equal to the sum of (i) the aggregate amount of its Priority Capital
Contributions made pursuant to this Agreement, and (ii) an eighteen percent
(18%) per annum (using a 360 day year) cumulative preferred returned thereon
(amounts distributed under this Section 6.3(a) will be distributed in the
reverse order in which such Priority Capital Contributions were made — that is,
the most recent Priority Capital Contribution, together with the eighteen
percent (18%) per annum cumulative preferred return thereon, will be returned
and paid first to the Member having made such Priority Capital Contribution, and
then the next most recent Priority Capital Contribution, together with the
eighteen percent (18%) per annum cumulative preferred return thereon, will be
returned and paid to the Member having made such Priority Capital
Contribution, etc.);

 

(b)                                 Second, remaining Net Cash Flow, if any,
shall be distributed pari passu to each Member until each Member has received an
amount equal to its Unreturned Capital Contributions, with such distributions
being made pro rata to each Member in accordance with their respective
Contribution Percentages;

 

(c)                                  Third, remaining Net Cash Flow, if any,
shall be distributed pari passu to the Members in accordance with their
respective Contribution Percentages until the Members have received aggregate
distributions sufficient to generate a 15% IRR in respect to such Members’
respective Capital Contributions (excluding any Priority Capital Contributions);

 

(d)                                 Fourth, thereafter, remaining Net Cash Flow,
if any, shall be distributed to the Members, with (i) a percentage of such
remaining Net Cash Flow being distributed to CH equal to the First Tier Promote
Percentage and (ii) the remaining percentage of such remaining Net Cash Flow to
the Members (pro rata in accordance with their respective Contribution
Percentages) (i.e., to the extent that there is any remaining Net Cash Flow, 10%
of the remaining Net Cash Flow will be distributed to CH and 90% of the
remaining Net Cash Flow will be distributed to the Members pari passu, with the
distributions to the Members being on a pro rata basis in accordance with their
respective Contribution Percentages).

 

6.4                               Distributions from Capital Transactions.
Except as provided in Sections 6.5 and 6.6, the Company shall, as soon as
reasonably practical (but no less often than monthly, if appropriate), make
distributions of Net Capital Proceeds (after establishment of appropriate and
reasonable reserves, as determined by the Managing Member or to the extent set
forth in an Approved Budget) to the Members in the following manner and order of
priority:

 

27

--------------------------------------------------------------------------------


 

(a)                                 first, an amount of such Net Capital
Proceeds will be distributed (in the order and priority set forth below in this
Section 6.4(a)) to the Members that have made Priority Capital Contributions
until each of such Members has received aggregate distributions pursuant to this
Section 6.4(a) and Section 6.3(a) for the current period and all previous
periods, equal to the sum of (i) the aggregate amount of its Priority Capital
Contributions made pursuant to this Agreement, and (ii) an eighteen percent
(18%) per annum (using a 360 day year) cumulative preferred returned thereon
(amounts distributed under this Section 6.4(a) will be distributed in the
reverse order in which such Priority Capital Contributions were made — that is,
the most recent Priority Capital Contribution, together with the eighteen
percent (18%) per annum cumulative preferred return thereon, will be returned
and paid first to the Member having made such Priority Capital Contribution, and
then the next most recent Priority Capital Contribution, together with the
eighteen percent (18%) per annum cumulative preferred return thereon, will be
returned and paid to the Member having made such Priority Capital
Contribution, etc.);

 

(b)                                 second, remaining Net Capital Proceeds, if
any, shall be distributed pari passu to each Member until each Member has
received an amount equal to its Unreturned Capital Contributions, with such
distributions being made pro rata to each Member in accordance with their
respective Contribution Percentages;

 

(c)                                  third, remaining Net Capital Proceeds, if
any, shall be distributed pari passu to the Members in accordance with their
respective Capital Contributions until the Members have received aggregate
distributions sufficient to generate a 15% IRR in respect to such Members’
respective Capital Contributions (excluding any Priority Capital Contributions);

 

(d)                                 fourth, remaining Net Capital Proceeds, if
any, shall be distributed to the Members with (i) a percentage of such remaining
Net Capital Proceeds being distributed to CH equal to the First Tier Promote
Percentage and (ii) the remaining percentage of such remaining Net Capital
Proceeds to the Members (pro rata in accordance with their respective
Contribution Percentages) until aggregate distributions have been made to the
Members in an amount necessary to provide an 20% IRR to all Members (i.e., to
the extent that there are any remaining Net Capital Proceeds to be distributed
under this Section 6.4(d), 10% of the remaining Net Capital Proceeds will be
distributed to CH and 90% of the remaining Net Capital Proceeds will be
distributed to the Members pari passu, with the distributions to the Members
being on a pro rata basis in accordance with their respective Contribution
Percentages, until an 20% IRR in respect to such Members’ respective Capital
Contributions (excluding any Priority Capital Contributions) has been achieved
by the Members);

 

(e)                                  fifth, remaining Net Capital Proceeds, if
any, shall be distributed to the Members with (i) a percentage of such remaining
Net Capital Proceeds being distributed to CH equal to the Second Tier Promote
Percentage and (ii) the remaining percentage of such remaining Net Capital
Proceeds to the Members (pro rata in accordance with their respective
Contribution Percentages) until aggregate distributions have been made to the
Members in an amount necessary to provide an 25% IRR to all Members (i.e., to
the extent that there are any remaining Net Capital Proceeds to be distributed
under this Section 6.4 (e), 20% of the remaining Net Capital Proceeds will be
distributed to CH and 80% of the remaining Net Capital Proceeds will be
distributed to the Members pari passu, with the distributions to the Members
being on a pro rata basis in accordance with their respective Contribution
Percentages, until a 25% IRR in

 

28

--------------------------------------------------------------------------------


 

respect to such Members’ respective Capital Contributions (excluding any
Priority Capital Contributions) has been achieved by the Members); and

 

(f)                                   sixth, thereafter, remaining Net Capital
Proceeds, if any, shall be distributed to the Members, with (i) a percentage of
such remaining Net Capital Proceeds being distributed to CH equal to the Third
Tier Promote Percentage and (ii) the remaining percentage of such remaining Net
Capital Proceeds to the Members (pro rata in accordance with their respective
Contribution Percentages) (i.e., to the extent that there is any remaining Net
Capital Proceeds, 30% of the remaining Net Capital Proceeds will be distributed
to CH and 70% of the remaining Net Capital Proceeds will be distributed to the
Members pari passu, with the distributions to the Members being on a pro rata
basis in accordance with their respective Contribution Percentages).

 

6.5                               Special Distributions. From and after the time
CH shall have been terminated as the Managing Member due to a Promote-Loss For
Cause Event or an Event of Default, Net Cash Flow otherwise distributable under
Section 6.3 and Net Capital Proceeds otherwise distributable under
Section 6.4(d) shall not be distributed as provided in such Sections but rather
shall be distributed as provided pursuant to this Section 6.5, and, except as
provided in Section 6.6, the Company shall, as soon as reasonably practical (but
no less often than monthly, if appropriate), make distributions of such Net Cash
Flow of Net Capital Proceeds (i) first, as provided in Section 6.3(a), and
(ii) second, to the Members in proportion to their respective Contribution
Percentages.

 

6.6                               Distributions in Liquidation.

 

(a)                                 Upon the dissolution and winding-up of the
Company, the proceeds of the sale of the Property and other assets of the
Company distributable to the Members under Section 11.2(c)(iii) shall be
distributed, not later than the latest time specified for such distributions
pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(b)(2) to the Members
as provided in Section 6.4 above as if such distributions are additional Net
Capital Proceeds.

 

(b)                                 A pro rata portion of the distributions that
would otherwise be made to the Members under the preceding provisions of this
Section 6.6 shall be withheld by the Liquidating Member in order to pay all
debts and other liquidated amounts known to be owed by the Company and, with the
Approval of the Members, an additional amount (pro rata as to each Member
otherwise entitled to distributions upon liquidation) may be distributed to a
trust reasonably established, for a reasonable period of time, for the benefit
of the Members for the purposes of liquidating Company assets, collecting
amounts owed to the Company, and paying any contingent or unforeseen liabilities
or obligations of the Company arising out of or in connection with the Company.
The assets of any trust established under this Section 6.6 will be distributed
to the Members from time to time by the trustee of the trust in the same
proportions as the amount would otherwise have been distributed by the Company
to the Members under this Agreement.

 

6.7                               Tax Matters. The Members intend for the
Company to be treated as a partnership for federal income tax purposes. BH shall
make all applicable elections, determinations and other decisions under the Code
and applicable Treasury Regulations to the extent not provided for

 

29

--------------------------------------------------------------------------------


 

herein, including, without limitation, the deductibility of a particular item of
expense and the positions to be taken on the Company’s tax return, and shall
approve the settlement or compromise of all audit matters raised by the Internal
Revenue Service affecting the Members generally. The CH Member Group shall take
reporting positions on their respective federal, state and local income tax
returns consistent with the positions determined for the Company by BH. The
Managing Member shall cause all federal, state and local income and other tax
returns to be timely filed by the Company after same are Approved by BH and
shall, after receiving BH’s Approval of such returns, be authorized to execute
such returns (provided that the Managing Member shall, for so long as it
diligently performs its obligations hereunder, not be responsible for the delays
of BH or reputable accountants or auditors retained by the Managing Member or at
the request of BH on behalf of the Company).

 

6.8                               Tax Matters Partner. BH shall be the tax
matters partner within the meaning of Section 6231(a)(7) of the Code and,
subject to Section 6.6, shall exercise all rights, obligations and duties of a
tax matters partner under the Code; and the CH Member Group shall be kept
informed of, and be given an opportunity to participate in a non-binding manner
in, all such matters which the tax matters partner deems to be material.

 

6.9                               Section 704(c). In accordance with
Section 704(c) of the Code and the applicable Treasury Regulations thereunder,
income, gain, loss, deduction and tax depreciation with respect to any property
contributed to the capital of the Company, or with respect to any property which
has a Book Basis different than its adjusted tax basis, shall, solely for
federal income tax purposes, be allocated among the Members so as to take into
account any variation between the adjusted tax basis of such property to the
Company and the Book Basis of such property. Any elections, accounting
conventions or other decisions relating to such allocations shall be made by BH
in a manner that (i) reasonably reflects the purposes and intention of this
Agreement, (ii) complies with Code Sections 704(b) and 704(c) and the Treasury
Regulations thereunder, and (iii) with respect to reverse
Section 704(c) allocations, treat CH and BH on a pari passu basis.

 

6.10                        Withholding. All amounts required to be withheld
pursuant to Section 1446 of the Code or any other provision of federal, state,
or local tax law shall be withheld and shall be treated as amounts actually
distributed to the Members for all purposes under this Agreement. If the
Managing Member determines that the Company has insufficient liquid assets to
satisfy such withholding obligation, the Member as to which withholding applies
shall pay cash to the Company (which in no event shall constitute a Capital
Contribution) within 5 days of a demand therefor in an amount sufficient to
satisfy such withholding obligation. Any failure to timely make such payment
shall result in a fully recourse loan bearing interest at 20% per annum (or the
maximum amount permitted by applicable Law, if less) until paid.

 

ARTICLE VII
MANAGEMENT

 

7.1                               Managing Member and Major Decisions. Except as
otherwise expressly provided in this Agreement (including Major Decisions and as
otherwise provided in Section 4.5 with regard to the Acquisition Loan), the
business and affairs of the Company shall be vested in and controlled by the
Managing Member as provided below.

 

30

--------------------------------------------------------------------------------

 

(a)                                 The Managing Member shall have
responsibility for establishing the policies and operating procedures with
respect to the business and affairs of the Company and for making all decisions
as to all matters which the Company has authority to perform. Subject to the
remaining provisions of this Article VII, all decisions made with respect to the
management and control of the Company and Approved by the Managing Member shall
be binding on the Company and all Members. The Managing Member may elect
officers of the Company to implement the decisions (including without limitation
executing documents) of the Managing Member from time to time. The Managing
Member shall be responsible for performing, or for causing to be performed, and
shall have the authority to perform (subject to the requirement of receiving
BH’s Approval, as applicable, if and when required by the terms hereof), the
duties described in Section 7.2. Except as otherwise expressly provided in this
Agreement or as otherwise previously Approved by BH, or provided for in any
Approved Budget or Operating Plan, the Managing Member shall not cause the
Company to undertake any of the following matters without the prior Approval of
BH (a “Major Decision”):

 

(i)                                     the execution and delivery of any
agreement or instrument with respect to the purchase of the Property and the
taking of any action required or permitted to be taken under the Purchase
Agreement (including without limitation, all action necessary to close the
purchase of the Property under the Purchase Agreement or otherwise and any
election thereunder as to whether or not to purchase the Property) or any waiver
under, amendment of or assignment (in whole or in part) of any Transaction
Document (including, without limitation, any changes to the reporting
requirements under the Property Management Contract or amendments to the
Purchase Agreement), the execution and delivery of any agreements with any
governmental agency, any neighboring or adjacent property owner, any community
organizations or any other third parties, or sending any correspondence to or
having any other material communications with, any governmental agency which
directly binds the Company or advocates with a third party a position on behalf
of the Company with respect to the foregoing, any election under the Purchase
Agreement or other Transaction Documents which the Company may exercise under
same and exercise by the Company of rights and remedies thereunder;

 

(ii)                                  any financing, refinancing or
securitization of any Company Property and the use of any proceeds thereof,
including, without limitation, interim and permanent financing, and any other
financing or refinancing of the operations of the Company and the execution and
delivery of any documents, agreements or instruments evidencing, securing or
relating to any such financing; provided, however, that no guaranties or credit
enhancements can be required from any Member or its Affiliates without such
party’s consent;

 

(iii)                               the Approval of any Budget and Operating
Plan, and any amendments or modifications thereto (which shall only be permitted
in accordance with this Agreement) and the Approval of any supplemental budget,
operating plan or other proposal relating to any development and/or renovation
of any portion of the Company Property and any amendment or modifications
thereto and the making or incurring of any expenditure which is not included or
contemplated thereby;

 

31

--------------------------------------------------------------------------------


 

(iv)                              establishing sales parameters for the Property
and any sale, assignment, transfer or other disposition of a Property or all or
any material portion of the Company Property or any merger, consolidation or
other business combination transaction involving the Company entirely for cash
consideration;

 

(v)                                 any improvement, renovation, development,
rehabilitation, alteration, repair, or completion of construction of any Company
Property, or taking any action relating thereto which burdens or encumbers the
Company Property, which is not otherwise subject to any Approved Budget and
Operating Plan (but excluding for purposes of this subsection any work which is
of the type contemplated by the repairs and maintenance portion of the Approved
Budget);

 

(vi)                              any activity which generates revenues or
expenses, or which is otherwise on terms that vary materially from the ranges
and guidelines in the Approved Budget or Operating Plan; provided that, for
purposes of this Section 7.1(a)(vi), such a material variance shall include
(I) incurring a Controllable Expense or aggregate Controllable Expenses during
any applicable calendar Quarter that results in a Controllable Expense Variance
and (II) terms that materially conflict with any other guidelines in the
Operating Plan regarding such transactions or any other requirements of BH;

 

(vii)                           any lease with regard to space in a Property
which is not in accord with the Leasing Guidelines in all material respects;

 

(viii)                        the making of any recurring operating expenditure
or incurring of any recurring operating obligation by or on behalf of the
Company that varies materially from the Approved Budget or entering into (or
amending or modifying) of any agreement which was not specifically included or
contemplated in the Approved Budget or Approved Operating Plan, or otherwise
Approved by BH; provided that, for purposes of this Section 7.1(a)(viii), such a
material variance shall include (A) incurring a Controllable Expense or
aggregate Controllable Expenses during any applicable calendar Quarter that
results in a Controllable Expense Variance, (B) expenditures or obligations
involving the incurrence of an expenditure or obligation for any transaction or
any series of related transactions when taken with all prior expenditures or
obligations during the particular quarter results in a Controllable Expense
Variance, or (C) in the case of any material service, maintenance or similar
agreement proposed to be entered into, such agreement is not terminable (without
penalty) by the Company on thirty (30) days or less written notice to the other
party; provided, however, that expenditures made or obligations incurred or
agreements entered into pursuant to, or which are specifically included in or
contemplated under, the Approved Budget or the Approved Operating Plan shall not
be Major Decisions to the extent they do not vary from amounts, provisions and
requirements set forth in the Approved Budget and the Approved Operating Plan
and provided, however, with respect to any expenditures in excess of $5,000
which are not included in an Approved Project Budget, the making of which do not
constitute a Major Decision, prior to making such expenditure, Manager shall
provide notice to BH of the amount of such expenditure and the underlying reason
for making the same;

 

32

--------------------------------------------------------------------------------


 

(ix)                              except with regard to the Management
Agreements to be executed on the Closing Date, entering into or consummating any
transaction or arrangement by and between the Company and the Managing Member or
any Affiliate of the Managing Member, or any other transaction involving an
actual or potential conflict of interest;

 

(x)                                 the establishment of reasonable reserves,
determination of the amount of available Net Cash Flow and Net Capital Proceeds,
and making of distributions to Members (subject to the requirements of Sections
6.3, 6.4, 6.5 and 6.6);

 

(xi)                              the institution of any legal proceedings in
the name of the Company, settlement of any legal proceedings against the Company
and confession of any judgment against the Company or any property of the
Company other than the institution of any eviction, suits for breach of tenant
leases or proceedings involving amounts in dispute of less than $5,000, or
proceedings contemplated or provided for in the Approved Operating Plan;

 

(xii)                           the possession or pledge of any Company Property
for other than Company purposes (which shall require the Approval of all
Members) resulting in a loss to the Company in excess of $500;

 

(xiii)                        (A) the filing of any voluntary petition in
bankruptcy on behalf of the Company, (B) the consenting to the filing of any
involuntary petition in bankruptcy against the Company, (C) the filing of any
petition seeking, or consenting to, the reorganization or relief under any
applicable federal or state law relating to bankruptcy or insolvency involving
the Company, (D) the consenting to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Company or a
substantial part of its property, (E) the making of any assignment for the
benefit of creditors, (F) the admission in writing of the Company’s inability to
pay its debts generally as they become due or (G) the taking of any action by
the Company in furtherance of any such action;

 

(xiv)                       except with regard to the Management Agreements to
be executed on or before the Closing Date, entering into any asset or property
management or leasing or development agreement, or other third party contract
with respect to which funds are not explicitly provided for, or the existence of
which is not contemplated, in the Approved Budget and/or Approved Operating
Plan, as applicable, with regard to the Company or any Company Property
(provided that the foregoing shall not limit the Managing Member’s ability to
enter into contracts relating to the operation of the Property that are within
the variance amounts covered in (viii) above and are terminable upon not more
than 30 days notice without premium or penalty);

 

(xv)                          the engagement of any servicer, manager,
contractor, or sales or placement agent or broker not expressly permitted
hereunder for the management, leasing, servicing, disposition, financing or
refinancing of any Company Property;

 

(xvi)                       the taking of any material enforcement by or on
behalf of the Company under any material agreement or contract to which the
Company is a party

 

33

--------------------------------------------------------------------------------


 

(including any Transaction Document but excluding tenant leases and ordinary
trade and vendor contracts);

 

(xvii)                    the execution and delivery, amendment, restatement,
replacement, supplement or other modification of any of the Transaction
Documents and any approval, consent or other determination with respect to the
foregoing;

 

(xviii)                 to the extent not in compliance with any Loan Document
requirements, determining the types and amounts of insurance coverage for the
Company and the Company Property, and the deductibles and underwriters with
regard thereto;

 

(xix)                       the removal, dismissal, termination, replacement or
employment of the on-site manager of a Property or any other individual acting
in a similar capacity with respect to the Property;

 

(xx)                          the approval, determination or any other action
expressly reserved to BH under this Agreement, including, without limitation,
any modification, amendment, or renewal of any matter previously requiring the
Approval of BH;

 

(xxi)                       except as otherwise provided in this Agreement,
extension of any loans to any Member or its Affiliates;

 

(xxii)                    acquisition of or lease of any additional real
property by the Company other than the Property;

 

(xxiii)                 any act in contravention of this Agreement which would
make it impossible to carry out the business of the Company;

 

(xxiv)                admission of any additional Member into the Company or
otherwise issuing any equity interest in the Company or creating any
subsidiaries of the Company;

 

(xxv)                   causing the Company to make any distribution of Company
Property in kind to any Member;

 

(xxvi)                changing the nature of the business conducted by the
Company or its purposes as described in Section 2.5 hereof;

 

(xxvii)             any merger, consolidation or other business combination
transaction involving the Company;

 

(xxviii)          In the event that the Company forms a subsidiary to hold any
Company Property, the making of any decision, taking any action or providing any
consent or approval relating to such subsidiary with regard to any matter which
if made or taken by the Company would have been a Major Decision as set forth in
this Agreement or which requires the consent of approval of the shareholders,
board of directors, executive committee, managing members, general partners or
similar

 

34

--------------------------------------------------------------------------------


 

management body or any other Person pursuant to any agreement, contract,
document or law;

 

(xxix)                taking any action, entering into any agreement, or
approving any action or agreement by the Company (i) which would impair either
Member’s ability to invoke the procedures set forth in Article XV or Article XVI
or their respective rights thereunder, (ii) that will have the effect of
subordinating the rights of the Members to exercise their respective rights
under Section Article XV or Article XVI, or (iii) that will require any
pre-payment of indebtedness owed by the Company as a result of the exercise of
the Members’ rights pursuant to Section Article XV or Article XVI;

 

(xxx)                   selection of a general contractor to renovate the
Property or to restore the Property following a casualty or condemnation;

 

(xxxi)                making any tax elections that may affect the REIT status
of Behringer Harvard Opportunity REIT II, Inc. or any of its affiliates or the
acceleration or deferral of deductions or any other tax election that BH has
specified in writing to the Managing Member, including any elections noted as
part of BH’s review and Approval of any tax return (collectively “BH Reserved
Tax Elections”) required by any federal, state or local Laws for the Company;

 

(xxxii)             changing the BH Reserved Tax Elections or methods of
reporting income or loss for federal or state income tax purposes provided for
in this Agreement unless required under applicable Law;

 

(xxxiii)          Approval or replacement of the tax matters partner;

 

(xxxiv)         Approval of any federal, state or local tax return to be filed
on behalf of the Company;

 

(xxxv)            Except as provided under (xi) above, any release, compromise,
assignment or transfer of any material claims of or any material rights or
benefits of the Company;

 

(xxxvi)         in the event of fire, other casualty or partial condemnation of
the Property where the cost of repair or restoration exceeds 10% of the value of
the Property immediately prior to such casualty or condemnation, to determine
whether to construct or reconstruct improvements unless such construction or
reconstruction is required under the terms and provisions of any lease, mortgage
or security deed or other Transaction Document affecting the damaged or
condemned portion of the Property;

 

(xxxvii)      [Intentionally omitted];

 

(xxxviii)   any decision regarding any environmental matter relating to the
Property, including, without limitation, the adoption of and implementation of
any operation and maintenance program or any other program to remove or
otherwise remediate hazardous materials or relating to the introduction or
allowance of any substance regulated of as a hazardous substance under
applicable Law (other than

 

35

--------------------------------------------------------------------------------


 

(1) supplies for cleaning, maintenance and operations in commercially reasonable
amounts required for use in the ordinary course of business, provided such items
are incidental to the use of the Property and are used, stored and disposed of
in compliance with all applicable Requirements of Environmental Laws, and
(2) gas, oil and other ordinary automotive fluids contained in an ordinary
manner in motor vehicles visiting the Property in the ordinary course of
business); provided, however, with respect to any environmental matter that, if
not timely resolved, would result in a violation of any environmental indemnity
or covenant provided by an indemnitor under the Loan Documents or the Company to
any lender, tenant or insurance company, or would otherwise result in a
violation of law, BH hereby agrees to reply promptly (in no less than ten
(10) days) to requests regarding such environmental matters, provided that
Managing Member indicates the urgency of such request when providing notice of
the Major Decision;

 

(xxxix)         requiring Additional Capital Contributions in accordance with
Section 4.2(a);

 

(xl)                              making any allocations or distributions other
than as provided in Article VI of this Agreement;

 

(xli)                           establishing of or additions to a pre-approved
list of signatories on bank accounts (the initial list of pre-approved
signatories is attached hereto as Appendix C); provided, however, either Member
shall have the unilateral right to remove and replace any Person designated by
such Member and BH shall have the unilateral right to remove and replace any
person designated by the Managing Member or Property Manager following an Event
of Default under this Agreement or a default under the Property Management
Agreement or if the Managing Member is removed as the Managing Member in
accordance with the terms of this Agreement, from such pre-approved list of
signatories, and upon any such Person’s removal, such Person shall immediately
cease to have rights as a signatory on bank accounts;

 

(xlii)                        selecting title insurance underwriters which the
Company may use for any future loans on or sales of the Property;

 

(xliii)                     any reciprocal easement agreement or similar
agreement to be entered into on behalf of the Company;

 

(xliv)                    selecting outside Company auditors or any appraiser or
evaluation expert retained by the Company;

 

(xlv)                       approving the interim closing of the Company’s books
on the permitted Transfer of a Member’s Interest; and;

 

(xlvi)                    winding up the affairs of the Company after a
voluntary or involuntary dissolution.

 

(b)                                 The Managing Member shall have all of the
same powers and, to the extent not inconsistent with terms of this Agreement,
duties as a general partner of a limited

 

36

--------------------------------------------------------------------------------


 

partnership under the Laws of the State of Delaware, including, without
limitation (but subject to the other provisions of this Agreement), the full
power and authority to cause the Company to:

 

(i)                                     acquire, hold, operate, manage, sell,
transfer, assign, convey, exchange, lease, sublease, mortgage or otherwise
dispose of or deal with all or any part of the Company Property;

 

(ii)                                  in furtherance of the Company’s purposes
and business, borrow money, whether on a secured or unsecured basis, refinance,
recast, modify, amend, extend, compromise or otherwise deal with any such loan,
and in connection therewith, issue evidences of indebtedness and secure the same
by mortgages, deeds of trust, security agreements or other similar documents
affecting the assets of the Company;

 

(iii)                               authorize other persons to execute and
deliver such documents on behalf of the Company as the Managing Member may deem
necessary or desirable for the Company’s business, including, without
limitation, guaranties and indemnities;

 

(iv)                              perform, or cause to be performed, all of the
Company’s obligations under any agreement to which the Company is a party;

 

(v)                                 enter into contracts on behalf of the
Company and make expenditures as are required to operate and manage the Company
and the Company Properties; and

 

(vi)                              do, or cause to be done, any act which is
necessary or desirable to carry out any of the purposes of the Company.

 

(c)                                  Only the Managing Member shall have the
right or power to make decisions on behalf of and exercise control over the
Company business, affairs or operations; provided, however, that the Managing
Member may elect to implement those decisions through any Member it selects in
writing, pursuant to the terms hereof, and/or through one or more officers it
elects in writing; and provided further that the Managing Member may not,
without the Approval of BH, take any action which specifically requires the
Approval of BH pursuant to the terms hereof. Except as otherwise provided in
this Agreement, BH shall not have the right, absent prior authorization from the
Managing Member, to bind the Company by reason of Section 18-402 of the Delaware
Act.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, the Managing Member shall have no authority to perform any act
for, on behalf of or with respect to the Company in violation of any provision
of any Management Agreement or other property management or material agreement
or loan agreement (or Loan Document) to which the Company is a party, the
Transaction Documents and any and all applicable Laws, rules or regulations.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Agreement, all Net Cash Flow. Net Capital Proceeds and cash
reserves of the Company shall be deposited into an account in the name of the
Company, as set forth in Section 7.2(c)(vi), prior to distribution of

 

37

--------------------------------------------------------------------------------


 

all or any portion thereof pursuant to Article VI. The designation of such
account pursuant to this Section 7.1(e) shall have no effect on the
distributions to be made pursuant to Article VI.

 

7.2                               Duties of Managing Member.

 

(a)                                 The Managing Member shall use commercially
reasonable efforts to implement the Approved Budget and Approved Operating Plan
(including the Initial Approved Budget and Approved Operating Plan) and shall
otherwise perform those duties set forth below, and shall have the authority to
perform the duties described in this Section 7.2 or as otherwise specifically
set forth herein, in each instance subject to the requirement of receiving the
prior Approval of BH, if and when required by the terms hereof. Specifically,
the Managing Member shall:

 

(i)                                     conduct the business of the Company on a
day-to-day basis, and use diligent efforts to cause such operations to be
conducted in accordance with the Approved Budget and the Approved Operating
Plan, which duties may be discharged by delegating the same to a property and/or
development manager pursuant to the Management Agreements;

 

(ii)                                  subject to the limitations set forth in
this Agreement, enter into contracts and leases for the Company Property on
behalf of the Company in accordance with the current Approved Budget and
Approved Operating Plan, and make expenditures as are required to implement such
Approved Budget and Approved Operating Plan, but only to the extent that any
such expenditures and amounts required to be paid by the Company under such
contracts, leases and other instruments and documents are consistent with the
parameters set forth in the Approved Budget and Approved Operating Plan or
otherwise authorized by the terms of this Agreement; and

 

(iii)                               perform such other duties and obligations as
BH and MP shall agree from time to time.

 

Subject to any right provided to the Managing Member to be reimbursed for
Company Expenses pursuant to Section 7.5, and subject further to the fees
authorized pursuant to the provisions of Section 7.3, the Managing Member shall
not otherwise be entitled to receive any fees or other compensation in respect
of any duties or services, and will not receive reimbursement for compensation
payable to any of its employees or other direct or indirect overhead which may
be attributable to such duties and services.

 

(b)                                 Notwithstanding anything to the contrary
contained in Section 7.1(a)(iii), if at the beginning of any calendar year the
Budget and Operating Plan or any item or portion thereof shall not have been
Approved by BH, then:

 

(i)                                     any items or portions of the Budget and
Operating Plan and amounts of expenses provided therein which have been so
Approved shall become operative immediately and the Managing Member shall be
entitled to expend funds in accordance with those operative portions;

 

38

--------------------------------------------------------------------------------


 

(ii)                                  with respect to the Budget, the Managing
Member shall be entitled to, and shall, expend, in respect of non-capital,
recurring expenses in any month of the then-current calendar year, an amount
equal to the budgeted amount for the corresponding month of the immediately
preceding calendar year, as set forth on the immediately preceding calendar year
Approved Budget after giving effect to any dispositions or other material
changes to the Company Property during the prior or current year; provided,
however, that if any contract Approved by BH or entered into pursuant to the
provisions hereof provides for an automatic increase in costs thereunder after
the beginning of the then current calendar year, then the Managing Member shall
be entitled to expend the amount of such increase; and

 

(iii)                               the Managing Member shall be entitled to,
and shall, expend funds in respect of debt service on the Company’s financing
(including the expense of curing any defaults thereunder), utilities, real
estate taxes and assessments, insurance and emergency repairs, any annual or
other periodic fees, or other expenditures which the Managing Member determines
are necessary for the continued ordinary operation of the Company Property,
including without limitation uninsured losses or deductibles, operating
shortfalls, repairs, additions or modifications to comply with applicable Laws
or insurance requirements, insurance premiums for insurance policies Approved by
BH, and any final orders, judgments, or other proceedings and all costs and
expenses related thereto, regardless of whether the Budget has been approved or
whether such expenditures exceed the amounts provided for in the applicable
Budget (all of the foregoing described in this clause (iii), collectively,
“Necessary Expenses”). Notwithstanding the foregoing, the Managing Member shall
not have any obligation to expend funds for Necessary Expenses where there are
no Company funds available or already reserved to pay such Necessary Expenses
and where BH has not Approved an Additional Capital Contribution therefor.

 

(iv)                              notwithstanding the above, in the event that
Necessary Expenses are due, owing and unpaid, and the Members have not (or will
not) made adequate funds available through Additional Capital Contributions, or
otherwise, or if the Company has adequate funds to pay Necessary Expenses but BH
will not permit the Managing Member to disburse those funds, or for any reason
BH cannot or will not make such funds available, the Managing Member is
authorized to advance such amounts to the Company as it determines, and such
funds shall be treated as either Priority Capital Contribution as provided in
Section 4.2(b) or as a regular Capital Contribution in accordance with
Section 4.2(d).

 

(c)                                  Subject to the availability of adequate
funds therefor in the Approved Budget and from Operating Revenues, Capital
Contributions or other sources, and subject further, in any event, to the
provisions of Section 7.1 and any other relevant provisions hereof, in addition
to and without limiting any other duties set forth in this Agreement, the
Managing Member shall:

 

(i)                                     oversee, coordinate and process the
operations of the Company on a day-to-day basis, including without limitation,
the management, servicing, leasing, development, renovation and sale of any and
all of the assets which comprise any portion

 

39

--------------------------------------------------------------------------------


 

of the Company Property, and prepare all communications with any property
manager, any lender and any other relevant third parties;

 

(ii)                                  take all proper and necessary actions
reasonably required to cause the Company and all third parties at all times to
perform and comply with the terms and provisions (including without limitation,
any provisions requiring the expenditure of funds by the Company) of the
Management Agreements, any Loan Documents, the Transaction Documents and any
other agreement, mortgage, lease, or other contract, instrument or agreement to
which the Company is a party or is bound, or which affects all or any portion of
the Company Property or the operation thereof;

 

(iii)                               pay in a timely manner all non-disputed
operating expenses of the Company in accordance with the terms of the Approved
Budget and the Approved Operating Plan or as otherwise provided herein;

 

(iv)                              to the extent available, obtain and maintain
insurance coverage on the Company Property as Approved by BH and pay all
non-disputed taxes, assessments, charges and fees payable in connection with the
ownership, use and occupancy of the Company Property;

 

(v)                                 deliver to the other Members promptly upon
the receipt or sending thereof, copies of all material notices, reports and
communications (other than routine, usual and customary notices and other
standard communications) between the Company and any lender, manager,
governmental agencies, neighboring property owners, community groups and other
relevant third parties affecting all or any portion of any Company Property, or
any of such other parties, which relates to any existing or pending default
thereunder or to any financial or operational information required by such
Person;

 

(vi)                              deposit all receipts from operations of the
Company Property to a separate account established and maintained by BH, subject
to the terms of the Property Management Agreement in the name of the Company,
and not commingle those receipts with any other funds or accounts of the
Managing Member or any member of the CH Member Group;

 

(vii)                           assist in the management and administration of
the process of selling and financing all or any portion of the Company Property;

 

(viii)                        if and to the extent the Managing Member delegates
to any loan servicer or property manager (previously Approved by BH) or
subcontracts with any third party or Affiliate for the performance of any of the
services to be performed by the Managing Member, supervise and oversee the
performance of the services performed by such third parties or Affiliates and
cause the same to be performed in the manner required hereunder; and

 

(ix)                              execute and deliver agreements, certificates
and similar documents (in the name or on behalf of the Company) which are
necessary to obtain and/or maintain any third party loan pursuant to Loan
Documents Approved by BH, as well as manage any approved financing or
refinancing, on terms Approved by BH.

 

40

--------------------------------------------------------------------------------

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, BH shall have the absolute right, power and
authority at any time upon delivery of written notice to Managing Member and
after the occurrence of any (i) For Cause Event (as set forth in
Section 7.2(e) below) or (ii) the occurrence of any Event of Default (as set
forth in Article XII) to remove CH as the Managing Member and appoint or
designate BH or an Affiliate of BH as a replacement Managing Member.

 

(e)                                  Upon and after the occurrence of any For
Cause Event as described in this Section 7.2(e), or any Event of Default with
respect to any member of the CH Member Group, in each case subject to any
applicable cure rights, BH shall have the right in its sole and absolute
discretion to terminate CH as the Managing Member by the delivery of (1) written
notice of such termination to Managing Member and (2) to the extent required
under this Agreement, obtaining a Carve-Out Release of the Key Principal or
delivering or maintain a Carve-Out Indemnity from BH Opp REIT II substantially
in the form of the Indemnification Agreement as provided in Section 4.5(c), then
(x) BH may cause the Company to terminate any Management Agreement with an
Affiliate of CH immediately and without payment of a termination fee, (2) BH may
designate a successor Managing Member (which may be itself or an Affiliate of
BH), (3) any distributions to the Members under Sections 6.3 and 6.4 shall no
longer be made under Sections 6.3 and 6.4 hereof and from that time forward
shall be made instead under Section 6.5 hereof, and (4) BH may make a Buy-Sell
Offer under Section 15.1 and, notwithstanding anything to the contrary contained
in this Agreement, BH shall have the unilateral right and authority to make all
decisions on behalf of the Company and cause the Company to take any and all
actions which BH, in its sole discretion, may determine. For the purposes of
this Agreement, a “For Cause Event” shall mean any of the following:

 

(i)                                     any actions or omissions on the part of
(i) any on-site personnel that are not cured as provided below or (ii) the CH
Member Group or any of its representatives (including, without limitation any CH
Person), or by any other Person at the explicit direction of any manager of CH
or any CH Person which amounts to fraud, willful misconduct or gross negligence;
provided, however, that with respect to any fraud, willful misconduct or gross
negligence by any on-site personnel not acting at the explicit direction of an
CH Person (or at the explicit direction of another Person acting at the explicit
direction of a CH Person), CH shall have the right to cure any damage or loss to
the Company resulting from an above-described action or omission within a
Reasonable Period, which cure may include, but is not limited to, payment by CH
to the Company of the amount of any such damage or loss, and upon completion of
such cure within a Reasonable Period, it shall be deemed that no For Cause Event
has occurred as a result of any such act or omission by any on-site personnel;
or

 

(ii)                                  any Change in Control involving Managing
Member or the Property Manager occurs; or

 

(iii)                               the Managing Member takes any action which,
under this Agreement, requires the consent or Approval of BH, without obtaining
such consent or Approval (except where BH is required not to withhold such
consent or Approval unreasonably, such consent or Approval has been duly
requested and BH has either unreasonably withheld it or has failed, within
thirty (30) days after such request, to state a

 

41

--------------------------------------------------------------------------------


 

reasonable objection to such action in a written notice to the Managing Member).
Notwithstanding the forgoing provisions of this Subsection (iii), BH may not
declare that a For Cause Event has occurred relating to a failure to obtain BH’s
Approval to a Major Decision that is susceptible to cure without first providing
Managing Member with written notice of same and allowing Managing Member a
10-day period to cure any monetary default (to the extent a For Cause Event
relating to a Major Decision can be cured by the payment of money) and the right
to cure any other non-monetary act or omission susceptible of cure) within a
Reasonable Period by (A) reversing such action (to the extent such action can be
reversed without the Company or BH suffering any damage or liability), or
(B) taking such other steps as may be necessary to cure any damage or loss to
the Company or BH to the reasonable satisfaction of BH resulting from such
unauthorized action or omission within a Reasonable Period. For purposes of the
preceding sentence, the inadvertent failure to CH to obtain the consent of BH to
the following actions may be susceptible of cure and to the extent any such
event does not constitute a monetary default for which the Managing Member has a
10-day cure period, accordingly, CH shall be afforded a Reasonable Period to
cure same: the Major Decisions described in Sections 7.1(a)(i)-(viii),
7.1(a)(xiv)-(xxi), 7.1(a)(xxviii), 7.1(a)(xxx), 7.1(a)(xxxviii), 7.1(a)(xlii),
and 7.1(a)(xlv)-(xlvi).

 

(f)                                   CH’s appointment as the Managing Member
shall automatically terminate if it (or a Permitted Transferee thereof) is no
longer a Member of the Company.

 

7.3                               Management of the Property; Fees.

 

(a)                                 Provided that the Property is purchased by
the Company on the Closing Date, the Managing Member shall cause the Company to
enter into the Property Amendment with the Oversight Manager to add the Property
to the Oversight Agreement in the form attached hereto as Appendix A (the
“Property Amendment”), and the Property Management Contract in the form Approved
by BH, which shall provide for the payment of market standard leasing
commissions and management fees in the aggregate amount of 3.50% of the Gross
Revenues (as defined therein) under the Management Agreements comprised of
(i) 0.50% payable under the Oversight Agreement and (ii) 3.00% payable under the
Property Management Contract and subject to the terms set forth therein.

 

(b)                                 Provided that the Property is purchased by
the Company on the Closing Date, the Company will pay Carter-Haston Real Estate
Services, Inc an acquisition fee in the amount of 0.50% of the purchase price of
the Property and will pay Behringer Harvard Opportunity OP II LP, a Delaware
limited partnership (or its designee), an acquisition fee in the amount 0.50% of
the purchase price of the Property.

 

7.4                               Duties and Conflicts.

 

(a)                                 The Members and their respective officers,
employees, and Affiliates shall devote such time to the Company business as they
deem to be necessary or desirable in connection with their respective duties and
responsibilities hereunder. Except as provided hereunder or as otherwise agreed
to in writing by the Members, no Member nor any member,

 

42

--------------------------------------------------------------------------------


 

partner, shareholder, officer, director, employee, agent or representative of
any Member shall receive any salary or other remuneration for its services
rendered pursuant to this Agreement.

 

(b)                                 Each of the Members recognizes, acknowledges
and agrees as follows:

 

(i)                                     each of the Members and their respective
Affiliates, employees, agents, and representatives have or may have in the
future other business interests, activities and investments, some of which may
be in conflict or competition with the business of the Company, and are entitled
to carry on such other business interests, activities and investments;

 

(ii)                                  each of the Members and their respective
Affiliates, employees, agents, and representatives may engage, invest in and/or
possess an interest in, independently, with one another, or with others, any
business activity of any type or description, including without limitation,
those that might be the same as or similar to the business of the Company and
that might be in direct or indirect competition with the Company, and including,
without limitation, owning, financing, acquiring, leasing, promoting,
developing, improving, operating, managing and servicing real property and loans
on its own behalf or on behalf of other entities with which any of the Members
is affiliated or otherwise;

 

(iii)                               each of the Members and their respective
Affiliates, employees, agents, and representatives may engage in any such
activities, whether or not competitive with the Company, without any obligation
to offer any interest in such activities to the Company or to the other Members;

 

(iv)                              neither the Company nor any Member shall have
any right, by virtue of this Agreement, in or to such ventures or activities, or
the income or profits derived therefrom, and the pursuit of such activities,
even if competitive with the business of the Company, shall not be deemed
wrongful or improper; and

 

(v)                                 the obligations and duties of the Members to
each other and to the Company shall be limited solely to those arising under the
Transaction Documents, and neither the Members nor their respective Affiliates
shall be obligated to present any investment opportunity or prospective economic
advantage to the Company or the Members, even if the opportunity is of the
character that, if presented to the Company or the Members, could be taken by
any of them.

 

(c)                                  Notwithstanding the provisions of
Section 7.4(b), until such time as the Company has been dissolved in accordance
with Section 11.1, the CH Member Group and its respective Affiliates shall not
own or manage or participate in the ownership or management of any competing
multifamily apartment project of the same general class and with similar rent
parameters as the Property within a three mile radius of the Property that may
compete with or be detrimental to the Property, unless such ownership or
management has been Approved by BH in its sole discretion. Such Approval rights
shall (i) cease to be applicable at such time as either (A) the Company no
longer has any ownership interest in the Property, or (B) neither BH nor any

 

43

--------------------------------------------------------------------------------


 

Affiliate has any interest in the Company; and (ii) not apply to the existing
projects of the CH Member Group and its Affiliates owned or managed on the date
of this Agreement

 

(d)                                 Notwithstanding the preceding provisions of
this Section 7.4, no member of the CH Member Group or their Affiliates shall
initiate the solicitation of tenants in any building that comprises any part of
the Property to move to other buildings owned or managed by any member of the CH
Member Group or their Affiliates outside of the Company without the prior
written consent of BH. As used herein the term “initiate the solicitation of”
shall mean the initiation of contact directly between the CH Member Group or its
Affiliates and a tenant regarding a move by such tenant to a property which is
not the Property; provided, however, that such term shall in no event apply to
(i) responses to requests for proposals submitted by tenants or their brokers,
agents or representatives or (ii) new or additional requirements of such tenants
or (iii) general advertising. Furthermore, no member of the CH Member Group nor
their Affiliates shall actively discourage prospective tenants from leasing
available space in a building that comprises all or part of the Property and
shall not discriminate against a building that comprises any part of the
Property in favor of other properties owned outside the Company in its
presentations and communications with potential tenants.

 

7.5                               Company Expenses.  The Company shall be
responsible for paying, and shall pay, all costs and expenses related to the
business of the Company and of acquiring, holding, owning, developing, leasing,
servicing, collecting upon and operating the Company Property, except for
(i) costs of preparing the reports to Members specifically called for by the
terms hereof and the Approved Budget and Operating Plan, which shall be the cost
of the Managing Member (provided that reasonable third party costs (including
audit and legal) incurred in connection with the same shall be at the Company’s
expense), (ii) costs to be borne by any third party under any agreement with the
Company, and (iii) costs to be borne by any Member or its Affiliates as
specifically provided in this Agreement or the Management Agreements. Subject to
the preceding sentence and the other provisions of this Agreement, all
management fees and expenses payable under Section 7.3, costs of financing and
financing fees, fees and disbursements of attorneys, financial advisors,
accountants, appraisers, brokers and engineers, travel expenses, and all other
fees, costs and expenses directly attributable to the business and operations of
the Company shall be borne by the Company. In the event any such costs and
expenses are or have been paid by any Member, such Member shall be entitled to
be reimbursed for such payment so long as such payment is reasonably necessary
for Company business or operations and has been Approved by the other Member or
is expressly authorized in this Agreement or the appropriate Approved Budget or
Approved Operating Plan (including any permitted variance hereunder). 
Notwithstanding the foregoing, in no event shall the Company have any obligation
to pay or reimburse any Member or any of their respective Affiliates for any
general overhead or similar costs and expenses of such Member or Affiliate.

 

7.6                               Venture Coordinator.  BH will designate an
asset manager for its investment in the Company (the “Venture Coordinator”) who
will have primary responsibility for fulfilling BH’s obligations under this
Agreement and will be empowered to Approve matters for and on behalf of BH,
including with respect to Major Decisions. Such Venture Coordinator shall be
designated in writing and may be changed by BH by Notice to CH.

 

44

--------------------------------------------------------------------------------


 

7.7                               Enforcement of Affiliate Agreements. 
Notwithstanding anything herein or in any other agreement to the contrary, in
the event the Company has the right to terminate, amend, modify, extend, renew,
waive, consent to or approve any material right or exercise any remedy with
regard to any Management Agreement or other agreement between the Managing
Member or any Affiliate of the Managing Member, on the one hand, and the
Company, on the other hand, then the exercise of any such right on behalf of the
Company, including the giving of any notice or approval with regard thereto,
will be controlled solely by BH which shall have the right to cause the Company
to exercise any rights to vote or influence the actions of the Company in
connection therewith, and the Managing Member shall not have the right to
exercise any control over the Company’s actions in respect thereof. Any decision
made by BH in accordance with the preceding sentence shall be implemented solely
by BH.

 

ARTICLE VIII
BOOKS, RECORDS, REPORTS AND PROPERTY PLAN

 

8.1                               Books and Records. The Managing Member shall
maintain, or cause to be maintained, at the expense of the Company, in a manner
customary and consistent with good accounting principles, practices and
procedures, a comprehensive system of office records, books and accounts (which
records, books and accounts shall be and remain the property of the Company) in
which shall be entered fully and accurately each and every financial transaction
with respect to the ownership and operation of the Company Property. Bills,
receipts and vouchers shall be maintained on file by the Managing Member. The
Managing Member shall maintain or cause to be maintained said books and accounts
in a safe manner and separate from any records not having to do directly with
the Company or any Company Property. At the cost and expense of the Company, the
Managing Member shall cause audits to be performed and audited statements and
income tax returns to be prepared as required by Section 8.3. Such books and
records of account shall be prepared and maintained by the Managing Member at
the principal place of business of the Managing Member. Each Member or its duly
authorized representative shall have the right to inspect, examine and copy such
books and records of account at the Company’s office during reasonable business
hours. Additionally, upon request of a Member, all professionals given access to
any such books or records shall be directed to provide such books or records to
such Member.

 

8.2                               Accounting and Fiscal Year. The books of the
Company shall be kept on the accrual basis in accordance with GAAP and on a tax
basis and the Company shall report its operations for tax purposes on the
accrual method. The fiscal year and federal income tax year of the Company shall
end on December 31 of each year, unless a different tax year shall be required
by the Code.

 

8.3                               Reports.

 

(a)                                 The Managing Member will prepare, or cause
to be prepared, at the expense of the Company, and furnish to each Member the
following within the periods set forth below (provided that if the last day for
delivery called for below falls on any day that is not a Business Day, the
deadline shall be extended to the next Business Day and for so long as it
diligently performs its obligations hereunder, the Managing Member shall not be
responsible for the delays of any Person that is not an Affiliate of Managing
Member or reputable accountants or

 

45

--------------------------------------------------------------------------------


 

auditors retained by the Managing Member on behalf of the Company), all of which
shall be certified by the Managing Member to the best of the Managing Member’s
knowledge as being true and correct:

 

(i)                                     within ten (10) days after the end of
each calendar month of the Company, (A) an unaudited balance sheet of the
Company dated as of the end of such calendar month, (B) an unaudited related
income statement of the Company for such calendar month, (C) an unaudited
statement of each Member’s Capital Account for such calendar month, (D) an
unaudited statement of cash flows of the Company for such calendar month, and
(E) a reconciliation of actual Operating Expenses and Operating Revenues during
such period compared with the Budget amounts for such items, and (F) a monthly
explanation of the discrepancies; and

 

(ii)                                  within ten (10)  days after the end of
each calendar month, a status report of the Company’s activities during such
calendar month, including summary descriptions of additions to, dispositions of
and leasing and occupancy of Company Property and any material legal issues such
as claims filed or threatened against the Company, material claims of the
Company against other parties and developments in any then pending legal actions
affecting the Company during such month.

 

(b)                                 The Managing Member will prepare, or cause
to be prepared, on an accrual basis in accordance with GAAP and on a tax basis,
at the expense of the Company, and furnish to each Member no later than
January 15 after the end of each fiscal year of the Company the following, all
of which shall be certified by the Managing Member to the best of the Managing
Member’s knowledge as being true and correct:

 

(i)                                     an unaudited balance sheet of the
Company dated as of the end of such fiscal year;

 

(ii)                                  an unaudited related income statement of
the Company for such fiscal year;

 

(iii)                               an unaudited statement of each Member’s
Capital Account for such fiscal year;

 

(iv)                              an unaudited statement of cash flows of the
Company as of the end of the fiscal year; and

 

(v)                                 such other supporting schedules, reports and
backup information as are reasonably requested by BH.

 

(c)                                  In addition, if requested by BH, the
Managing Member will use its diligent commercially reasonable efforts to cause
to be prepared, at the expense of the Company, and furnish to each Member within
forty-five (45) calendar days after the end of each fiscal year of the Company,
the final audited amount of net income of the Company for such fiscal year and,
within sixty (60) calendar days after the end of such taxable year, each of the
following, all of which shall be certified by the Managing Member to the best of
the Managing Member’s knowledge as being true and correct and all of which shall
be certified in the customary manner

 

46

--------------------------------------------------------------------------------


 

by the Company Accountant (which firm shall provide such balance sheet, income
statement and statement of Capital Account in draft form to the Members for
review prior to finalization and certification thereof) (i) an audited balance
sheet of the Company dated as of the end of such taxable year; (ii) an audited
related income statement of the Company for such taxable year; (iii) an audited
statement of cash flows for such taxable year; and (iv) an audited statement of
each Member’s Capital Account for such taxable year.

 

(d)                                 All schedules of book income shall be
prepared on a GAAP basis. Promptly after the end of each fiscal year, the
Managing Member will cause the Company Accountant to prepare and deliver to each
Member a Schedule K-1 and a report setting forth in sufficient detail all such
additional information and data with respect to business transactions effected
by or involving the Company during the fiscal year as will enable the Company
and each Member to timely prepare its federal, state and local income tax
returns in accordance with applicable Laws, rules and regulations. The Managing
Member will use its diligent commercially reasonable efforts to cause the
Company Accountant to prepare all federal, state and local tax returns required
of the Company, submit those returns to BH for its approval not later than
March 1st of the year following such fiscal year and will file the tax returns
after they have been Approved by BH and the Managing Member.

 

(e)                                  The Managing Member shall prepare, or cause
to be prepared, at Company expense, such additional financial reports and other
information as BH may determine are appropriate. The Managing Member will
furnish to each Member upon request, at the expense of the Company, copies of
all reports, statements, notices and other material written information received
by the Company or the Managing Member from, or delivered by or on behalf of the
Company to, any third party lender. Subject to the provisions of Section 13.14,
each Member shall be permitted to deliver to any of its Affiliates, and BH shall
be permitted to deliver to any of its direct or indirect members, partners or
investors, a copy of any of the reports and statements provided to such Member
pursuant to this Section 8.3.

 

(f)                                   All decisions as to accounting principles
shall be made by the Managing Member with the Approval of BH, subject to the
provisions of this Agreement.

 

8.4                               The Company Accountant. The Company shall
retain as the regular accountant and auditor for the Company (the “Company
Accountant”) any nationally-recognized or regionally-recognized accounting firm
designated by the Managing Member and Approved by BH from time to time or any
other accountant and auditor Approved by BH. The reasonable fees and expenses of
the Company Accountant shall be a Company expense.

 

8.5                               Reserves. The Managing Member may, in its
discretion and subject to the Approval of BH and such conditions as it shall
determine, establish reasonable reserves for the purposes and requirements as it
may deem appropriate, provided that the Managing Member will in any case, to the
extent Company funds are available to do so, establish and maintain reserves
from funds of the Partnership to the extent required under the Loan Documents.

 

8.6                               The Budget and Operating Plan. The Budget and
Operating Plan attached hereto as Appendix B is a preliminary estimated Budget
for the period through December 31, 2012 and Operating Plan for the Company for
the period from the Closing Date through December 31,

 

47

--------------------------------------------------------------------------------


 

2012, which include projected costs to operate the Company and make Property
improvements and capital expenditures to be set forth therein to be made in the
budget period following acquisition of the Property (the “Initial Approved
Budget and Operating Plan”), which have been Approved by BH. Thereafter,
commencing for the 2013 fiscal year, the Budget and Operating Plan shall be
prepared in proposed form and submitted annually by the Managing Member to BH
for Approval at least sixty (60) calendar days prior to the end of the current
fiscal year (so that the Managing Member will submit a Budget and Operating Plan
for the 2013 fiscal year no later than November 1, 2012 to BH for its Approval)
with respect to the following fiscal year, together with five (5) year forward
projections (provided if the Managing Member should fail to timely prepare and
submit in proposed form any such Budget and Operating Plan, BH shall be
authorized to prepare such Budget and Operating Plan and submit it to the
Managing Member for informational purposes and for use by the Managing Member in
carrying out its duties under this Agreement). In formulating the comprehensive
Budget and Operating Plan, to the extent reasonably feasible at the time of
preparation thereof, the Managing Member will develop (for Approval by BH)
proposed strategies regarding (i) plans for renovation, leasing, financing, sale
and rehabilitation of the Property and any other real property and proposed
reductions to Operating Expenses and other Company costs and expenses and
increases in revenues, (ii) preparation and release of all promotional and
advertising material relating to, and a marketing plan for, the Company Property
or concerning the Company, (iii) terms for any proposed sale or disposition of
any Company Property, or acquisition of additional Company Property, and
(iv) selection of legal counsel, accountants, appraisers and other consultants
for the Company to efficiently implement the Approved Budget and Operating Plan.
The Managing Member will also consider and make recommendations to the extent it
deems the same appropriate regarding the financing, amendment, modification,
alteration, change, cancellation, or prepayment of any indebtedness evidenced by
any loan presently or hereafter affecting any Company Property, and procurement
of title insurance and other insurance for the Company, or decrease or vary the
insurance carried by or on behalf of the Company and any other matters affecting
the Company’s business. BH and the Managing Member may from time to time review
the Approved Budget and Operating Plan and make such amendments or modifications
thereto as they shall jointly determine to be appropriate or necessary.

 

8.7                               Accounts. All funds of the Company shall be
deposited in such checking accounts, savings accounts, time deposits, or
certificates of deposit in the name of the Company or shall otherwise be
invested in the name of the Company, in such manner as shall be jointly Approved
by the Managing Member and BH. Company funds shall not be commingled with those
of any other person or entity. Company funds shall be used only for the business
of the Company.

 

8.8                               REIT Matters. Within fifteen (15) days
following the end of each calendar quarter, the Company shall provide to BH all
tax information requested by BH and necessary for BH (or its REIT affiliates
including Behringer Harvard Opportunity REIT II, Inc,, a Maryland corporation)
to comply with the REIT requirements under Sections 856 and 857 of the Code
(provided that BH has advised CH of what tax information is necessary to
accomplish such compliance). Notwithstanding anything to the contrary in this
Agreement, neither the Company nor any Member (acting on the Company’s behalf)
shall take any action which would cause BH (or its REIT affiliates) to (a) fail
to qualify as a “real estate investment trust” (as defined under Sections 856 &
857 of the Code) or (b) incur any additional taxes under Section 857 or

 

48

--------------------------------------------------------------------------------


 

Section 4981 of the Code (or any successor provisions). In particular, the
Company shall conduct its business affairs in a manner so as to avoid incurring
income that would not qualify under Sections 856(c)(2) and 856(c)(3) of the Code
and will not acquire assets that are not described in Section 856(c)(4) of the
Code unless approved by BH. The Members shall periodically consult with each
other (or their designee) to ensure that any prospective transaction undertaken
by the Company, or a Member acting on behalf of the Company, shall not cause BH
(or its REIT affiliates) to fail to qualify as a REIT. If the Members disagree
as to whether any transaction will cause BH (or its REIT affiliates) to fail to
qualify as a REIT (as defined under Sections 856 and 857 of the Code) or incur
any additional taxes under Section 857 or Section 4981 of the Code (or any
successor provisions), the determination of BH shall be final.

 

ARTICLE IX
TRANSFER OF INTERESTS

 

9.1                               No Transfer. Except as expressly permitted or
contemplated by this Agreement (including pursuant to Sections 9.2 below, and
pursuant to Article XV), no Member may sell, assign, give, hypothecate, pledge,
encumber or otherwise transfer (“Transfer”) all or any portion of its Interest,
whether directly or indirectly, without the Approval of the other Members. Any
Transfer in contravention of this Article IX shall be null and void. In no event
shall any Member transfer all or any part of its Interest to any Person if, as a
result of such Transfer, a Prohibited Person would be the direct, indirect, or
beneficial owner of all or a portion of such Interest. No Member, without the
prior Approval of the other Members, shall resign from the Company except as
permitted by this Article IX. Nothing in this Article IX is meant to or will be
interpreted to restrict in any way the ability of any equity holder in Behringer
Harvard Opportunity REIT II, Inc. BHO II, Inc., BHO Business Trust II or
Behringer Harvard Opportunity OP II, LP and/or their constituent owners from
transferring securities issued by such entities.

 

9.2                               Permitted Transfers.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement but subject to the terms of the Loan Documents, BH
and the CH Member Group may from time to time without the consent or Approval of
BH or the CH Member Group, as applicable, Transfer (directly or indirectly) all
or any portion of its direct or indirect interest in the Company to any
Affiliate other than a Prohibited Person; provided, however, that any such
Transfer (either individually or when aggregated with any other prior Transfer
by such Member or CH Member Group under this Section 9.2(a)) shall not result in
a Change in Control.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement but subject to the terms of the Loan Documents, any
Member, its constituents and/or the direct or indirect individual holders of any
interest in the Company may Transfer (directly or indirectly) all or any portion
of its direct or indirect interest in the Company to any Person (other than a
Prohibited Person) for estate planning purposes or to a trust for the benefit of
the immediate family members of the ultimate direct or indirect individual
holders of an interest in such Member on the date of this Agreement; provided,
however, that, any such Transfer (either individually or when aggregated with
any other prior Transfers by such Member or CH Member Group under this
Section 9.2(b)) shall not result in a Change in Control.

 

49

--------------------------------------------------------------------------------

 

(c)           A transferee under Sections 9.2(a) or Section 9.2(b) in which the
Transfer otherwise complies with all of the requirements of this Article IX is a
“Permitted Transferee.” Any permitted Transfer under Sections 9.2(a) and 9.2(b)
above shall not relieve the transferor of any of its obligations prior to such
Transfer. The parties hereto agree to amend the transfer provisions of Article
IX if any Member reasonably determines that such amendment is necessary for the
Company to be treated as a partnership for federal and state income tax
purposes. Nothing contained in this Article IX shall prohibit a Transfer
indirectly of any Interest in the Company if a direct Transfer would otherwise
be permitted under this Section 9.2. Subject to Section 9.3, any Permitted
Transferee pursuant to this Section 9.2 shall become a Member of the Company.
The provisions of this Section 9.2 will not apply to or be deemed to authorize
or permit any collateral transfer of, or grant of a security interest in, a
Member’s Interest in the Company, or in Company Property (which transfer or
grant shall be subject to the other provisions of this Agreement).

 

(d)           Notwithstanding the foregoing, if the Company is required by
applicable Law to recognize a Transfer that is not a permitted Transfer (an
“Unapproved Transfer”) (or if the Managing Member and the non-transferring
Member(s), in its (or their) sole discretion, shall elect to recognize but not
Approve a Transfer that is not a permitted Transfer), the Interest Transferred
shall be strictly limited to the transferor’s rights to allocations and
distributions as provided by this Agreement with respect to the transferred
Interest, which allocations and distributions may be applied (without limiting
any other legal or equitable rights of the Company) to satisfy any debts,
obligations, or liabilities for damages that the transferor or transferee of
such Interest may have to the Company or any other Member prior to any other
allocations or distributions relating to the Unapproved Transfer. In the case of
a Transfer or attempted Transfer of an Interest that is not a permitted
Transfer, the parties engaging or attempting to engage in such Transfer shall be
liable to indemnify and hold harmless the Company and the other Members from all
cost, liability and damage that any of such indemnified Persons may incur
(including, without limitation, incremental tax liability and lawyers’ fees and
expenses) as a result of such Transfer or attempted Transfer and efforts to
enforce the indemnity granted hereby. A Person who acquires an Interest in an
Unapproved Transfer as provided in this Section 9.2(d) but who is not admitted
as a substituted Member shall be entitled only to allocations and distributions
with respect to such Interest in accordance with this Agreement, and shall have
no right to any information or accounting of the affairs of the Company, shall
not be entitled to inspect the books or records of the Company, and shall not
have any of the rights of a Member under the Act or this Agreement, including
any voting rights; provided, however, that no rights, including but not limited
to rights to distributions, shall be transferred or permitted with respect to
any Interest if a Prohibited Person would be the direct, indirect or beneficial
owner of all or any portion of such rights.

 

(e)           Notwithstanding the foregoing provisions of this Article IX, to
the extent any transfer is prohibited or requires the Lender’s consent under the
Loan Documents, no transfer shall be permitted until such lender’s consent is
obtained and any transfer must be done in accordance with any applicable
lender’s consent or approval and the requirements of the Loan Documents. Any
transfer prohibited under the Loan Documents which is not consented to as
provided above shall be null and void. To the extent that any fees or expenses
are incurred in connection with a lender’s consent or approval, including a
transfer fee and lender’s legal fees, the party requesting such consent in
connection with its proposed transfer shall be responsible for

 

50

--------------------------------------------------------------------------------


 

payment of all such fees and expenses, the payment thereof being a condition
precedent to any such transfer

 

9.3          Transferees. Notwithstanding anything to the contrary contained in
this Agreement, no transferee of all or any portion of any Interest shall be
admitted as a Member unless (a) such Interest is transferred in compliance with
the applicable provisions of this Agreement, (b) such transferee shall have
furnished evidence of satisfaction of the requirements of Section 9.2 reasonably
satisfactory to a Majority-In-Interest of the remaining Members, and (c) such
transferee shall have executed and delivered to the Company such instruments as
a Majority-In-Interest of the remaining Members reasonably deem necessary or
desirable to effectuate the admission of such transferee as a Member and to
confirm the agreement of such transferee to be bound by all of the terms and
provisions of this Agreement with respect to such Interest. At the request of a
Majority-In-Interest of the remaining Members, each such transferee shall also
cause to be delivered to the Company, at the transferee’s sole cost and expense,
a favorable opinion of legal counsel, to the effect that (i) such transferee has
the legal right, power and capacity to own the Interest proposed to be
transferred, (ii) if applicable, such Transfer does not violate any provision of
any loan commitment or any mortgage, deed of trust or other security instrument
encumbering all or any portion of the Company Property or any Loan Document, and
(iii) such Transfer does not violate any federal or state securities Laws and
will not cause the Company to become subject to the Investment Company Act of
1940, as amended. As promptly as practicable after the admission of any Person
as a Member, the books and records of the Company shall be changed to reflect
such admission. All reasonable costs and expenses incurred by the Company in
connection with any Transfer of any Interest and, if applicable, the admission
of any transferee as a Member shall be paid by such transferee.

 

9.4          Section 754 Election. In the event of a Transfer of all or part of
the Interest of a Member, at the request of the transferee or if required by the
Code, or if otherwise in the best interests of the Company (as determined by a
Majority-In-Interest of the Members), the Company shall elect pursuant to
Section 754 of the Code to adjust the basis of Company Property as provided by
Sections 734 and 743 of the Code, and any cost of such election or cost of
administering or accounting for such election shall be at the sole cost and
expense of the requesting transferee.

 

9.5          [Reserved]

 

ARTICLE X
EXCULPATION AND INDEMNIFICATION

 

10.1        Exculpation. No Member, Managing Member, general or limited partner
of any Member, shareholder, partner, or member or other holder of an equity
interest of any Member or manager, officer or director of any of the foregoing,
shall be liable to the Company or to any other Member for monetary damages for
any losses, claims, damages or liabilities arising from any breach of fiduciary
duty or act or omission performed or omitted by it and arising out of or in
connection with this Agreement or the Company’s business or affairs, provided
that any such act or omission was taken in good faith, was reasonably believed
to be in the best interests of the Company and it was within the scope of
authority granted to such Person, and in the case of a Member, Managing Member
or related Person, was not attributable to such Member’s, Managing

 

51

--------------------------------------------------------------------------------


 

Member’s or Person’s fraud, bad faith, willful misconduct or negligence or the
breach of any covenant, agreement or obligation by such Person contained in this
Agreement. No general or limited partner of any Member, Managing Member,
shareholder, partner, member or other holder of an equity interest in such
Member, Managing Member or manager, officer of director of any of the foregoing
shall be personally liable for the performance of any such Member’s or Managing
Member’s obligations under this Agreement, but the foregoing shall not relieve
any such partner, shareholder or member of any Member or Managing Member from
its obligations to such Member or Managing Member.

 

10.2        Indemnification.

 

(a)           The Company shall, to the fullest extent permitted by applicable
law, indemnify, defend and hold harmless each Member, the Managing Member and
each general or limited partner of any Member or such Member’s Affiliates,
shareholders, members, partners or other holders of any equity interest in such
Member or its Affiliates, or any manager, officer or director of any of the
foregoing (collectively, the “Indemnitees”), from and against any losses,
claims, demands, liabilities, costs, damages, expenses (including, without
limitation, reasonable fees and expenses of outside counsel) and causes of
action imposed on, incurred by, asserted against or to which such Indemnitee may
otherwise become subject by reason of or in connection with any breach of
fiduciary duty or matter arising out of or incidental to any act performed or
omitted to be performed by any such Indemnitee in connection with this Agreement
or the Company’s business or affairs; provided, that any such act or omission
was taken in good faith, was reasonably believed by the applicable Indemnitee to
be in the best interest of the Company and was within the scope of authority
granted to such Member or applicable Indemnitee, and in the case of a Member or
related Indemnitee, was not attributable to such Indemnitee’s fraud, bad faith,
willful misconduct or negligence or the breach of any covenant, agreement or
obligation by such Person contained in this Agreement. Any indemnity under this
Section 10.2 shall be paid solely out of and to the extent of Company assets and
shall not be a personal obligation of any Member and in no event will any Member
be required, or permitted without the Approval of all of the Members, to
contribute additional capital under Section 4.2 to enable the Company to satisfy
any obligation under this Section 10.2. All judgments against the Company and
the Members, or any one or more thereof, wherein such Member (or Members) is
entitled to indemnification, must first be satisfied from Company assets.

 

(b)           The Company and each Member shall be indemnified and held harmless
by the other Member from and against any and all claims, demands, liabilities,
costs, damages, expenses and causes of action of any nature whatsoever,
excluding consequential, indirect or special damages, arising out of or
attributable to (i) any act performed by or on behalf of such Member (including
acts performed as the Managing Member) which is not performed in good faith or
is not reasonably believed by such Member to be in the best interest of the
Company and within the scope of authority conferred upon such Member under this
Agreement, (ii) the fraud, bad faith, willful misconduct or negligence of such
Member, (iii) the breach by the Company of any of its representations and
warranties made under any Transaction Document, which breach was the result of
information or matters relating to such Member and provided by such member which
information was untrue when provided, or (iv) any final denial of an insurance
claim by the Company based on an intentional misstatement or intentional
withholding of information by any Member.

 

52

--------------------------------------------------------------------------------


 

(c)           The provisions of this Section 10.2 shall survive for a period of
two years from the date of dissolution of the Company, provided that, if at the
end of such period there are any actions, proceedings or investigations then
pending, any Indemnitee may so notify the Company and the other Members at such
time (which notice shall include a brief description of each such action,
proceeding or investigation and the liabilities asserted therein) and the
provisions of this Section 10.2 shall survive with respect to each such action,
proceeding or investigation set forth in such notice (or any related action,
proceeding or investigation based upon the same or similar claim) until such
date that such action, proceeding or investigation is finally resolved, so long
as the same is pursued with reasonable diligence.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, the obligations of the Company or any Member under this Section 10.2
shall (i) be in addition to any liability which the Company or such Member may
otherwise have and (ii) inure to the benefit of such Indemnitee, its Affiliates
and their respective members, partners, shareholders, managers, directors,
officers, employees, agents and Affiliates and any successors, assigns, heirs
and personal representatives of such Persons.

 

(e)           Notwithstanding any of the preceding provisions of this
Section 10.2, in no event shall the Company have any obligation under this
Section 10.2 that is prohibited by the charter of Behringer Harvard Opportunity
REIT II, Inc., as same may exist as of the date of this Agreement or after any
amendment hereafter made in order to comply with laws and regulations applicable
to real estate investment trusts. BH represents and warrants to CH that there is
no Company obligation under this Section 10.2 that is prohibited by the charter
of Behringer Harvard Opportunity REIT II, Inc., as such charter exists as of the
date of this Agreement.

 

(f)            In the event that (i) BH does not Approve any request by the
Managing Member (a) under Section 7.(1)(a)(xxxviii) relating to the adoption of
and implementation of any operation and maintenance program or any other program
to remove or otherwise remediate hazardous materials or relating to the
introduction or allowance of any substance regulated of as a hazardous substance
under applicable Law, (b) for any Additional Capital Contributions, or use of
Net Cash Flow, necessary to prevent waste to the Property (provided that CH has
notified BH that the failure to approve and fund Additional Capital
Contributions or use Net Cash Flow may result in waste as such term is used in
the Loan Documents) of the property, or (ii) BH fails to maintain any Insurance
required to under the Loan Documents that BH has agreed to or is required to
maintain, or (iii) BH makes any Transfers prohibited under the Loan Documents
without first obtaining the Lender’s consent, or (iv) BH causes a Bankruptcy
Event by the Company in violation of the Loan Documents, BH (and not the
Company) shall indemnify the CH persons who are Key Principals from and against
any losses, claims, demands, liabilities, costs, damages, expenses (including,
without limitation, reasonable fees and expenses of outside counsel) and causes
of action imposed on, incurred by, asserted against or to which such Key
Principals may otherwise become subject under the Loan Documents as a result of
any of the foregoing.

 

53

--------------------------------------------------------------------------------


 

ARTICLE XI
DISSOLUTION AND TERMINATION

 

11.1        Dissolution.

 

(a)           The Company shall be dissolved and its business wound up upon the
earliest to occur of any of the following events:

 

(i)            the sale, condemnation or other disposition of all Company
Property and the receipt of all consideration therefor;

 

(ii)           the unanimous agreement of the Members to dissolve the Company;

 

(iii)          the bankruptcy or dissolution of the last remaining Member (which
shall not include the occurrence of such an event with respect to any Member’s
constituent equity owners which does not cause such an event to occur with
respect to the Member itself) or the occurrence of any other event that
terminates the continued membership of all Members in the Company; or

 

(iv)          the occurrence of an event requiring the winding-up of the Company
under the Delaware Act.

 

(b)           Without limitation on, but subject to, the other provisions
hereof, the assignment of all or any part of a Member’s Interest permitted
hereunder will not result in the dissolution of the Company. Except as otherwise
specifically provided in this Agreement, each Member agrees that, without the
Approval of the other Members, a Member may not withdraw from or cause a
voluntary dissolution of the Company. In the event a Member withdraws from or
causes a voluntary dissolution of the Company in contravention of this
Agreement, such withdrawal or the causing of a voluntary dissolution shall not
affect such Member’s liability hereunder.

 

11.2        Termination. In all cases of dissolution of the Company, the
business of the Company shall be wound up and the Company terminated as promptly
as practicable thereafter, and each of the following shall be accomplished:

 

(a)           The Liquidating Member shall cause to be prepared a statement
setting forth the assets and liabilities of the Company as of the date of
dissolution, a copy of which statement shall be furnished to all of the Members.

 

(b)           The Company Property shall be liquidated by the Liquidating Member
as promptly as possible, but in an orderly and businesslike and commercially
reasonable manner and subject to the provisions of the Operating Plan then in
effect or a liquidating plan Approved by BH. The Liquidating Member may
distribute Company Property in kind only with the Approval of all Members.

 

(c)           The proceeds of sale and all other assets of the Company shall be
applied and distributed as follows and in the following order of priority:

 

54

--------------------------------------------------------------------------------


 

(i)            first, to the payment of (A) the debts and liabilities of the
Company (including any outstanding amounts due on any indebtedness encumbering
the Company Property, or any part thereof) and (B) the expenses of liquidation;

 

(ii)           second, subject to the Approval of BH, to the setting up of any
reserves which the Liquidating Member and the Managing Member shall determine to
be reasonably necessary for contingent, unliquidated or unforeseen liabilities
or obligations of the Company or any Member arising out of or in connection with
the Company. Such reserves may, in the discretion of the Liquidating Member, be
paid over to a national bank or national title company selected by it and
authorized to conduct business as an escrow agent to be held by such bank or
title company as escrow agent for the purposes of disbursing such reserves to
satisfy the liabilities and obligations described above, and at the expiration
of such period as the Liquidating Member may reasonably deem advisable,
distributing any remaining balance as provided in Section 11.2(c)(iii);
provided, however, that, to the extent that it shall have been necessary, by
reason of applicable law or regulation, to create any reserves prior to any and
all distributions which would otherwise have been made under Section 11.2(c)(i)
and, by reason thereof, a distribution under Section 11.2(c)(i) has not been
made, then any balance remaining shall first be distributed pursuant to
Section 11.2(c)(i);

 

(iii)          thereafter, the balance, if any, to the Members in accordance
with Section 6.6.

 

11.3        Liquidating Member.  The Liquidating Member shall not be required to
post a bond and is hereby irrevocably appointed as the true and lawful attorney
in the name, place and stead of each of the Members, such appointment being
coupled with an interest, to make, execute, sign, acknowledge and file with
respect to the Company all papers which shall be necessary or desirable to
effect the dissolution and termination of the Company in accordance with the
provisions of this Article XI. Notwithstanding the foregoing, each Member, upon
the request of the Liquidating Member or the Managing Member, shall promptly
execute, acknowledge and deliver all such documents, certificates and other
instruments as the Liquidating Member or the Managing Member shall reasonably
request to effectuate the proper dissolution and termination of the Company,
including the winding up of the business of the Company.

 

11.4        Claims of the Members. Members and former Members shall look solely
to the Company’s assets for the return of their Capital Contributions, and if
the assets of the Company remaining after payment of or due provision for all
debts, liabilities and obligations of the Company are insufficient to return
such Capital Contributions, the Members and former Members shall have no
recourse against the Company or any other Member.

 

ARTICLE XII
DEFAULT BY MEMBER

 

12.1        Events of Default. For the purposes of this Agreement, an “Event of
Default” shall exist with respect to a Member if and so long as any of the
following shall occur and be continuing:

 

55

--------------------------------------------------------------------------------


 

(a)           A voluntary Transfer of any Member’s Interest, other than a
permitted Transfer made in accordance with Sections 9.2 or Article XV.

 

(b)           A Member’s voluntary withdrawal as a Member for any reason other
than a permitted Transfer of its Interest and the admission of the transferee as
a Member in its stead (in accordance with the applicable provisions of Sections
9.2).

 

(c)           Any representation or warranty of such Member contained in
Sections 13.1, 14.1, or 14.2 is inaccurate or untrue in any material respect.

 

(d)           Such Member or its Affiliates shall violate any other material
term, breach any material provision or default in the performance of any of its
duties or material covenant applicable to such Member as set forth in this
Agreement (excluding a failure to make Additional Capital Contributions, the
exclusive remedy for which is set forth in Section 4.2) and (i) such violation,
breach or default causes more than a de minimis loss or damage to the Company,
or any of its Members or their respective Affiliates, and (ii) such violation,
breach or default is not cured (including without limitation, by the breaching
Member reimbursing the Company or the affected Member for the resulting damage
or loss) within a Reasonable Period.

 

(e)           The occurrence of a Bankruptcy Event of a Member;

 

(f)            Solely with respect to CH, an “event of default” shall occur and
be continuing, subject to applicable notice and cure provisions, under any
Management Agreement or other material agreement that the Company enters into
with the CH Member Group or any of its Affiliates, and (i) such violation,
breach or default causes Material Damage or Loss to the Company, or any of its
Members or their respective Affiliates, and (ii) such violation, breach or
default is not cured (including without limitation, by the CH Member Group
reimbursing the Company or the affected Member for the resulting Material Damage
or Loss) within a Reasonable Period; or

 

(g)           Solely with respect to the Managing Member, the occurrence of a
For Cause Event that is not cured within any applicable cure period.

 

Notwithstanding the foregoing provisions of this Section 12.1, a failure by any
Member to make any Additional Capital Contribution to the extent required or
requested hereunder shall not constitute an Event of Default by such Member.

 

12.2        Effect of Event of Default. Subject to the provisions hereof, upon
the occurrence of an Event of Default by BH or the CH Member Group, then the
non-defaulting party (BH or the CH Member Group) shall have the right, at any
time within one year from the date of such Event of Default and upon giving the
defaulting party at least ten (10) days prior written notice of such election to
pursue any right or remedy available to it at law or in equity against the
defaulting party (which shall represent a recourse obligation of such party);
provided, however, the parties hereto waive any claims to any consequential,
indirect or special damages. In addition, BH shall have the remedies set forth
in Section 7.2(e) if the defaulting party is any member of the CH Member Group.

 

56

--------------------------------------------------------------------------------


 

ARTICLE XIII
MISCELLANEOUS

 

13.1        Representations and Warranties of the Members.

 

(a)           Each Member represents and warrants to the other Members as
follows:

 

(i)            It is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of formation with all requisite power and authority
to enter into this Agreement and to conduct the business of the Company.

 

(ii)           This Agreement constitutes the legal, valid and binding
obligation of the Member enforceable in accordance with its terms.

 

(iii)          No consents or approvals are required from any governmental
authority or other person or entity for the Member to enter into this Agreement
and the Company. All limited liability company, corporate or partnership action
on the part of the Member necessary for the authorization, execution and
delivery of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly taken.

 

(iv)          The execution and delivery of this Agreement by the Member, and
the consummation of the transactions contemplated hereby, does not conflict with
or contravene the provisions of its organizational documents or any agreement or
instrument by which it or its properties are bound or any law, rule, regulation,
order or decree to which it or its properties are subject.

 

(v)           The Member has not retained any broker, finder or other commission
or fee agent other than Brush Island Capital, LLC or Lender and no such person
has acted on its behalf in connection with the acquisition of the Company
Property or the execution and delivery of this Agreement.

 

(vi)          It understands that (A) an investment in the Company involves
substantial and a high degree of risk, (B) no federal or state agency has passed
on the offer and sale of the Interest in the Company to such Person, (C) it must
bear the economic risk of such Person’s investment in the Company for an
indefinite period of time, since such Person’s Interest in the Company has not
been registered for sale under the Securities Act of 1933 and, therefore, cannot
be sold or otherwise transferred unless subsequently registered under the
Securities Act of 1933 or an exemption from such registration is available, and
the Interest in the Company of such Person cannot be sold or otherwise
transferred unless registered under applicable state securities or blue sky Laws
or an exemption from such registration is available, (D) there is no established
market for the Interest of such Person in the Company and no public market will
develop and (E) such Person’s principals have such knowledge and experience in
real estate and, other financial and business matters that they are capable of
evaluating the merits and risks of an investment in the Company. It has acquired
its Interest solely for investment purposes only and not for the purpose of
resale.

 

57

--------------------------------------------------------------------------------


 

(vii)         Neither such Member, nor, to such Member’s knowledge, any Person
who holds any interest in such Member and with respect only to CH, nor any CH
Person is a Prohibited Person nor a Person with whom a U.S. Person, including a
“financial institution” as defined in 31 U.S.C. 5312 (a)(z), as amended
(“Financial Institution”), is prohibited from transacting business of the type
contemplated by this Agreement or any Transaction Agreement, whether such
prohibition arises under United States law, regulation, executive orders and
lists published by the OFAC (including those executive orders and lists
published by OFAC with respect to Specially Designated Nationals and Blocked
Persons) or otherwise.

 

(viii)        Such Member has taken, and shall continue to take, such measures
as are required by applicable law to assure that the funds used to pay sellers
and lessors under the Transaction Agreements are derived: (i) from transactions
that do not violate United States law nor, to the extent such funds originate
outside the United States, do not violate the Laws of the jurisdiction in which
they originated; and (ii) from permissible sources under United States law and
to the extent such funds originate outside the United States, under the Laws of
the jurisdiction in which they originated.

 

(ix)          Such Member is in compliance with all applicable provisions of the
USA Patriot Act of 2001, Pub. L. No. 107-56 in all material respects.

 

(b)           In addition, CH represents and warrants to BH that it, and for so
long as CHRES/Management, L.L.C. is the Property Manager, the Property Manager
are or will be Controlled by at least one of the CH Persons.

 

(c)           Each Member agrees to indemnify and hold harmless the Company and
each other Member and their officers, directors, shareholders, partners,
members, employees, successors and assigns from and against any and all loss,
damage, liability or expense (including costs and attorneys’ fees) which they
may incur by reason of, or in connection with, any breach of the foregoing
representations and warranties or those set forth in Article XIV made by such
Member and all such representations and warranties shall represent recourse
obligations of the Members and will survive the execution and delivery of this
Agreement and the termination and dissolution of the Company or any Member.

 

13.2        Further Assurances. Each Member agrees to execute, acknowledge,
deliver, file, record and publish such further instruments and documents, and do
all such other acts and things as may be required by law, or as may be required
to carry out the intent and purposes of this Agreement.

 

13.3        Notices. All material notices, demands, consents, requests for
Approvals, or other requests or communications which any of the parties to this
Agreement may desire or be required to give hereunder (collectively, “Notices”)
shall be in writing and shall be given by (i) personal delivery, (ii) facsimile
transmission with confirmed receipt or (iii) a reputable overnight courier
service, fees prepaid, addressed as follows:

 

58

--------------------------------------------------------------------------------


 

If to BH to:

 

Behringer Harvard Opportunity OP II LP
15601 Dallas Parkway, Suite 600
Addison, TX 75001
Attn: Executive Vice President of Real Estate
Phone: (214) 655-1600
Fax: (214) 655-1610

 

 

 

With a copy to:

 

Behringer Harvard Opportunity REIT II, Inc.
15601 Dallas Parkway, Suite 600
Addison, TX 75001
Attn: Chief Legal Officer
Phone: (214) 655-1600
Fax: (214) 655-1610Fax: (214) 655-1610

 

 

 

If to CH and CH Persons to:

 

Harbor Town Apartments
c/o Carter-Haston Real Estate Services, Inc.
3301 West End Avenue
Suite 200
Nashville, TN 37203
Attention: L. Marc Carter
Phone (615) 219-9200
Fax: (615) 279-9400

 

 

 

With a copy to (which shall not constitute notice):

 

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
211 Commerce Street, Suite 800
Nashville, TN 37201
Nashville, TN 37201
Attn: Laurence M. Papel
Nashville, TN 37201
Phone: (615) 726-5656
Fax: (615) 744-5656

 

The foregoing notice provision shall not be applicable to routine communications
between the Members relating to the day-to-day operation of the Property or the
Company. Any Member may designate another addressee (and/or change its address)
for Notices hereunder by a Notice given pursuant to this Section 13.3. A Notice
sent in compliance with the provisions of this Section 13.3 shall be deemed to
be delivered, given, and received for all purposes as of (A) the actual date of
delivery or transmission, as shown on the postal or courier service receipt or
on the transmittal log sheet generated by the sending Fax machine, if delivered
or transmitted before 5:00 pm, recipient’s local time, on a Business Day (and,
otherwise, on the first Business Day after the date of actual delivery or
transmission) or (B) as of the actual date of attempted delivery (but not
attempted but failed Fax transmission), if delivery is attempted but refused
between the hours of 9:00 am and 5:00 pm, recipient’s local time, on a Business
Day..

 

13.4        Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware applicable to agreements made
and to be performed wholly within that State.

 

59

--------------------------------------------------------------------------------

 

13.5        Captions. All titles or captions contained in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any
provision in this Agreement and do not constitute substantive matter to be
considered in construing the terms of this Agreement.

 

13.6        Pronouns and Interpretation. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, and neuter, singular and
plural, as the identity of the party or parties may require. Unless the context
otherwise requires, (i) all references made in this Agreement to a Section,
Schedule, Annex or an Exhibit are to a Section, Schedule, Annex or an Exhibit of
or to this Agreement, (ii) “or” is disjunctive but not necessarily exclusive,
(iii) “will” shall be deemed to have the same meaning as the word “shall” and
(iv) words in the singular includes the plural and vice versa. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation,” where or not
so followed. All references to “$” or dollar amounts are to lawful currency of
the United States of America, unless otherwise expressly stated.

 

13.7        Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective executors, administrators, legal
representatives, heirs, successors and assigns, and shall inure to the benefit
of the parties hereto and, except as otherwise provided herein, their respective
executors, administrators, legal representatives, heirs, successors and
permitted assigns.

 

13.8        Extension Not a Waiver. No delay or omission in the exercise of any
power, remedy or right herein provided or otherwise available to a Member or the
Company shall impair or affect the right of such Member or the Company
thereafter to exercise the same. Any extension of time or other indulgence
granted to a Member hereunder shall not otherwise alter or affect any power,
remedy or right of any other Member or of the Company, or the obligations of the
Member to whom such extension or indulgence is granted.

 

13.9        Creditors Not Benefited. Nothing contained in this Agreement is
intended or shall be deemed to benefit any creditor of the Company or any
creditor of any Member, and no creditor of the Company shall be entitled to
require the Company or the Members to solicit or accept any Additional Capital
Contribution for the Company or to enforce any right which the Company or any
Member may have against any Member under this Agreement or otherwise or under
any guaranty.

 

13.10      Recalculation of Interest. If any applicable law is ever judicially
interpreted so as to deem any distribution, contribution, payment or other
amount received by any Member or the Company under this Agreement as interest
and so as to render any such amount in excess of the maximum rate or amount of
interest permitted by applicable law, then it is the express intent of the
Members and the Company that all amounts in excess of the highest lawful rate or
amount theretofore collected be credited against any other distributions,
contributions, payments or other amounts to be paid by the recipient of the
excess amount or refunded to the appropriate Person, and the provisions of this
Agreement immediately be deemed reformed, without the necessity of the execution
of any new document, so as to comply with the applicable law, but so as to
permit the payment of the fullest amount otherwise required hereunder. All sums
paid or agreed to be paid that are judicially determined to be interest shall,
to the extent permitted by applicable law,

 

60

--------------------------------------------------------------------------------


 

be amortized, prorated, allocated and spread throughout the term of such
obligation so that the rate or amount of interest on account of such obligation
does not exceed the maximum rate or amount of interest permitted under
applicable law.

 

13.11      Severability. In case any one or more of the provisions contained in
this Agreement or any application thereof shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and other application thereof shall not in
any way be affected or impaired thereby.

 

13.12      Entire Agreement. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and all prior
agreements relative hereto which are not contained herein are terminated.
Amendments, variations, modifications or changes herein may be made effective
and binding upon the Members by, and only by, the setting forth of same in a
document duly executed by each Member, and any alleged amendment, variation,
modification or change herein which is not so documented shall not be effective
as to any Member.

 

13.13      Publicity and Press Releases. No public announcement, press release
or other similar public disclosure of the terms of this Agreement, the
activities of the Company, or the plans of the Company will be made unless same
is Approved by BH. However, notwithstanding the preceding sentence, any Member
shall have the right, without obtaining the consent of any other Member, to make
disclosures in the course of normal reporting practices to its prospective
members, shareholders or partners, or actual members, shareholders or partners
or as may, in the reasonable judgment of such Member’s counsel, be required by
applicable Law. Furthermore, it is agreed that the foregoing provisions of this
Section 13.13 shall not prohibit a Member from disclosing such information to
the actual or prospective accountants, attorneys, consultants, lenders and
vendors of the Company to allow such parties to provide services, funds or goods
to the Company. Further, it is understood and agreed that BH is a direct or
indirect subsidiary of Behringer Harvard Opportunity REIT II, Inc., a
corporation that is required to make public disclosures of material facts and
events under U.S. federal securities Law, and that, notwithstanding anything to
the contrary contained herein, Behringer Harvard Opportunity REIT II, Inc. shall
have the right to determine, in its sole and absolute discretion, whether any
such disclosure is required by U.S. federal securities Law and to make such
disclosure of information as is consistent with such determination. The Members
have agreed that if a Member breaches the obligation set forth in the first
sentence of this Section 13.13 (the “Non-Disclosure Obligation”), the actual
damages that will be incurred by the other Member as a result of such breach
would be extremely difficult or impracticable to determine. Therefore, the
Members agree that if a Member or any Affiliate of a Member breaches the
Non-Disclosure Obligation, such Member shall pay to the other Member liquidated
damages (the “Liquidated Damages”) in the amount of Twenty Thousand Dollars
($20,000) for each such breach, such amount having been agreed upon, after
negotiation, as the Members’ reasonable estimate of the damages that will be
suffered by reason of a breach of the Non-Disclosure Obligation. Any Liquidated
Damages becoming payable pursuant to this Section 13.13 shall be paid within ten
(10) days after the breach of the Non-Disclosure Obligation giving rise to the
Liquidated Damages. If not paid within such ten (10) day period, the Liquidated
Damages shall thereafter bear interest at the lesser of twelve percent (12%) per
annum or the highest rate permitted by applicable law. All Company distributions
and other payments that otherwise would be made to the Member that is liable for
Liquidated Damages shall be paid to the other Member until the Liquidated
Damages

 

61

--------------------------------------------------------------------------------


 

and all interest accrued thereon are paid in full (with all such payments being
applied first to accrued and unpaid interest and then to the Liquidated
Damages).

 

13.14      Confidentiality.

 

(a)           The terms of this Agreement, the identity of any person with whom
the Company may be holding discussions with respect to any investment,
acquisition, disposition or other transaction, and all other business,
financial, or other information relating directly to the conduct of the business
and affairs of the Company, the Company Property or the relative or absolute
rights or interests of any of the Members (collectively, the “Confidential
Information”) that is not already publicly available or that has not been
publicly disclosed pursuant to authorization by all of the Members is
confidential and proprietary information of the Company, the disclosure of which
would cause irreparable harm to the Company and the Members. Provided, however,
that any Member (or its Affiliates) may disclose such Confidential Information
(i) required by law (it being specifically understood and agreed that anything
set forth in a registration statement or any other document filed pursuant to
law will be deemed required by law), or (ii) to its employees, its proposed
lenders, proposed investors, management company, accountants, due diligence
consultants, brokers, legal counsel and other agents and representatives who
need to know such information to the extent reasonably necessary for such
persons to properly analyze and evaluate the proposed transaction, property
purchase, loan or investment provided that the disclosing party has informed the
recipients of the confidential information and such recipients are subject to an
agreement (including by way of a written policy or rule to which the recipient
is subject) to keep the Confidential Information confidential and to use it
solely for the purpose for which the Confidential Information was disclosed, or
(iii) if necessary for it to perform any of its duties or obligations hereunder
or in any property management agreement to which it is a party covering any
Company Property, or to market the Company Property or any Interests as
permitted by the terms of this Agreement; provided, however, that the Company,
CH and the CH Persons, BH and its Affiliates may disclose Confidential
Information to any of their partners, members, lenders, or other actual or
prospective investor in or purchaser of the Company Property in accordance with
the terms of this Agreement. Without limitation of the foregoing, it is
understood and agreed that BH is an indirect subsidiary of Behringer Harvard
Opportunity REIT II, Inc., a corporation that is required to make public
disclosures of material facts and events under U.S. federal securities Law, and
that in respect of item (b) in the preceding sentence, Behringer Harvard
Opportunity REIT II, Inc. shall determine, in its sole and absolute discretion,
whether any such disclosure is required by applicable Law or regulations.
Nothing contained in the foregoing provisions shall be construed to prohibit the
recordation in the appropriate real estate records of any document that, when
executed, is necessary to effectuate the intent of this Agreement or will
evidence or convey an interest in real property or debt secured by real property
and that is customarily recorded.

 

(b)           Subject to the provisions of Section 13.14(a), each Member agrees
not to disclose any Confidential Information to any Person (other than a Person
(including without limitation an attorney or advisor) who does not agree to
maintain all Confidential Information in strict confidence.

 

(c)           Notwithstanding any other provision herein to the contrary, a
Member shall have no liability with respect to the obligation to maintain all
Confidential Information in

 

62

--------------------------------------------------------------------------------


 

strict confidence if (i) ordered to deliver the Confidential Information by a
court or similar tribunal or governmental entity with the power to enforce its
order with a contempt decree or otherwise; (ii) any proceeding, dispute or
litigation between the parties hereto occurs; (iii) the Confidential Information
is already known by others not bound by a duty of confidentiality herein; or
(iv) the Confidential Information is or becomes publicly available through no
fault of the Member or its representatives

 

(d)           The covenants contained in this Section 13.14 will survive the
Transfer of the Interest of any Member and the termination of the Company.

 

13.15      Venue. Each of the Members consents to the jurisdiction of any court
in Wilmington, Delaware, Memphis, Tennessee, Nashville, Tennessee, or Dallas,
Texas for any action arising out of matters related to this Agreement. Each of
the Members waives the right to commence an action in connection with this
Agreement in any court outside of Wilmington, Delaware, Memphis, Tennessee,
Nashville, Tennessee, or Dallas, Texas.

 

13.16      WAIVER OF JURY TRIAL. EACH OF THE MEMBERS HEREBY WAIVES TRIAL BY JURY
IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS AGREEMENT, WHICH WAIVER IS
INFORMED AND VOLUNTARY.

 

13.17      Cooperation. In connection with the sale of the Company Property or
any portion thereof, each Member agrees to reasonably cooperate with each other
Member (the “Exchanging Member”), which seeks to structure the disposition of
its Interest in a manner that will afford the Exchanging Member an opportunity
to take advantage of provisions of the Code governing tax free exchanges or
reorganizations; provided that such structuring does not have an adverse effect
on any such sale (including without limitation, with respect to timing), and
provided that the Exchanging Member shall bear all costs and expenses associated
with such structuring, the other Members shall not be required to take title to
any property or interest or assume or be subject to any obligations, and the
Exchanging Member shall indemnify, defend and hold the other Member(s) and the
Company harmless from and against any and all liabilities that they may incur by
reason of their participation or cooperation in such exchange or reorganization
transaction, and such structuring shall not delay any such transaction, and
shall be subject to any reasonable restrictions proposed by the Members that are
not Exchanging Members.

 

13.18      Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be an original but all of which together shall
constitute but one and the same agreement.

 

13.19      Attorneys’ Fees. If the Company or any Member obtains a judgment
against any Member by reason of the breach of this Agreement or the failure to
comply with the terms hereof, it is the intent of the parties that reasonable
attorneys’ fees and costs as fixed by the court shall be included in such
judgment.

 

13.20      Effectiveness. Pursuant to Section 18-201(d) of the Delaware Act,
this Agreement shall be effective as of the time of the filing of the
Certificate of Formation with the Office of the Delaware Secretary of State (the
“Effective Date”).

 

63

--------------------------------------------------------------------------------


 

ARTICLE XIV
PATRIOT ACT

 

14.1        Compliance with International Trade Control Laws and OFAC
Regulations. Each Member represents, warrants and covenants to the other Member
with respect to itself and its Affiliates, as applicable, that:

 

(a)           It is not now nor shall it be at any time during the term of this
Agreement a Person with whom a U.S. Person, including a Financial Institution,
is prohibited from transacting business of the type contemplated by this
Agreement, whether such prohibition arises under U.S. law, regulation, executive
orders and lists published by the OFAC (including those executive orders and
lists published by OFAC with respect to Specially Designated Nationals and
Blocked Persons) or otherwise.

 

(b)           Such Member, no CH Person, and no Person who owns a direct
interest in such Member is not now nor shall be at any time during the term of
this Agreement a Person with whom a U.S. Person, including a Financial
Institution, is prohibited from transacting business of the type contemplated by
this Agreement, whether such prohibition arises under U.S. law, regulation,
executive orders and lists published by the OFAC (including those executive
orders and lists published by OFAC with respect to Specially Designated
Nationals and Blocked Persons) or otherwise.

 

14.2        Member’s Funds.

 

(a)           Each Member represents, warrants and covenants to the other Member
that it has taken, and shall continue to take during the term of this Agreement,
such measures as are required by law to assure that the funds invested in the
Company and/or used to make payments in connection therewith are derived
(i) from transactions that do not violate U.S. law nor, to the extent such funds
originate outside the United States, do not violate the Laws of the jurisdiction
in which they originated; and (ii) from permissible sources under U.S. law or to
the extent such funds originate outside the United States, under the Laws of the
jurisdiction in which they originated.

 

(b)           Each Member further represents, warrants and covenants to the
other Member that, to the best of its knowledge after making due inquiry,
neither the Member, nor any Affiliate, nor any holder of a direct interest in
such Member, no any CH Person, nor any Person providing funds to such Member
(i) is under investigation by any governmental authority for, or has been
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities, any crimes which in the United States would be predicate
crimes to money laundering, or any violation of any Anti-Money Laundering Laws;
(ii) has been assessed civil or criminal penalties under any Anti-Money
Laundering Laws; (iii) has been convicted of any crimes involving moral
turpitude or tax fraud; and (iv) has had any of its funds seized or forfeited in
any action under any Anti-Money Laundering Laws.

 

14.3        Member Compliance with Patriot Act.  Each Member represents and
warrants that it is in material compliance with any and all applicable
provisions of the Patriot Act.

 

64

--------------------------------------------------------------------------------


 

14.4        Cooperation with Other Members.  Each Member agrees to cooperate
with the other Member, in providing such additional information and
documentation on such Member’s legal or beneficial ownership, policies,
procedures and sources of funds as any Member deems necessary or prudent to
enable such Member to comply with Anti-Money Laundering Laws as now in existence
or hereafter amended. From time to time upon the written request of any Member,
each Member shall deliver to the other Member a schedule of the name, legal
domicile address and jurisdiction of organization, if applicable, for such
Member and each holder of a legal interest in such Member.

 

14.5        Actions Taken Pursuant to Anti-Money Laundering Laws.  If any Member
reasonably believes that a Member may have breached any of the representations,
warranties or covenants set forth in this Article XIV, each such Member has the
right (and may have the obligation under applicable Law), with or without notice
to such other Member, to (a) notify the appropriate governmental authority (or
authorities) and to take such action as such governmental authority (or
authorities) may direct; and/or (b) withhold distributions and segregate the
assets constituting the Capital Contribution by such Member or any of such
Member’s funds or assets deposited with or otherwise controlled by the Company
pursuant to this Agreement or otherwise.

 

ARTICLE XV
BUY-SELL PROCEDURE

 

15.1        General Provisions.  Either BH or CH (the “Offeror”) may, upon the
occurrence of a Deadlock Event, or if earlier, at any time following an Event of
Default or a For Cause Event with respect to BH or the CH Member Group, in which
event the non-breaching party (BH or CH) may be the Offeror, make an offer as
described below (the “Buy-Sell Offer”) to the other (the “Offeree”), as set
forth below.

 

(a)           The Buy-Sell Offer must (i) be in writing and be signed by the
Offeror, (ii) specify the Offeror’s good faith estimate of the fair market value
of the Company Property (the “Buy-Sell Offer Price”) at which the Offeror would
purchase all of the assets of the Company, as if such assets were free and clear
of all liens, claims and encumbrances (that can be discharged or removed with
the payment of money), (iii) disclose all liabilities and potential liabilities
of the Company known to the Offeror and a good faith estimate of the monetary
amount of such liabilities, and (iv) disclose the terms and details of any
financing, refinancing, proposed sale, or other monetization event that the
Offeror has initiated, negotiated or discussed during the prior one hundred
eighty (180) calendar days with a third party for all or any portion of the
Company Property.

 

(b)           A copy of the Buy-Sell Offer must be delivered to the Offeree and
to the Company Accountant who shall, within ten (10) Business Days of the
Buy-Sell Offer, determine and notify the Members of the amount the Offeree would
receive (the “Offeree Value”) and the amount the Offeror would receive (the
“Offeror Value”) on account of its or their respective Interest(s) and any
Priority Capital Contributions if all Company Property were sold for the
aggregate Buy-Sell Offer Price, all liabilities of the Company were paid in
full, and the remaining proceeds were distributed to the Members in accordance
with Section 6.4.

 

65

--------------------------------------------------------------------------------


 

(c)           The Offeree will have the right, exercisable by delivery of notice
in writing (the “Election”) to the Offeror within forty five (45) calendar days
after its receipt of the Buy-Sell Offer, to elect to either:

 

(i)            sell to the Offeror all of the Offeree’s rights, title and
interests in and to its or their Interest(s) in the Company (and in any Priority
Capital Contributions) for a cash purchase price equal to the Offeree Value; or

 

(ii)           purchase all of the Offeror’s rights, title and interests in and
to its or their Interest(s) in the Company (and in any Priority Capital
Contributions) for a cash purchase price equal to the Offeror Value.

 

Failure of the Offeree to timely give the Offeror notice of the Offeree’s
Election will be deemed, upon the expiration of such forty five (45) day period,
to be an Election to sell under Section 15.1(c)(i). Notwithstanding anything to
the contrary in this Section 15.1, absent an agreement in writing among the
parties, once a Buy/Sell Offer has been made in accordance with the terms
hereto, the Buy/Sell process may not subsequently be stopped by the Offeree
claiming that the Deadlock Event has been resolved or an Event of Default has
been cured after the initiation of such process.

 

(d)           Contemporaneously with the Offeree’s Election or deemed Election,
the purchasing party under this Section 15.1 shall deposit in escrow with a
national title company or bank or other financial institution selected by the
selling party as escrowee an earnest money deposit in cash in an amount equal to
5% multiplied by the purchase price to be paid in connection with such purchase,
and, if for any reason such purchasing party fails to close such purchase as
provided in this Section 15.1, then the selling party may retain such deposit as
liquidated damages for its own account or elect to purchase all of the rights,
title and interests of the purchasing party in and to its or their
Interest(s) (and in any Priority Capital Contributions) for a cash purchase
price equal to 95% of the Offeree Value or Offeror Value, as applicable and
apply such deposit toward the purchase price. All closings of any purchase and
sale under this Section 15.1 will be held at the principal office of the Company
and shall take place no later than that date which is 90 calendar days after the
later of the Offeree’s Election or deemed Election.

 

(e)           Each of BH and CH will be entitled to enforce its rights under
this Section 15.1 by specific performance. If the purchasing party defaults
under this Section 15.1, it will have no right to make any future Buy-Sell Offer
hereunder.

 

(f)            Any party may freely assign its rights and obligations pursuant
to this Section 15.1 by delivering notice of such assignment to BH or CH (as
applicable), provided that the assigning party will remain liable for any and
all obligations of its assignee, as if such party had not assigned its rights
pursuant to this Section 15.1.

 

(g)           Notwithstanding the foregoing, no Buy-Sell Offer may be made until
all periods for making elections and performing obligations under any previous
Buy-Sell Offer pursuant to this Section 15.1 have terminated.

 

15.2        Termination of Other Agreements. If a purchase and sale of Interests
under this Article XV is completed, all agreements between the Company and a
selling Member or its

 

66

--------------------------------------------------------------------------------


 

Affiliates related to the Company Property (including the Management Agreements
related to BH or CH, as applicable) will (at the election of the purchasing
party) be terminated on the date such Interest is purchased without payment of
any penalty or termination fee. In addition, at the closing of such purchase
made in accordance with Section 15.1, the purchaser shall (i) obtain a release
of the selling Member and its Affiliates (including the Key Principals) from all
liability, direct or contingent, by all holders of all Company debts,
obligations or claims for which the selling Member or its Affiliates may be
personally liable (including any guaranties of the non-recourse carve-outs and
the indemnification of environmental hazards not in existence as of the date of
closing) occurring or relating to the period on and after the date of the
approval by the Lender under the Loan of the same and provided that such release
shall not be required to extend to any liability relating to environmental
hazards under the Loan Documents arising out of conditions existing as of the
closing date for the purchase of such Interests unless such liabilities were
incurred due to solely BH’s actions or inactions (directly or indirectly) that
allowed for or resulted in such liabilities; provided, however, that if BH is
the purchasing party and the Buy-Sell Offer had been made as a result of an
Event of Default or a For Cause Event by the Managing Member (in either case
following the expiration of any applicable cure periods) then BH shall not be
obligated to obtain a release of the Key Principal if BH would not be obligated
to obtain a Carve-out Release under the circumstances described in
Section 4.5(c), or (ii) if purchaser is unable, after requesting same, to
deliver such a release, then deliver to the selling Member and any other Person
that is potentially subject to personal liability under the Loan Documents,
including the Key Principals, an agreement in form and substance reasonably
satisfactory to the selling Member and such other Persons from a creditworthy
Affiliate to assume the debts, obligations or claims of the selling Member and
its Affiliates with respect to, and to defend, indemnify and save the selling
Member, its Affiliates and the Key Principals harmless from, any liability to
the holders of such Company debts, obligations or claims arising on or after the
date of the purchase; provided, however, that such assumption and
indemnification shall not extend to those claims arising from the fraud, bad
faith, willful misconduct or negligence of the selling Member or any of its
Affiliates or to environmental hazards caused by or attributable to acts or
omissions the selling Member or any of its Affiliates, or if BH would not be
obligated to deliver a Carve-out Indemnity under the circumstances described in
Section 4.5(c). Unless the indemnity from a credit worthy party has been
Approved by the selling Member and the Key Principals in their reasonable
discretion by the closing, then the purchaser must obtain the release provided
for in clause (i) above; provided that if BH or a BH Affiliate is the purchaser
and is obligated to obtain a release or provide an indemnity under this section,
BH Opp REIT II shall be deemed to be a credit worthy entity provided that it has
a minimum net worth of $15,000,000 as of the date such indemnity is to be
provided and to the extent the release excludes any items that would otherwise
be subject of the Indemnification Agreement, the Indemnification Agreement,
amended so as to relate only to those items for which a release has not been
obtained, shall be deemed to be a satisfactory form.

 

15.3        Power of Attorney. In the event that the Offeror or Offeree shall
have failed or refused, within five calendar days after receipt of a notice from
the other requesting such party to execute, acknowledge and deliver such
documents, or cause the same to be done, as shall be required to effectuate the
provisions of Section 15.1 hereof, then the non-defaulting party may execute,
acknowledge and deliver such documents for, on behalf of and in the stead of the
defaulting party or on behalf of and in the name of the Company, as applicable,
and such execution, acknowledgment and delivery by the non-defaulting party
shall be for all purposes

 

67

--------------------------------------------------------------------------------


 

effective against and binding upon the defaulting party or the Company, as
applicable, as though such execution, acknowledgment and delivery had been by
the defaulting party or the Company, as applicable. Each of the Members does
hereby irrevocably constitute and appoint the other Members as the true and
lawful attorney in fact of such appointing Member, in the name, place and stead
of such appointing Member, as the case may be, to execute, acknowledge and
deliver such documents under the circumstances contemplated by this Section
15.3. It is expressly understood, intended and agreed by each Member, that the
grant of the power of attorney to the other Members pursuant to this
Section 15.3 is coupled with an interest, is irrevocable and shall survive the
death, dissolution, termination or legal incompetency of such appointing Member,
as the case may be, or the assignment of the interest of such appointing Member
in the Company, or the dissolution of the Company.

 

ARTICLE XVI
RIGHT OF BH TO TRIGGER SALE OF THE PROPERTY; ROFO

 

16.1        ROFO on the Sale of the Property.

 

(a)           If on or after the second anniversary of this Agreement and
subject to the terms of any applicable Loan Documents, BH desires to sell the
Property to any third party, BH shall first deliver to CH written notice of its
intention to offer to sell the Property setting forth the proposed cash purchase
price which BH is willing to accept and all other material terms and conditions
of the proposed sale (“ROFO Notice”). BH need not have located a prospective
purchaser or have in its possession an actual offer to purchase in order to
exercise its rights pursuant to this Section 16.1(a). The ROFO Notice shall
include a statement by BH setting forth the financing and encumbrances, if any,
to which the Property will remain subject to upon conveyance (the “Permitted
Exceptions”) and shall be at a price stated in U.S. dollars only.  If the
Acquisition Loan is to be assumed by a prospective purchaser, then BH shall
cause such purchaser to replace the existing Key Principals simultaneously with
closing and to cause the existing Key Principals to be fully released from
liability, except (i) for those liabilities or obligations contained in any
guaranty or indemnification agreement executed by the Key Principals which are
owing or existing as of the date of the transfer, (ii) with respect to any
environmental liability that relates to the period prior to the date of the
closing (to the extent such release cannot otherwise be obtained), regardless of
when such environmental matter is discovered, unless caused directly or
indirectly by the actions or inactions of BH and (iii) for any liability
relating to a breach by the existing Key Principals under the assumption and
release agreement executed in connection with the loan assumption, including a
breach of any representations and warranties of the Key Principals made therein.

 

(b)           At any time within forty-five (45) calendar days after the date CH
receives the ROFO Notice (the “ROFO Response Period”), CH shall have the right,
exercisable by delivery of notice in writing (the “ROFO Election”) to BH to
either:

 

(i)            approve the terms of the proposed sale of the Property and
authorize BH to cause the Company to sell or dispose of the Property on the
terms and conditions set forth in the ROFO Notice; or

 

68

--------------------------------------------------------------------------------

 

(ii)           purchase, or caused to be purchased, the Property for a purchase
price equal to the cash purchase price stated in the ROFO Notice, less the sum
of any debt or other obligations to be assumed by the purchaser and on the other
terms and conditions set forth in the ROFO Notice and subject to no other terms
and conditions.

 

(c)           Any election pursuant to subparagraph (ii) of
Section 16.1(b) above shall be made by (i) delivering to BH the ROFO Election,
which shall affirmatively state that CH is exercising such option, and
(ii) depositing in escrow with a national title company or a bank or other
financial institution selected by BH (the “ROFO Escrow Agent”), as escrowee, a
non-refundable earnest money deposit in cash equal to five percent (5%) of the
purchase price (the “ROFO Escrow Deposit”) (as set forth in the ROFO Notice)
within five (5) calendar days of such election. BH and the CH shall close the
purchase of the Property within 45 calendar days of the date of CH’s ROFO
Election to purchase pursuant to subparagraph (ii) above and the Company shall
convey the entire fee simple title to the Property by special warranty deed to
CH or its designee, against receipt of payment of the cash portion of the
purchase price and assumption of any debt as aforesaid, subject to no title
exceptions or other encumbrances other than the Permitted Exceptions (and such
other title exceptions as do not materially affect the operations of the
Property).

 

(d)           If during the ROFO Response Period, CH does not (i) authorize BH
to attempt to sell the Property as provided in Section 16.1(b)(i) above, or
(ii) timely elect to purchase the Property by following the procedures in
Section 16.1(b)(ii) above, then CH shall be deemed to have authorized and
approved the sale of the Property pursuant to Section 16.1(b)(i), for a purchase
price not less than ninety-five (95%) of the purchase price set forth in the
ROFO Notice and otherwise pursuant to such other terms, conditions and
provisions as are determined appropriate in the reasonable discretion of BH. If
CH authorizes or is deemed to have authorized the sale of the Property pursuant
to the terms described above, and the Company thereafter receives a bona fide
offer for the purchase of the Property from any third party for a purchase price
payable at closing which is at least equal to ninety-five percent (95%) of the
purchase price set forth in the ROFO Notice, BH may consummate the sale of the
Property on such terms set forth in the ROFO Notice, without the requirement of
any consent or Approval of any other Member; provided, however, such sale must
be consummated within 360 calendar days after the date on which CH authorized or
was deemed to have authorized such sale. The failure of the Company to close
such sale within the 360-day period referred to in the immediately preceding
sentence requires BH to again deliver to CH an additional ROFO Notice and to
again follow the procedures set forth in this Section 16.1.

 

(e)           All closings of any purchase and sale under this Section 16.1 will
be held at the principal office of BH and all transfer, stamp and recording
taxes imposed on the transfer, and all prepayment fees, exit fees or other fees
or penalties payable to any lender in connection with any prepayment of any
financing incident to any purchase and sale under this Section 16.1 and all
other closing costs shall be allocated as set forth in the ROFO Notice (and in
the absence of such specific allocation, in accordance with local custom), and
each of the Company and CH shall each pay its own attorney’s fees. Upon the
closing of the purchase and sale under this Section 16.1, the purchaser shall
execute and deliver to the Company an agreement in mutually acceptable form
providing in effect that the purchaser shall indemnify and hold harmless the

 

69

--------------------------------------------------------------------------------


 

Company from and after the closing date for all costs, expenses, liabilities and
obligations of and regarding the Property arising after the closing date.

 

(f)            If CH shall default in its obligations to purchase the Property
pursuant to the terms of this Section 16.1, the following shall be the sole and
exclusive remedies for such default:

 

(i)            CH will immediately and without any further action cease to have
any right to make a Buy-Sell Offer or otherwise trigger or initiate the
provisions of Article XV;

 

(ii)           the ROFO Escrow Agent shall immediately deliver to BH the ROFO
Escrow Deposit as liquidated damages;

 

(iii)          thereafter, BH may cause the Company to sell at any time the
Property to any Person, without the prior written consent of CH and without
having to comply with the provisions of this Section 16.1.

 

If BH shall default in its obligations to cause the Company to sell the Property
pursuant to the terms of this Section 16.1, then CH shall have the right to
pursue specific performance of such sale.

 

(g)           Notwithstanding the foregoing, if the provisions of Article XV of
this Agreement have been initiated by a Member or CH, then BH may not initiate
the provisions of this Section 16.1 until the procedures set forth in Article XV
have been completed or terminated pursuant to the provisions thereof. No ROFO
Notice may be delivered until all periods for making elections and performing
obligations under any previous ROFO Notice pursuant to this Section 16.1 have
terminated.

 

(h)           Subject to compliance with any applicable terms of the Loan
Documents, CH may freely assign its rights and obligations pursuant to this
Section 16.1 to an Affiliate by delivery of notice of such assignment to BH and
the Company, provided that CH will remain liable for any and all obligations of
its assignee, as if CH had not assigned its rights pursuant to this Section
16.1(h).

 

16.2        Termination of Other Agreements.  If the Property is sold under this
Article XVI to BH or an Affiliate of BH or a third party, all other agreements
between the Company and CH, the CH member Group or their Affiliates applicable
to the Property will be terminated on the date the Property is purchased
(without payment of any termination fee or penalty). If the Property is sold
under this Article XVI to CH or an Affiliate of CH or the CH Member Group, all
other agreements between BH and its Affiliates applicable to the Property will
be terminated on the date the Property is purchased (without payment of any
termination fee or penalty).

 

16.3        Power of Attorney.  If any Member shall have failed or refused,
within five (5) calendar days after receipt of a notice from the other Member
requesting such Member to execute, acknowledge and deliver such documents, or
cause the same to be done, as shall be required to effectuate the provisions of
Section 16.1, as applicable, then the other Member may execute, acknowledge and
deliver such documents for, on behalf of and in the stead of the other

 

70

--------------------------------------------------------------------------------


 

Member or on behalf of and in the name of the Company, as applicable, and such
execution, acknowledgment and delivery by that Member shall be for all purposes
effective against and binding upon the other Member and the Company, as
applicable, as though such execution, acknowledgment and delivery had been by
the refusing Member or the Company as applicable. Each Member does hereby
irrevocably constitute and appoint each other Member as the true and lawful
attorney-in-fact of such appointing Member and the successors and assigns
thereof, in the name, place and stead of such appointing Member or the
successors or assigns thereof, as the case may be, to execute, acknowledge and
deliver such documents under the circumstances contemplated by Section 16.1. It
is expressly understood, intended and agreed by each Member, for such Member and
its successors and assigns, that the grant of the power of attorney to any other
Member pursuant to this Section 16.3 is coupled with an interest, is irrevocable
and shall survive the death, dissolution, termination or legal incompetency, as
applicable, of such appointing Member, or the assignment of the Interest of such
appointing Member, or the dissolution of the Company.

 

[Signature Page Follows]

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the introductory paragraph hereof.

 

 

BH:

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY OP II
LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

BHO II, Inc., a Delaware corporation,
its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Gary S. Bresky

 

 

 

Gary S. Bresky

 

 

 

Executive Vice President &

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

CH:

 

 

 

 

 

HARBOR TOWN APARTMENTS

 

a Tennessee general partnership

 

 

 

 

 

 

 

By:

FinPar Harbor Town/Memphis, L.L.C., a
Tennessee limited liability company,
its Managing Member

 

 

 

 

 

 

 

By:

Carter-Haston Financial Partners, L.L.C., a Tennessee limited liability company,
its Managing Member,

 

 

 

 

 

 

 

 

 

By:

/s/ L. Marc Carter

 

 

 

L. Marc Carter

 

 

 

Authorized Member

 

72

--------------------------------------------------------------------------------


 

Appendix A

 

FORM OF PROPERTY AMENDMENT

 

Arbors at Harbor Town Apartments

 

By execution of this Property Amendment and effective as of July       , 2011
(the “Effective Date”), BEHRINGER HARVARD ARBORS, LLC, a Delaware limited
liability company (“Owner”), BEHRINGER HARVARD OPPORTUNITY II MANAGEMENT
SERVICES, LLC, a Texas limited liability company (“Oversight Manager”),
BEHRINGER HARVARD OPPURTUNITY REIT II, INC., a Maryland corporation (“BH
Opportunity REIT II”) and BEHRINGER HARVARD OPPORTUNITY OP II LP, a Delaware
limited partnership (“BH Opportunity II LP”) agree that the Property described
below be added to the Amended and Restated Property Management and Leasing
Agreement dated August 13, 2008, between Oversight Manager, BH OP REIT II, and
BHOP II LP (the “Management Agreement”) as modified by this Property Amendment.

 

The following terms shall have the following meanings for purposes of this
Property Amendment and the Agreement as it relates to the Property. This
Property Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, and it shall not be necessary in making proof of
this Property Amendment to produce or account for more than one such
counterpart.  Capitalized terms used in this Property Amendment without
definition have the same meanings ascribed to those terms in the Management
Agreement.

 

1.

 

Property Description

 

Arbors at Harbor Town Apartments, 671 Harbor Edge Drive, Memphis, TN, as more
particularly described on Exhibit A attached hereto.

 

 

 

 

 

2.

 

Legal Name of Owner

 

Behringer Harvard Arbors, LLC

 

 

 

 

 

3.

 

Jurisdiction of Organization:

 

Delaware

 

 

 

 

 

4.

 

Services to be provided (if other than inManagement Agreement):

 

Such management and oversight services under the Management Agreement as have
not been delegated to CHRES/Management, L.L.C. (the “Property Manager”) under a
Property Management Contract for the Property of even date herewith between
Owner and Property Manager (the “Property Management Contract”)

 

 

 

 

 

5.

 

Alterations to basic terms and conditions of Management Agreement

 

For so long as the Property Management Contract is in effect (including any
renewals thereof and modifications thereto), the only Management Fee payable to
Oversight Manager shall be the Oversight Fee as provided in Section 5.1 of the
Management Contract. Oversight Manager shall perform, and

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

only be obligated to perform, such services as have not been delegated to
Property Manager under the Property Management Contract.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

Manager, Owner, BH Opportunity II LP and BH Opportunity REIT II have executed
this Property Amendment on the dates set forth below their respective signatures
to be effective as of the Effective Date.

 

 

MANAGER:

 

 

 

 

BEHRINGER HARVARD

 

OPPORTUNITY II MANAGEMENT SERVICES, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President — Corporate

 

 

Development and Legal

 

 

 

 

Date:

 

 

 

 

 

 

 

 

OWNER;

 

 

 

 

BEHRINGER HARVARD ARBORS, LLC

 

a Delaware limited liability company

 

 

 

 

By:

HARBOR TOWN APARTMENTS

 

 

a Tennessee general partnership

 

 

 

 

 

 

 

By:

FinPar/Harbor Town, L.L.C.,

 

 

a Tennessee limited liability company,

 

 

its Managing Member

 

 

 

 

 

 

 

By:

Carter-Haston Financial Partners, L.L.C.,

 

 

a Tennessee limited liability company,

 

 

its Managing Member,

 

 

 

 

 

 

 

 

By:

/s/ L. Marc Carter

 

 

 

L. Marc Carter

 

 

 

Authorized Member

 

 

 

 

Date:

 

 

3

--------------------------------------------------------------------------------


 

 

(Signature page to Property Amendment continued)

 

 

 

BH Opportunity II LP:

 

 

 

BEHRINGER HARVARD OPPORTUNITY OP II LP, a Delaware limited partnership

 

 

 

By:

BHO II, Inc.,

 

 

a Delaware corporation, its general partner

 

 

 

 

 

By:

/s/ Gary S. Bresky

 

 

Gary S. Bresky

 

 

Executive Vice President &

 

 

Chief Financial Officer

 

 

 

Date:

 

 

 

 

 

 

BH Opportunity REIT II:

 

 

 

BEHRINGER HARVARD OPPORTUNITY REIT II, INC.

 

a Maryland corporation

 

 

 

By:

/s/ Robert S. Aisner

 

 

Robert S. Aisner

 

 

President

 

 

 

Date:

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A to
Property Amendment

 

for

 

Arbors at Harbor Town Apartments
Memphis, Tennessee

 

LEGAL DESCRIPTION

 

LAND SITUATED IN SHELBY COUNTY, TENNESSEE:

 

PARCEL I:

 

AREA 1:

 

BEING PART OF THE ISLAND PROPERTIES ASSOCIATES PROPERTY IN MEMPHIS, SHELBY
COUNTY, TENNESSEE AS DESCRIBED IN INSTRUMENT NUMBER AE 5971, IN THE SHELBY
COUNTY REGISTER’S OFFICE IN MEMPHIS, TENNESSEE AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE INTERSECTION OF THE CENTERLINE OF AUCTION AVENUE (RIGHT-OF-WAY
VARIES) AND THE EAST RIGHT-OF-WAY LINE OF ISLAND DRIVE (84 FOOT RIGHT-OF-WAY);
THENCE ALONG SAID EAST LINE, N 12 DEGREES 31’ 23” E, 308.35 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE, N 12 DEGREES 31’
23” E, A DISTANCE OF 217.97 FEET TO A POINT; THENCE ALONG A CURVE TO THE RIGHT
HAVING A RADIUS OF 30 FEET, AN ARC DISTANCE OF 42.10 FEET TO A POINT OF REVERSE
CURVATURE; THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 153 FEET, AN ARC
DISTANCE OF 68.80 FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG A CURVE TO
THE RIGHT HAVING A RADIUS OF 7 FEET, AN ARC DISTANCE OF 9.72 FEET TO A POINT OF
TANGENCY; THENCE S 33 DEGREES 16’ 20” E, 328.65 FEET TO A POINT OF CURVATURE;
THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 58 FEET, AN ARC DISTANCE OF
46.97 FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG A CURVE TO THE LEFT
HAVING A 58 FOOT RADIUS, AN ARC DISTANCE OF 138.07 FEET TO A POINT; THENCE S 33
DEGREES 16’ 20” E, A DISTANCE OF 150.19 FEET TO A POINT; THENCE S 20 DEGREES 45’
15” W, A DISTANCE OF 130.42 FEET TO A POINT ON THE NORTH LINE OF LOT 198; THENCE
ALONG SAID NORTH LINE, N 69 DEGREES 14’ 45” W, A DISTANCE OF 185.32 FEET TO A
POINT AT THE NORTHWEST CORNER OF LOT 198; THENCE ALONG THE WEST LINE OF LOT 198,
S 20 DEGREES 45’ 15” W, A DISTANCE OF 63.75 FEET TO A POINT ON THE NORTH LINE OF
AUCTION AVENUE; THENCE ALONG SAID NORTH LINE THE FOLLOWING COURSES AND
DISTANCES: N 69 DEGREES 14’ 45” W, A DISTANCE OF 90.03 FEET TO A POINT OF
CURVATURE; THENCE ALONG A CURVE TO THE RIGHT HAVING A 300 FOOT RADIUS, AN ARC
DISTANCE OF 428.14 FEET TO THE POINT OF BEGINNING.

 

LESS AND EXCEPT THAT PART CONVEYED IN QUIT CLAIM DEED OF RECORD IN INSTRUMENT JM
2856, IN THE REGISTER’S OFFICE, SHELBY COUNTY, TENNESSEE.

 

--------------------------------------------------------------------------------


 

AREA 2:

 

BEING PART OF THE ISLAND PROPERTIES ASSOCIATES PROPERTY IN MEMPHIS, SHELBY
COUNTY, TENNESSEE AS DESCRIBED IN INSTRUMENT NUMBER AE 5971, IN THE SHELBY
COUNTY REGISTER’S OFFICE IN MEMPHIS, TENNESSEE AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT A POINT 581.77 FEET FROM THE INTERSECTION OF AUCTION AVENUE
(RIGHT-OF-WAY VARIES) AND THE EAST RIGHT-OF-WAY LINE OF ISLAND DRIVE (84 FOOT
RIGHT-OF-WAY); THENCE ALONG THE CENTERLINE OF HARBOR TOWN CIRCLE ALONG A CURVE
TO THE LEFT HAVING A RADIUS OF 125 FEET, AN ARC LENGTH OF 99.43 FEET TO A POINT
SAID POINT BEING THE INTERSECTION OF THE CENTERLINE OF HARBOR TOWN CIRCLE AND
THE CENTERLINE OF HARBOR EDGE DRIVE (44 FOOT RIGHT-OF-WAY); THENCE ALONG THE
CENTERLINE OF HARBOR EDGE DRIVE S 33 DEGREES 16’ 20” E, A DISTANCE OF 152.76
FEET; THENCE N 56 DEGREES 43’ 40” E, A DISTANCE OF 22 FEET TO A POINT ON THE
NORTH LINE OF HARBOR EDGE DRIVE SAID POINT BEING THE POINT OF BEGINNING; THENCE
N 56 DEGREES 43’ 40” E, A DISTANCE OF 34.73 FEET TO A POINT; THENCE S 77 DEGREES
28’ 37” E, A DISTANCE OF 279.15 FEET TO A POINT; THENCE S 51 DEGREES 53’ 08” E,
A DISTANCE OF 45.00 FEET TO A POINT ON THE NORTHWEST LINE OF HARBOR BEND ROAD;
THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 449 FEET, AN ARC DISTANCE
OF 145.86 FEET TO A POINT OF TANGENCY; THENCE S 56 DEGREES 43’ 40” W, A DISTANCE
OF 68.41 FEET TO A POINT; THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF
32 FEET, AN ARC DISTANCE OF 50.27 FEET TO A POINT OF TANGENCY ON THE NORTHEAST
LINE OF HARBOR EDGE DRIVE; THENCE ALONG SAID NORTHEAST LINE N 33 DEGREES 16’ 20”
W, A DISTANCE OF 234.24 FEET TO A POINT OF BEGINNING.

 

AREA 3:

 

BEING PART OF THE ISLAND PROPERTIES ASSOCIATES PROPERTY AS RECORDED IN
INSTRUMENT AE 5971, ALSO BEING PART OF AREA “A” HARBOR TOWN PLANNED DEVELOPMENT
OUTLINE PLAN AS RECORDED IN PLAT BOOK 132, PAGE 2, AT THE SHELBY COUNTY
REGISTER’S OFFICE LOCATED IN MEMPHIS, TENNESSEE AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT A POINT ON THE CENTERLINE OF AUCTION AVENUE (R.O.W. VARIES) 192.80
FEET EAST OF THE WEST LINE OF ISLAND DRIVE (84’ R.O.W.); THENCE N 20 DEG. 45
MIN. 15 SEC. E A DISTANCE OF 49.94 FEET TO A POINT; THENCE S 69 DEG. 14 MIN. 45
SEC. E A DISTANCE OF 150.00 FEET TO A POINT; THENCE N 20 DEG. 45 MIN. 15 SEC. E
A DISTANCE OF 67.75 FEET TO A POINT; THENCE S 69 DEG. 14 MIN. 45 SEC. E A
DISTANCE OF 109.62 FEET TO A POINT; THENCE N 14 DEG. 30 MIN. 57 SEC. E A
DISTANCE OF 65.24 FEET TO A POINT; THENCE N 53 DEG. 15 MIN. 29 SEC. E A DISTANCE
OF 42.96 FEET TO THE POINT OF BEGINNING; THENCE N 20 DEG. 45 MIN. 15 SEC. E A
DISTANCE OF 51.63 FEET TO A POINT; THENCE S 33 DEG. 16 MIN. 20 SEC. E A DISTANCE
OF 27.79 FEET TO A POINT; THENCE S 53 DEG. 15 MIN. 29 SEC. W A DISTANCE OF 41.86
FEET TO THE POINT OF BEGINNING.

 

TOGETHER WITH THE FOLLOWING EASEMENTS:

 

--------------------------------------------------------------------------------

 

(1) A NONEXCLUSIVE PERPETUAL EASEMENT FOR UTILITIES, DRAINAGE AND INGRESS AND
EGRESS TO AND FROM PARCEL I AND ISLAND DRIVE OVER, UPON, ACROSS AND BENEATH
THOSE PORTIONS OF HARBOR TOWN CIRCLE, HARBOR EDGE DRIVE AND HARBOR BEND ROAD
(PRIVATE DRIVES AS SHOWN ON PLAT OF RECORD IN PLAT BOOK 129, PAGE 73, SAID
REGISTER’S OFFICE) THAT ABUT PARCEL I.

 

(2) A NONEXCLUSIVE PERPETUAL TWENTY-FIVE FOOT (25’) EASEMENT (“EASEMENT I”) FOR
INGRESS AND EGRESS TO AND FROM AREA 1 AND HARBOR BEND ROAD OVER THE FOLLOWING
DESCRIBED REAL PROPERTY:

 

BEING PART OF THE ISLAND PROPERTIES ASSOCIATES PROPERTY IN MEMPHIS, SHELBY
COUNTY, TENNESSEE AS DESCRIBED IN INSTRUMENT NUMBER AE 5971 IN THE SHELBY COUNTY
REGISTER’S OFFICE IN MEMPHIS, TENNESSEE AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

COMMENCING AT THE INTERSECTION OF THE CENTERLINE OF AUCTION AVENUE (RIGHT-OF-WAY
VARIES) AND THE EAST RIGHT-OF-WAY LINE OF ISLAND DRIVE (84 FOOT RIGHT-OF-WAY);
THENCE ALONG SAID EAST LINE, N 12 DEGREES 31’ 23” E, 308.35 FEET TO A POINT;
THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE, N 12 DEGREES 31’ 23” E, A
DISTANCE OF 217.97 FEET TO A POINT OF CURVATURE; THENCE ALONG A CURVE TO THE
RIGHT HAVING A RADIUS OF 30.00 FEET, AN ARC DISTANCE OF 42.10 FEET (CHORD N 52
DEGREES 43’ 46” E 38.73 FEET) TO A POINT OF REVERSE CURVATURE; THENCE ALONG A
CURVE TO THE LEFT HAVING A RADIUS OF 153.00 FEET, AN ARC DISTANCE OF 68.80 FEET
(CHORD N 80 DEGREES 03’ 11” E 68.22 FEET) TO A POINT OF REVERSE CURVATURE;
THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 7.00 FEET, AN ARC DISTANCE
OF 9.72 FEET (CHORD S 73 DEGREES 03’ 04” E 8.96 FEET) TO A POINT OF TANGENCY;
THENCE S 33 DEGREES 16’ 20” E, 328.65 FEET TO A POINT OF CURVATURE; THENCE ALONG
A CURVE TO THE RIGHT HAVING A RADIUS OF 58.00 FEET, AN ARC DISTANCE OF 46.97
FEET (CHORD S 10 DEGREES 04’ 25” E 45.69 FEET) TO A POINT OF REVERSE CURVATURE;
THENCE ALONG A CURVE TO THE LEFT HAVING A 58.00 FOOT RADIUS, AN ARC DISTANCE OF
138.07 FEET (CHORD S 55 DEGREES 04’ 25” E 107.70 FEET) TO THE POINT OF
BEGINNING; THENCE S 33 DEGREES 16’ 20” E, A DISTANCE OF 150.19 FEET TO A POINT;
THENCE S 20 DEGREES 45’ 15” W, A DISTANCE OF 130.42 FEET TO A POINT ON THE NORTH
LINE OF LOT 198; THENCE ALONG THE NORTH LINE OF LOT 198 S 69 DEGREES 14’ 45” E A
DISTANCE OF 25 FEET TO A POINT; THENCE N 20 DEGREES 45’ 15” E A DISTANCE OF
143.17 FEET TO A POINT; THENCE N 33 DEGREES 16’ 20” W A DISTANCE OF 168.60 FEET
TO A POINT ON THE EAST LINE OF HARBOR EDGE DRIVE (44 FOOT PRIVATE DRIVE); THENCE
ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 58.00 FEET AN ARC LENGTH OF 25.85
FEET (CHORD S 43 DEGREES 57’ 40” W A DISTANCE OF 25.63 FEET) TO THE POINT OF
BEGINNING.

 

PARCEL II:

 

BEING PART OF THE ISLAND PROPERTIES ASSOCIATES PROPERTY IN MEMPHIS, SHELBY
COUNTY, TENNESSEE AS DESCRIBED IN INSTRUMENT NUMBER AE 5971, IN THE SHELBY
COUNTY REGISTER’S OFFICE IN MEMPHIS, TENNESSEE AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

--------------------------------------------------------------------------------


 

COMMENCING AT A POINT 3,678.61 FEET FROM THE INTERSECTION OF AUCTION AVENUE
(RIGHT-OF-WAY VARIES) AND THE EAST LINE RIGHT OF WAY LINE OF ISLAND DRIVE (84
FOOT RIGHT-OF-WAY); THENCE ALONG THE SOUTH PROPERTY LINE OF JOSEPH L. BAIER
TRACT S 82 DEGREES 03’ 54” E A DISTANCE OF 457.63 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING ALONG SAID PROPERTY LINE S 82 DEGREES 03’ 54” E A
DISTANCE OF 600 FEET TO A POINT; THENCE S 07 DEGREES 56’ 06” W, A DISTANCE OF
690 FEET TO A POINT; THENCE N 82 DEGREES 03’ 54” W, A DISTANCE OF 600 FEET TO A
POINT; THENCE N 07 DEGREES 56’ 06” E A DISTANCE OF 690 FEET TO A POINT OF
BEGINNING.

 

TOGETHER WITH THE FOLLOWING EASEMENTS:

 

(3) A NONEXCLUSIVE PERPETUAL SIXTY-SIX FOOT (66’) WIDE EASEMENT (“EASEMENT A”)
FOR UTILITIES, DRAINAGE AND INGRESS AND EGRESS TO AND FROM PARCEL II AND HARBOR
VILLAGE CIRCLE (A PRIVATE DRIVE AS SHOWN ON PLAT OF RECORD IN PLAT BOOK 129,
PAGE 73, SAID REGISTER’S OFFICE) OVER, UPON, ACROSS AND BENEATH THE FOLLOWING
DESCRIBED REAL PROPERTY:

 

BEING PART OF THE ISLAND PROPERTIES ASSOCIATES PROPERTY IN MEMPHIS, SHELBY
COUNTY, TENNESSEE AS DESCRIBED IN INSTRUMENT NUMBER AE 5971, IN THE SHELBY
COUNTY REGISTER’S OFFICE IN MEMPHIS, TENNESSEE AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT A POINT ON THE EAST LINE OF ISLAND DRIVE 3075.85 FEET NORTH OF THE
INTERSECTION OF EAST RIGHT-OF-WAY OF ISLAND DRIVE AND THE CENTERLINE OF AUCTION
AVENUE; THENCE S 80 DEGREES 46’ 01” E ALONG THE CENTERLINE OF HARBOR VILLAGE
CIRCLE A DISTANCE OF 49.56 FEET TO A POINT OF CURVATURE; THENCE CONTINUING ALONG
THE CENTERLINE WITH A CURVE TO THE LEFT HAVING A RADIUS OF 76.00 FEET AN ARC
LENGTH OF 121.03 FEET (CHORD N 53 DEGREES 36’ 42” E, 108.64 FEET) TO A POINT,
SAID POINT BEING THE CENTERLINE OF HARBOR VILLAGE DRIVE; THENCE ALONG THE SAID
CENTERLINE S 82 DEGREES 00’ 35” E, A DISTANCE OF 36.37 FEET TO THE POINT OF
BEGINNING; THENCE N 07 DEGREES 59’ 25” E, A DISTANCE OF 33.00 FEET TO A POINT IN
THE NORTH LINE OF HARBOR VILLAGE DRIVE; THENCE S 82 DEGREES 00’ 35” E A DISTANCE
OF 261.10 FEET TO A POINT; THENCE S 07 DEGREES 56’ 06” W, A DISTANCE OF 66 FEET
TO A POINT IN THE SOUTH LINE OF HARBOR VILLAGE DRIVE; THENCE N 82 DEGREES 00’
35” W, A DISTANCE OF 261.15 FEET TO A POINT; THENCE N 07 DEGREES 59’ 25” E A
DISTANCE OF 33.00 FEET TO THE POINT OF BEGINNING.

 

(4) A NONEXCLUSIVE PERPETUAL FORTY-FOUR FOOT (44’) WIDE EASEMENT (“EASEMENT D”)
FOR UTILITIES, DRAINAGE AND INGRESS AND EGRESS TO AND FROM PARCEL II AND HARBOR
VIEW DRIVE (A PRIVATE DRIVE AS SHOWN ON PLAT OF RECORD IN PLAT BOOK 129, PAGE
73, SAID REGISTER’S OFFICE) OVER, UPON, ACROSS AND BENEATH THE FOLLOWING
DESCRIBED REAL PROPERTY:

 

BEING PART OF THE ISLAND PROPERTIES ASSOCIATES PROPERTY IN MEMPHIS, SHELBY
COUNTY, TENNESSEE AS DESCRIBED IN INSTRUMENT NUMBER AE 5971, IN THE SHELBY
COUNTY REGISTER’S OFFICE IN MEMPHIS, TENNESSEE AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

--------------------------------------------------------------------------------


 

COMMENCING AT A POINT ON THE EAST LINE OF ISLAND DRIVE 3075.85 FEET NORTH OF THE
INTERSECTION OF THE EAST RIGHT-OF-WAY LINE OF ISLAND DRIVE AND THE CENTERLINE OF
AUCTION AVENUE; THENCE S 80 DEGREES 46’ 01” E ALONG THE CENTERLINE OF HARBOR
VILLAGE CIRCLE A DISTANCE OF 49.56 FEET TO A POINT OF CURVATURE; THENCE
CONTINUING ALONG THE CENTERLINE WITH A CURVE TO THE LEFT HAVING A RADIUS OF
76.00 FEET AN ARC LENGTH OF 35.63 FEET. (CHORD N 85 DEGREES 48’ 11” E, 35.30
FEET) TO A POINT; THENCE S 33 DEGREES 46’ 30” E, ALONG THE CENTERLINE OF HARBOR
VIEW DRIVE (66 FOOT PRIVATE DRIVE) A DISTANCE OF 653.04 FEET TO THE CENTERLINE
OF HARBOR BEND ROAD (52 FOOT PRIVATE DRIVE); THENCE N 56 DEGREES 13’ 30” E,
ALONG THE CENTERLINE OF SAID ROAD 38.00 FEET TO THE POINT OF BEGINNING; THENCE N
33 DEGREES 46’ 30” W, A DISTANCE OF 26 FEET TO A POINT IN THE WEST LINE OF
PROPOSED HARBOR BEND ROAD EXTENSION (52 FOOT PRIVATE DRIVE); THENCE N 56 DEGREES
13’ 30” E ALONG THE WEST LINE OF SAID DRIVE 280.46 FEET TO A POINT; THENCE
CONTINUING ALONG SAID PROPOSED DRIVE N 7 DEGREES 59’ 25” E A DISTANCE OF 161.77
FEET TO A POINT; THENCE S 82 DEGREES 03’ 54” E A DISTANCE OF 44.00 FEET TO A
POINT IN THE EAST LINE OF SAID PROPOSED DRIVE; THENCE S 7 DEGREES 59’ 25” W A
DISTANCE OF 192.24 FEET TO A POINT; THENCE CONTINUING ALONG THE EAST LINE OF
SAID PROPOSED PRIVATE DRIVE S 56 DEGREES 13’ 30” W A DISTANCE OF 293.02 FEET TO
A POINT; THENCE N 33 DEGREES 46’ 30” W A DISTANCE OF 26 FEET TO THE POINT OF
BEGINNING.

 

(5) A NONEXCLUSIVE PERPETUAL FORTY-FOUR FOOT (44’) WIDE EASEMENT (“EASEMENT E”)
FOR UTILITIES, DRAINAGE AND INGRESS AND EGRESS TO AND FROM PARCEL II AND HARBOR
VIEW DRIVE, OVER, UPON, ACROSS AND BENEATH THE FOLLOWING REAL PROPERTY:

 

BEING PART OF THE ISLAND PROPERTIES ASSOCIATES PROPERTY IN MEMPHIS, SHELBY
COUNTY, TENNESSEE AS DESCRIBED IN INSTRUMENT NUMBER AE 5971, IN THE SHELBY
COUNTY REGISTER’S OFFICE IN MEMPHIS, TENNESSEE AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT A POINT ON THE EAST LINE OF ISLAND DRIVE 3075.85 FEET NORTH OF THE
INTERSECTION OF THE EAST RIGHT-OF-WAY LINE OF ISLAND DRIVE AND THE CENTERLINE OF
AUCTION AVENUE; THENCE S 80 DEGREES 46’ 01” E ALONG THE CENTERLINE OF HARBOR
VILLAGE CIRCLE A DISTANCE OF 49.56 FEET TO A POINT OF CURVATURE; THENCE
CONTINUING ALONG THE CENTERLINE WITH A CURVE TO THE LEFT HAVING A RADIUS OF
76.00 FEET AN ARC LENGTH OF 121.03 FEET (CHORD N 53 DEGREES 36’ 42” E, 108.64
FEET) TO A POINT SAID POINT BEING THE CENTERLINE OF HARBOR VILLAGE DRIVE; THENCE
ALONG THE SAID CENTERLINE S 82 DEGREES 00’ 35” E, A DISTANCE OF 36.37 FEET TO A
POINT; THENCE CONTINUING ALONG PROPOSED HARBOR VILLAGE DRIVE CENTERLINE S 82
DEGREES 00’ 35” E A DISTANCE OF 261.13 FEET TO A POINT; THENCE S 07 DEGREES 56’
06” W, 33 FEET TO THE POINT OF BEGINNING ON THE SOUTH LINE OF PROPOSED HARBOR
VILLAGE DRIVE; THENCE ALONG THE EAST LINE OF THE PROPOSED INGRESS-EGRESS
EASEMENT S 7 DEGREES 56’ 06” W A DISTANCE OF 156.15 FEET TO A POINT OF
CURVATURE; THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 122.00 FEET AN
ARC LENGTH OF 102.82 FEET (CHORD S 32 DEGREES 04’ 48” W, 99.81 FEET) TO A POINT
OF TANGENCY; THENCE S 56 DEGREES 13’ 30” W, A DISTANCE OF 54.38 FEET TO A POINT
ON HARBOR VIEW DRIVE (66 FOOT

 

--------------------------------------------------------------------------------


 

PRIVATE DRIVE); THENCE N 33 DEGREES 46’ 30” W ALONG HARBOR VIEW DRIVE A DISTANCE
OF 44.00 FEET TO A POINT; THENCE N 56 DEGREES 13’ 30” E A DISTANCE OF 49.80 FEET
TO A POINT OF CURVATURE; THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF
78.00 FEET AN ARC LENGTH OF 65.74 FEET (CHORD N 32 DEGREES 04’ 48” E 63.81 FEET)
TO A POINT OF TANGENCY; THENCE N 7 DEGREES 56’ 06” E A DISTANCE OF 616.52 FEET
TO A POINT; THENCE S 82 DEGREES 00’ 54” E A DISTANCE OF 44.00 FEET TO A POINT;
THENCE S 7 DEGREES 56’ 06” W A DISTANCE OF 460.36 FEET TO THE POINT OF
BEGINNING.

 

(6) A NONEXCLUSIVE PERPETUAL EASEMENT FOR UTILITIES, DRAINAGE AND INGRESS AND
EGRESS TO AND FROM EASEMENT A AND ISLAND DRIVE OVER, UPON, ACROSS AND BENEATH
HARBOR VILLAGE CIRCLE.

 

(7) A NONEXCLUSIVE PERPETUAL EASEMENT FOR UTILITIES, DRAINAGE AND INGRESS AND
EGRESS TO AND FROM EASEMENTS D AND E AND ISLAND DRIVE OVER, UPON, ACROSS AND
BENEATH THOSE PORTIONS OF HARBOR VIEW DRIVE AND HARBOR VILLAGE CIRCLE LYING
BETWEEN SAID EASEMENTS AND ISLAND DRIVE.

 

BEING THE SAME PROPERTY CONVEYED TO MEMPHIS CENTER CITY REVENUE FINANCE
CORPORATION, A PUBLIC NOT-FOR-PROFIT CORPORATION, BY WARRANTY DEED OF RECORD IN
INSTRUMENT BR 1144 AND QUIT CLAIM DEED OF RECORD IN INSTRUMENT JM 2855, BOTH IN
THE REGISTER’S OFFICE, SHELBY COUNTY, TENNESSEE.

 

--------------------------------------------------------------------------------


 

Appendix B

 

INITIAL APPROVED BUDGET AND BUSINESS PLAN

 

[Follows]

 

1

--------------------------------------------------------------------------------


 

Appendix C

 

PRE-APPROVED SIGNATORIES

 

Managing Member:

 

L. Marc Carter

 

C. Harris Haston

 

Amanda Speed

 

BH:

 

Gary S. Bresky

 

Cindy Falls Cooper

 

Elaine Rainey

 

Terri Crocker

 

Stephanie Potter

 

--------------------------------------------------------------------------------
